    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 1 of 106




              Court-Appointed Monitor’s Seventh Monitoring Report
           United States v. Hinds County, et al. Civ. No. 3:16cv489 -JCG




                               Elizabeth E. Simpson
                              Court-Appointed Monitor


David M. Parrish                Jim Moeser               Dr. Richard Dudley
Corrections Operations          Juvenile Justice         Corrections Mental Health




                                          1
     Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 2 of 106



                                   EXECUTIVE SUMMARY

Corrections Operations

During the four months, between the September 2018 and January 2019 site visits, the Detention
Services Division (DSD) has made no appreciable progress in three critical areas: staffing,
security and the development of policies and procedures. Numerous physical plant problems
such as the lack of fire safety equipment have not been addressed despite being raised repeatedly
in prior monitoring reports. At the time of this site visit, ground had actually been lost in dealing
with the issues of staffing and malfunctioning security doors.

Of the 433 needed positions, the DSD has 275 authorized positions of which 271 are funded. Of
those, only 238 are currently filled including six personnel who were completing the recruit
academy at the time of the site visit. Over the past year and a half, the number of filled positions
has fluctuated between 231 and 251. The current number of officers available represents a
decrease of 13 since the previous site visit. Although a salary increase for Detention Officers
was implemented last year, the starting salary is still significantly lower than what their law
enforcement counterparts receive. Further, no action has been taken with regard to the plan that
was previously submitted by the Hinds County Sheriff’s Office (HCSO) for a periodic step
increase plan.

Because of the staff shortage, none of the general housing units at the Raymond Detention
Center (RDC) have an officer assigned inside so as to permit direct supervision of the inmates.
In fact, on separate day shift inspections during the January site visit, no officers were on duty
(other than the control room officer) in two out of three pods. While there were officers on duty
according to the roster, they were not in place to conduct well-being checks on the inmates in the
housing units. In Housing Unit A1 (Juvenile) no officer was present. In Pod C, 1 ISO (Mental
Health) and 4 ISO (Suicide Watch) were both covered by one officer. Technically, that is
impossible, because inmates on suicide watch require constant supervision. On a subsequent
inspection, the officer assigned to cover both of these posts was located sitting in a chair in the
control room. As noted in previous reports, because of the shortage of staff, and the fact that no
officers are assigned to work inside the housing units, assaults and escapes (to retrieve
contraband from outside the facility) are often not discovered as they occur, rather after the fact.
Since the time of the last site visit there were 30 inmate assaults reported at RDC including
multiple stab wounds and lacerations. Then, in December, an inmate was murdered by other
unidentified inmates in B3 by beating and stabbing reportedly over an extended period of time
when no officer was present on the unit. An investigation of this incident is still in progress.

Policies and Procedures (and associated Post Orders) have still not been adopted. Since the time
of the site visit, two policies, one on Pre-booking and one on Booking, have been formally
adopted. Without the complete Policies and Procedures in place to guide staff on how to handle
                                                  2
     Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 3 of 106



day to day operational activities, the Detention Services Division (DSD) can never succeed in
achieving compliance with most of the paragraphs of the Settlement Agreement. A Policy
Committee has been working on the development of the policies and procedures and currently,
there are approximately a half dozen policies in process with two policies being adopted since
the time of the site visit. Although this effort is commendable, the adoption of policies and
procedures is significantly overdue.

The lack of policies and procedures results in changing and deficient practices. At the Work
Center (WC) and RDC well-being checks are recorded sporadically. They are most frequently
noted during the midnight shift when there is little activity. During the day and evening shifts
there are lengthy gaps, often from six to eight hours. In B4 at the RDC Confinement/Segregation
logs should be maintained every half hour, but they are listed hourly, however, individual well-
being sheets on each inmate are signed every half hour. When an inspection was conducted of
B4 with the assigned officer, he said that he used a flashlight so that he could see inside the
individual cells, but he did not have it with him. When the flashlight was subsequently located
in the control room it did not function. He also indicated that unidentified supervisors had
changed the practice of checking on all inmates in B4 on a 30-minute basis and that the
requirement to do so no longer applied to protective custody inmates. In B4 ISO the officer was
found to be using an hourly well-being check form. The previously approved form calls for 30-
minute well-being checks. In Booking, the officer assigned to observe inmates in the holding
cells was using a 30-minute observation log form, not the 15-minute form that is supposed to be
used.

Inoperative and malfunctioning security doors throughout the Jail System have always been a
significant problem, as has been documented in detail in each of the previous Monitoring
Reports. Unfortunately, instead of making progress toward rectifying this situation, Hinds
County has allowed it to degenerate to a critical and dangerous level. Because [1] so many of
the housing unit entry slider doors at the RDC no longer work, [2] there is only one set of keys
available in each pod and [3] the retrofitted safety vestibule (cage) doors are left open when
officers enter the units, there is the potential for a large-scale security breach. Prompt corrective
action must be taken to prevent such an eventuality from occurring. The list of other
maintenance problems in the Jail System has been covered in each previous Monitoring Report.

Apparently recognizing the physical plant deficiencies, particularly at the RDC, the approach at
that facility has been to develop a Crisis Emergency Response Team (CERT) to deal with
emergencies and uncooperative inmates. While the concept has merit, it was implemented
without guidance on how such a team should function in a detention setting. Consequently,
officers use less than lethal tools such as OC and Tasers and less than lethal shot guns in an
offensive or coercive manner to make inmates comply with verbal commands instead of



                                                  3
     Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 4 of 106



defensively and only proportional to the risk of injury. This improper use of force practice must
be corrected through proper training and by developing an acceptable use of force policy.

The ongoing effort to reinstitute a direct supervision operational philosophy in the DSD facilities
was delayed by the recent federal government shutdown. It caused the “Train the Trainers”
orientation scheduled for mid-February 2019, to be postponed. Once the National Institute of
Corrections (NIC) can reschedule the training it will be possible for DSD staff to be properly
oriented so that they can manage a direct supervision housing unit.

Classification had been moving towards use of an objective classification tool but as reported in
the last monitoring report, with a change in personnel, there had been a shift back to a charge-
based system. As was observed in the last visit, after the tool is scored and if the charge category
is higher than the resulting score, the score is routinely overridden to match the charge level
effectively returning to a charge-based system. Because it has been assumed that misdemeanor
defendants will always go to the WC, Booking will sometimes send them to WC before they are
classified. All persons charged with misdemeanors are sent to the WC regardless of the risk
score. In fact, there were inmates at the WC, a low custody facility, in red jump suits, indicating
a high-risk level; the placement being based on the misdemeanor charge instead of the risk score.

Fire safety should be one of the most critical areas of concern in operating a jail, yet at the RDC
fire extinguishers and fire hoses were removed from the housing units years ago after the unit
officers were pulled from their posts. Without direct supervision the inmates vandalized the
facility, so the equipment has never been reinstalled, leaving both inmates and staff in jeopardy.

Medical and Mental Health

Since the September 2018 site visit, there have continued to be significant and quite meaningful
advances with regard to the provision of core mental health services, and the provision of these
services is clearly documented in well maintained medical records and by the ‘mental health
tracking log’. During this monitoring period, there has also been a significant increase in the
mental health case load (from 130 to 177), most of whom (168) are seriously mentally ill, and
this increase appears to be at least in part due to the improved capacity of the mental health team
to identify mentally ill prisoners and maintain them in treatment.

The most critical issue at this point is addressing the fact that the hours of service provided by
the psychiatrist is woefully inadequate to respond to all of the mental health provisions of the
Settlement Agreement in a way that meets even the most minimum standard of practice. QCHC
(the medical and mental health services provider) has proposed a reasonable remedy that is
awaiting approval by the County, which will hopefully be quickly approved and implemented.



                                                 4
     Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 5 of 106



Other mental health priorities include (1) implementation of plans to expand the therapeutic
interventions available for seriously mentally ill prisoners, (2) implementation of a more
comprehensive approach to discharge planning and referral for community-based mental health
services, (3) the provision of mental health input into important security functions once security
policies and procedures which will detail those areas of overlap with mental health have been
developed, (4) the eventual development of a mental health unit, and (5) developing a more
rigorous mental health quality assessment program.

Youthful Offenders

Because at the time of the site visit there was only one youthful prisoner remaining at the RDC,
time on-site was exclusively devoted to the Henley Young facility. Again, that provided an
opportunity to interview more youth, engage in constructive conversations with facility
leadership and other key staff, and review selected records related to incidents and the use of
confinement for disciplinary purposes. At the time of the visit there were fourteen Juveniles
Charged as Adults (JCAs) at Henley Young, including two girls, as well as 8 “non” JCA” youth
(6 boys and 2 girls).

The final youth at RDC “aged out” on February 13. At the time of the October site visit, a
decision had been made to move youth back to RDC once they had been convicted even though
they were still juveniles. This resulted in significantly worse conditions of confinement for the
youth and would mean that RDC would have to provide all the services and comply with all the
provisions of the Settlement Agreement related to holding juveniles at RDC. This prior decision
was discussed and it was recommended that it would no longer be the practice. Assuming this
policy of retaining youth at Henley Young is followed, this is a significant step forward in
improving the conditions of confinement for youthful prisoners.

There has continued to be incremental progress toward compliance at Henley Young in some
areas and little to no change in others from the last site visit. For example, there has been: (1) a
reduction in the frequency and duration of the use of room confinement as a disciplinary tool; (2)
a stabilization of the population of both the youth charged as adults as well as the traditional
youth held at Henley Young; (3) the start of implementation, albeit on a limited basis, of a
behavioral point/incentive system that moves practice closer to the outcome intended in the
agreement and (4) some progress in the functioning of the GED program and inclusion of more
youth in the more normative classroom programming. While much work remains in these areas,
the progress does reflect key facility leadership’s intent to improve practices at Henley Young.

Significant concerns remain in a number of areas, including: (1) the limited time provided to
achieve anywhere near optimal functioning of the mental health team, particularly as it relates to
limits on the time allotted to the psychologist and psychiatrist position(s); (2) there have been no


                                                 5
     Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 6 of 106



changes in the physical plant/facility that is necessary to provide the level of programming
required by the Settlement Agreement or address some of the security and safety concerns that
have been expressed in prior reports and/or by staff leadership; and (3) there is no evidence of
change in the general case processing for juvenile prisoners, including extensive delays in
obtaining indictments for incarcerated youth and moving the case through the court system.

While there is some hope for progress on improving the case processing system, there is little
evidence of a County commitment to changes in other areas despite repeated claims that some
funds have been “set aside” to support additional improvements at Henley Young. Of most
immediate concern is that the psychologist position (Dr. Payne) has remained at a .5 FTE
allocation, limiting progress in a number of areas (assessment, individualized case planning,
treatment team coordination, and others). Steps should be taken as soon as possible to increase
allocation for that position to full-time and hopefully retain Dr. Payne.

An additional note needs to be taken that with the recent election of Mr. Johnnie McDaniels,
former Executive Director of Henley Young, to judicial office the County again is in the process
of recruiting and selecting an Executive Director. This position has seen considerable turnover
over the last decade, so it will be important to not only find the right person to fill that role but
hopefully someone that will stay in that position in the coming years.

Criminal Justice and System Issues

The records system continues to improve. However, it is still not possible to run accurate reports
out of the data system and staff rely on their own manual spreadsheets instead of the JMS
system. Some practices exacerbate the limitations of the JMS system. The Warrants Division
within the Sheriff’s Office does not use the JMS system, and does not enter warrants into the
JMS system so warrants known by one arm of the Sheriff’s Office are not known to another.
Warrants arising after a person is booked are not known to the Records Office. There were a few
examples of persons for whom there was no lawful basis for detention at the time of booking.
There were a number of examples of persons who were lawfully booked but detained beyond
when they should have been released. Staff are not adhering to the deadlines in the law with
respect to first appearances and probation violation hearings citing communications problems
with other agencies. Two individuals manually track first appearances and probation violations.
However, there is still no proactive audit of records to ensure that the records are accurate
especially with respect to the basis for detention.

The CJCC has not had consistent participation by a number of stakeholders. This has limited its
effectiveness. Reducing the jail population is one method for addressing the severe staffing
shortage. However, the CJCC or some collaborative body will be needed to implement most jail
population reduction strategies. The monitoring team has recommended that the County hire a


                                                  6
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 7 of 106



CJCC coordinator to improve the effectiveness of the CJCC. This has not been done and the
County has not renewed the contract of the CJCC consultant.

A chronic problem contributing to the jail population and the lack of sufficient staffing is the
continued incarceration of unindicted individuals and the extraordinary length of time to
disposition of cases. A recent review of length of stay at the Jail showed 16 individuals staying
more than 1000 days at the Jail. And, there were another 131 individuals held in the Jail for more
than a year. The average length of stay was approximately 50 days; about twice the national
average. https://www.bjs.gov/content/pub/pdf/cjpc9913.pdf Although the Fifth Circuit has held
that detention beyond 90 days of unindicted individuals is unconstitutional, this holding has not
been operationalized. Jauch v. Choctaw County, 874 F. 3rd 425 (5th Cir. 2017). The Jail is
understandably reluctant to release individuals without a court order and the courts are reluctant
to order the release of individuals charged with serious crimes without action by the District
Attorney. This logjam overpopulating the Jail, imposing a burden on taxpayers, and creating
serious hardship to individuals in the system needs to be addressed.

At the time of the last site visit, four individuals were incarcerated at the WC on court orders
related to fines and fees that did not meet the requirements of the law or the Settlement
Agreement. This has been for the most part rectified although there was at least one individual at
the WC whose court order did not appear on its face to meet these requirements and at least one
other court order that was ambiguous in this regard. As new judges are elected, these
requirements will have to continue to be addressed by following the requirements of the
Settlement Agreement.

The kiosk grievance system continues to present problems. During this site visit, in order to
check whether there were outstanding grievances that had fallen off the dashboard, a report was
run for grievances assigned but not answered starting from July 1, 2018. The report showed 972
grievances unanswered after 21 days. There is no structured system to ensure that all grievances
are actually answered; no oversight to review whether responses are adequate; and no oversight
to determine that promised actions are actually completed. This is in part a problem with the
kiosk system and in part, a lack of clearly defined roles through policies and procedures.

Monitoring Activities

The Monitoring Team conducted a Site Visit January 15th through January 18th. The site visit
schedule was as follows:




                                                7
   Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 8 of 106



                  January 15th through January 18th Site Visit Schedule

Date and Time    Lisa Simpson         Dave Parrish         Jim Moeser          Dr. Richard
                                                                               Dudley
Monday 4:00      Meet with Daryl
                 Graves

Monday evening   Team Meeting         Team Meeting         Team Meeting        Team Meeting
Tuesday A.M.     Meet with            Meet with Rushing    Met @ Henley        Meet with
                 Rushing and          and command staff    Young with:         mental health
                 command staff                             Operations          team
                                      Tour RDC booking     Manager (Eddie
                 Meet with County                          Burnside);          Observe
                 Attorney and                              Quality Assurance   Booking and
                 Sheriff Attorney                          Manager (Eric       Intake
                 re strategies                             Dorsey);
                                                           School Principal
                                                           (Mr. Devine)


Tuesday P.M.     Meet with County     Tour RDC             Met @ HY with:      Meet with
                 Attorney re jail                          Psychologist (Dr.   QCHC
                 population                                Payne);
                 reduction                                 Judge McDaniels;
                                                           Two Youth
                                                           Support
                                                           Specialists;
                                                           Two Qualified
                                                           Mental Health
                                                           Professionals;

4:30             Meet with Judge      Meet with Judge      Meet with Judge     Meet with Judge
                 Reeves               Reeves               Reeves              Reeves
Wednesday A.M.   Meet with            Meet with            Met w.Training      Tour RDC
                 Captains             command staff re     Officer (Mr.
                 (including Miller)   critical incidents   Hines) and          Observe med
                 and Major re                              Review training     pass
                 critical incidents   RDC                  materials;
                                                                               Meet with
                 RDC tour units                                                discharge
                                                                               planner
Wednesday P.M.   Meet with            Meet with Captain    @ HY observe        Review records
                 Tanecka Moore        Miller               classroom &
                 review hard copy                          interview 4 JCA     Meet with
                 reports- PREA        Meet with Lt.        youth;              Education
                 reports              Funchess             Review Incident     Department
                 Review medical                            Reports & Due
                 records related to   RDC                  Process Log
                 incidents


                                               8
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 9 of 106



                    JDC
 Thursday A.M.      HY                   Meet with Marlo        @ HY:                Meet with
                                         Brinnon and            Interview one JCA    security and MH
                                         Freddie Singleton      youth (female);      leadership
                                                                Exit discussion(s)
                                         RDC                    with Mr. Burnside
                                                                and Mr. Dorsey;
 Thursday P.M.      Meet with Kenny      WC                     Met with staff       Observe weekly
                    Lewis                                       from Southern        segregation
                    Kenisha Jones                               Poverty Law          rounds
                    Sgt. Tillman                                Center;
                    Classification-Lt.                          Prepare exit         Interview
                    George                                      interview summary    inmates in
                                                                                     segregation
 Friday A.M.        Exit meeting         Exit meeting                                Exit meeting

 10:30              Meet with County     Meet with County
                    and Sheriff          and Sheriff
                    leadership to        leadership to
                    discuss              discuss recruitment,
                    recruitment,         retention and
                    retention and        training
                    training


                                   COMPLIANCE OVERVIEW

The Monitoring Team will track progress towards compliance with the following chart. This
chart will be added to with each Monitoring Report showing the date of the site visit and the
number of Settlement Agreement requirements in full, partial or non-compliance. Sustained
compliance is achieved when compliance with a particular Settlement Agreement requirement
has been sustained for 18 months or more. The count of 92 requirements is determined by the
number of Settlement Agreement paragraphs which have substantive requirements. Introductory
paragraphs and general provisions are not included. Some paragraphs may have multiple
requirements which are evaluated independently in the text of the report but are included as one
requirement for purposes of this chart. The provisions on Youthful Offenders were evaluated in
the text below for compliance at Henley Young and Raymond Detention Center but only the
results for Henley Young are included in the totals in this chart. This is a change from the last
report which showed compliance at RDC in the totals. The reason for this is that by the time of
this report there should be no more juveniles at RDC with the last one aging out as of February.

 Site Visit    Sustained       Substantial      Partial          NA at     Non-             Total
 Date          Compliance      Compliance       Compliance       this time Compliant
 2/7-10/17     0               1                4                2         85               92
 6/13-16/17    0               1                18               2         71               92


                                                  9
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 10 of 106



 10/16-       0               1               26             1          64                92
 20/17
 1/26-        0               1               29             0          62                92
 2/2/18
 5/22-25/18   0               1               30             0          61                92
 9/18-21/18   1               0               37             0          54                92
 1/15/18/19   1               1               44             0          46                92

                             INTRODUCTORY PARAGRAPHS

Text of paragraphs 1-34 regarding “Parties,” “Introduction,” and “Definitions” omitted.

                               SUBSTANTIVE PROVISIONS

PROTECTION FROM HARM

Consistent with constitutional standards, the County must take reasonable measures to provide
prisoners with safety, protect prisoners from violence committed by other prisoners, and ensure
that prisoners are not subjected to abuse by Jail staff. To that end, the County must:

37. Develop and implement policies and procedures to provide a reasonably safe and secure
environment for prisoners and staff. Such policies and procedures must include the following:
          a. Booking;
          b. Objective classification;
          c. Housing assignments;
          d. Prisoner supervision;
          e. Prisoner welfare and security checks (“rounds”);
          f. Posts and post orders;
          g. Searches;
          h. Use of force;
          i. Incident reporting;
          j. Internal investigations;
          k. Prisoner rights;
          l. Medical and mental health care;
          m. Exercise and treatment activities;
          n. Laundry;
          o. Food services;
          p. Hygiene;
          q. Emergency procedures;
          r. Grievance procedures; and
          s. Sexual abuse and misconduct.

                                               10
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 11 of 106




Non-Compliant
There has been no significant change with regard to this provision since the Sixth Monitoring
Report. At the time of the site visit, only six draft policies had been submitted to the DOJ and
Monitor for review and none had been adopted or implemented. Since the time of the site visit,
two policies have been adopted and two new policies have been provided for review. Without a
Policies and Procedures Manual (and accompanying Post Orders) Hinds County cannot comply
with most of the Settlement Agreement and staff are left without direction other than verbal
orders and sporadic memos. For example, several months ago DSD command staff and the
monitoring team set in place a practice for documenting 30-minute well-being checks of inmates
in confinement (segregation) housing. During the January site visit the procedure was found to
have been changed to discontinue 30-minute logged well-being checks for inmates in protective
custody. When questioned as to who directed the change in procedure, the response from
officers was that unspecified supervisors verbally directed it. This needs to be addressed in
policies and post orders so that proper practices are not modified randomly by individual officers
or supervisors.

Over the past two years the HCSO has gone through negotiations with various vendors and
agencies to help them draft policies and procedures, but has never finalized an agreement.
Currently, the Monitor’s expert who was brought on board to assist in the consolidation of
Classification and Records into a single, cohesive unit, has taken the lead on policy development.

As noted in the last monitoring report, the full range of required mental health policies and
procedures that cover areas for which the mental health team is fully and virtually solely
responsible have been developed and implemented. (See other sections of this report for a
discussion of security policies and procedures that require mental health involvement and/or
otherwise impact on the work of the mental health team.) As the policies and procedures are
operationalized, there is an internal and external focus on assessing the adequacy of the policies
and procedures, the adequacy of training on the policies and procedures, and the quality of the
services provided, particularly with regard to whether or not full compliance with the policies
and procedures ultimately addresses the provisions of the agreement.

A recent incident provides an example of the type of assessment described above and the
importance of such an assessment. The incident involved a female detainee who had alleged that
she had been sexually abused. Following an investigation, it was the opinion of the PREA
Officer that the allegation was unfounded, and although the detainee was not on the mental
health caseload, the PREA Officer had reason to believe that she was seriously mentally ill.
Further review revealed that at intake, the detainee reported a history of mental illness, including
possible Bipolar Disorder, and substance abuse; at intake, it was also suspected that she was
delusional; and so, she was immediately referred for a mental health evaluation. However, she


                                                11
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 12 of 106



then refused to fully participate in the mental health evaluation, saying that there was nothing
wrong with her; and so, the psychiatrist dropped her from the mental health caseload due to her
noncompliance; and therefore, she had not received any mental health treatment at the facility. It
is also important to note here that this detainee was not the only detainee that the psychiatrist had
dropped from the mental health caseload due to noncompliance.

Dropping mentally ill detainees from the mental health caseload because of noncompliance is
inconsistent with the provisions of the Settlement Agreement and simply unacceptable. Instead,
when a mentally ill detainee refuses to comply with mental health treatment that is clearly
indicated and required, a protocol should be initiated that includes repeated efforts to obtain
compliance, coupled with an ongoing assessment of whether or not the detainee is so ill (i.e., so
as to be a danger to self or others as result of mental illness) that other interventions are required
(such as treatment against the detainee’s will, placement in a secure setting, etc.). QCHC
administration and the mental health team took on the task of developing a corrective action
plan.

As mentioned in prior reports, there are multiple mental health related provisions that cannot be
addressed by mental health staff alone. These include, for example, the participation of mental
health in the disciplinary review process, the participation of mental health in the segregation
review process, incidences where there is an anticipated/planned use of force and incidences
where there has already been a use of force, and the roles and responsibilities of mental health
with regard to PREA. Security policies and procedures that would address these issues have still
not been developed.

38. Ensure that the Jail is overseen by a qualified Jail Administrator and a leadership team with
substantial education, training and experience in the management of a large jail, including at
least five years of related management experience for their positions, and a bachelor’s degree.
When the Jail Administrator is absent or if the position becomes vacant, a qualified deputy
administrator with comparable education, training, and experience, must serve as acting Jail
Administrator.

Non-Compliant
As was stated in the Sixth Monitoring Report, this paragraph was previously carried as being in
Partial Compliance, but was reduced to Non-Compliant when a new Assistant Jail Administrator
was appointed in spite of that fact that he does not meet the qualifications for the position. As
has been noted, personnel hired prior to the effective date of the Settlement Agreement have
understandably been retained even when not meeting the requirements of the Settlement
Agreement. However, hiring and promotions after the effective date of the Settlement Agreement
and inconsistent with its requirements have to result in a finding of non-compliance.



                                                  12
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 13 of 106



39. Ensure that all Jail supervisors have the education, experience, training, credentialing, and
licensing needed to effectively supervise both prisoners and other staff members. At minimum,
Jail supervisors must have at least 3 years of field experience, including experience working in
the Jail. They must also be familiar with Jail policies and procedures, the terms of this
Agreement, and prisoner rights.

Partial Compliance
Until there are approved policies and procedures in place, the supervisors will not be able to
become familiar with them. There have been no promotions within the DSD since the
September 2018 site visit. The personnel histories of a number of supervisors promoted at the
time of the last site visit indicate that individuals who have what should be disqualifying
backgrounds, are nevertheless hired and/or promoted. These were listed in the 6th Monitoring
Report. When questioned regarding specific requirements of the Settlement Agreement, most
supervisors are unable to articulate knowledgeable responses.

40. Ensure that no one works in the Jail unless they have passed a background check, including a
criminal history check.

Partial Compliance
While the HCSO Director of Human Resources conducted a review of most DSD personnel files
that supported compliance with this paragraph, the personnel histories of a number of supervisors
indicate that individuals who have what should be disqualifying backgrounds, are nevertheless
hired and/or promoted. These were listed in the 6th Monitoring Report.

41. Ensure that Jail policies and procedures provide for the “direct supervision” of all Jail
housing units.

Non-Compliant
There has been no change in the status of this paragraph. The Policies and Procedures Manual
has yet to be published. Even when that is done, the physical design of the Jackson Detention
Center (JDC), which is a linear facility, make implementation of direct supervision there an
impossibility. “Train the Trainers” support, through NIC was supposed to occur at the WC and
RDC in mid-February, but the federal government shutdown forced that effort to be postponed.
This is now scheduled for March.

42. Ensure that the Jail has sufficient staffing to adequately supervise prisoners, fulfill the terms
of this Agreement, and allow for the safe operation of the Jail. The parties recognize that the
Board allocates to the Sheriff lump sum funding on a quarterly basis. The Sheriff recognizes that
sufficient staffing of the Jail should be a priority for utilizing those funds. To that end, the
County must at minimum:


                                                 13
Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 14 of 106



     a. Hire and retain sufficient numbers of detention officers to ensure that:
             i. There are at least two detention officers in each control room at all times;
            ii. There are at least three detention officers at all times for each housing unit,
                 booking area, and the medical unit;
           iii. There are rovers to provide backup and assistance to other posts;
           iv. Prisoners have access to exercise, medical treatment, mental health
                 treatment, and attorney visitation as scheduled;
            v. There are sufficient detention officers to implement this Agreement.
     b. Fund and obtain a formal staffing and needs assessment (“study”) that determines
        with particularity the minimum number of staff and facility improvements
        required to implement this Agreement. As an alternative to a new study, the
        September 2014 study by the National Institute of Corrections may be updated if
        the updated study includes current information for the elements listed below. The
        study or study update must be completed within six months of the Effective Date
        and must include the following elements:
             i. The staffing element of the study must identify all required posts and
                 positions, as well as the minimum number and qualifications of staff to
                 cover each post and position.
            ii. The study must ensure that the total number of recommended positions
                 includes a “relief factor” so that necessary posts remain covered regardless
                 of staff vacancies, turnover, vacations, illness, holidays, or other
                 temporary factors impacting day-to-day staffing.
           iii. As part of any needs assessment, the study’s authors must estimate the
                 number of prisoners expected to be held in the Jail and identify whether
                 additional facilities, including housing, may be required.
     c. Once completed, the County must provide the United States and the Monitor with
        a copy of the study and a plan for implementation of the study’s
        recommendations. Within one year after the Monitor’s and United States’ review
        of the study and plan, the County must fund and implement the staffing and
        facility improvements recommended by the study, as modified and approved by
        the United States.
     d. The staffing study shall be updated at least annually and staffing adjusted
        accordingly to ensure continued compliance with this Agreement. The parties
        recognize that salaries are an important factor to recruiting and retaining qualified
        personnel, so the County will also annually evaluate salaries.
     e. The County will also create, to the extent possible, a career ladder and system of
        retention bonuses for Jail staff.




                                          14
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 15 of 106



Non-Compliant
As was previously reported, this paragraph was downgraded from Partial Compliance to Non-
Compliant in the Fifth Monitoring Report because of the lack of progress in filling existing
positions. Since then there was a slight improvement, followed by another drop. At present,
only 238 of the 275 authorized positions (271 funded) are filled. Six of those officers were still
in the academy at the time of the site visit. During the past year and a half, the number of filled
positions has fluctuated from a high of 251 to a low of 231. It should be noted that based on the
staffing analysis, 433 positions are required to staff all three facilities. The goal of 275 positions
was intended to be an interim benchmark.

At the JDC, 49 Detention Officers of the 83.6 positions are filled, but staff are able to get by
primarily because the count at the time of the site visit was 121, which is 71 below the facility’s
rated capacity of 192. The required number of positions, however, is not reduced by the lower
population. At the WC 56 Detention Officers of the 64.1 positions are filled. All four housing
units are finally open. Housing Unit 4 was opened during the January site visit. While the WC
currently houses only 174 inmates, which is 82 below its rated capacity of 256, similar to JDC,
the required number of positions is not reduced by the lower population. The WC is capable of
handling additional population if security modifications are made to the housing unit fire exit
doors. The WC currently posts individuals there because they are not operating the units entirely
consistent with principles of direct supervision. Once the fire doors are modified and the NIC
direct supervision training has been accomplished the individuals at the fire doors can be located
elsewhere.

At the RDC where only 127 Detention Officers of the required 280.4 positions are filled (45%),
lack of staff is still a critical issue. At the time of the site visit, there were 361 inmates, which is
462 below the facility’s rated capacity of 792. This has allowed the closure of two units resulting
in some savings of needed staff positions. If two additional units could be closed such that a pod
could be closed, there would be a savings of 35 needed staff positions. Because of the staff
shortage, none of the general housing units have an officer assigned inside so as to permit direct
supervision of the inmates. In fact, on separate day shift inspections during the January site visit,
no officers were on duty (other than the control room officer) in two out of three pods. While
there were officers on duty according to the roster, they were not in place to conduct well-being
checks on the inmates in the housing units. In Housing Unit A1 (Juvenile) no officer was
present. In Pod C, 1 ISO (Mental Health) and 4 ISO (Suicide Watch) were both covered by one
officer. Technically, that is impossible, because inmates on suicide watch require constant
supervision. On a subsequent inspection, the officer assigned to cover both of these posts was
located sitting in a chair in the control room. As noted in previous reports, because of the
shortage of staff, and the fact that no officers are assigned to work inside the housing units,
assaults and escapes (to retrieve contraband from outside the facility) are often not discovered as
they occur, rather after the fact. Since the time of the last site visit there were 30 inmate assaults


                                                  15
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 16 of 106



reported at RDC including multiple stab wounds and lacerations. Then, in December, an inmate
was murdered by other unidentified inmates in B3 by beating and stabbing reportedly over an
extended period of time when no officer was present on the unit. An investigation of this incident
is still in progress.

While the County has prepared a staffing study that identifies all of the posts and positions that
are required to operate the Jail System, hiring sufficient officers to fill those positions has not
been accomplished, nor has an annual update of the plan been undertaken. Although the HCSO
has submitted a recommended salary step system whereby employees would receive periodic
increases, the County has yet to take any action on the proposal.

           f. Develop and implement an objective and validated classification and housing
              assignment procedure that is based on risk assessment rather than solely on a
              prisoner’s charge. Prisoners must be classified immediately after booking, and
              then housed based on the classification assessment. At minimum, a prisoner’s
              bunk, cell, unit, and facility assignments must be based on his or her objective
              classification assessment, and staff members may not transfer or move prisoners
              into a housing area if doing so would violate classification principles (e.g.,
              placing juveniles with adults, victims with former assailants, and minimum
              security prisoners in a maximum security unit). Additionally, the classification
              and housing assignment process must include the following elements:
                   i. The classification process must be handled by qualified staff who have
                      additional training and experience on classification.
                  ii. The classification system must take into account objective risk factors
                      including a prisoner’s prior institutional history, history of violence,
                      charges, special needs, physical size or vulnerabilities, gang affiliation,
                      and reported enemies.
                 iii. Prisoner housing assignments must not be changed by unit staff without
                      proper supervisor and classification staff approval.
                 iv. The classification system must track the location of all prisoners in the Jail
                      and help ensure that prisoners can be readily located by staff. The County
                      may continue to use wrist bands to help identify prisoners, but personal
                      identification on individual prisoners may not substitute for a staff-
                      controlled and centralized prisoner tracking and housing assignment
                      system.
                  v. The classification system must be integrated with the Jail prisoner record
                      system, so that staff have appropriate access to information necessary to
                      provide proper supervision, including the current housing assignment of
                      every prisoner in the Jail.



                                                 16
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 17 of 106



                  vi. The designation and use of housing units as “gang pods” must be phased
                      out under the terms of this Agreement. Placing prisoners together because
                      of gang affiliation alone is prohibited. The County must replace current
                      gang-based housing assignments with a more appropriate objective
                      classification and housing process within one year after the Effective Date.




Non-Compliant
The shift back to a charge-based system continues as described in the last report. As part of the
work with Karen Albert of the monitoring team, an objective classification tool had been adopted
and was being used. However, with the change in leadership in Classification, the system moved
back to a charge-based system. As was observed in the last visit, after the tool is scored and if the
charge category is higher than the resulting score, the score is routinely overridden to match the
charge level effectively returning to a charge-based system. Four charts were reviewed and this
was observed in 3 of the 4 charts. In the fourth chart, the charge level was consistent with the
score. It was also noted that two of the factors were not being calculated accurately. Inmates are
sometimes being classified at RDC before being sent to the WC but because it has been assumed
that misdemeanor defendants will always go to the WC, Booking will sometimes send them to
WC before they are classified. All persons charged with misdemeanors are sent to the WC
regardless of the risk score. In fact, there were inmates at the WC, a low custody facility, in red
jump suits, indicating a high-risk level.

The coverage for Classification has not changed and leaves a few gaps in the ability to timely
classify incoming inmates. With the staffing changes, the Classification team is close to being
able to classify at the time of booking at RDC. However, there is no coverage at RDC from 7:00
a.m. Saturday morning to 7:00 a.m. Monday morning. Also, because persons charged with
misdemeanors are sent to the WC before classification and the Classification officer at the WC
works 7:00 a.m. to 4:00 p.m. Tuesday through Saturday, there are individuals who are not getting
classified in a timely manner. It has been suggested that these individuals should be classified at
RDC before being transferred to the WC. Similarly, because of staffing limitations at JDC,
females who are transferred to JDC before classification are not always classified at the time of
booking.

Although all cell assignments and inmate transfers are supposed to be cleared through
Classification, there is no policy in place that requires that action, consequently, supervisors
sometimes make such transfers on their own. While the Jail Administrator made a policy
decision to end the practice of assignment of inmates to housing according to gang affiliation
two years ago, the lack of supervision within the housing units at the RDC makes it impossible to
stop physical conflict from developing between competing groups of gang members housed in


                                                 17
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 18 of 106



the same unit. In addition, elimination of gang pods without having moved to an objective risk-
based classification system has the potential of increasing the risk of violence and, in fact,
several incidents of gang violence have occurred in the last six months.

           g. Develop and implement positive approaches for promoting safety within the Jail
              including:
                    i. Providing all prisoners with at least 5 hours of outdoor recreation per
                       week;
                   ii. Developing rewards and incentives for good behavior such as additional
                       commissary, activities, or privileges;
                 iii. Creating work opportunities, including the possibility of paid
                       employment;
                  iv. Providing individual or group treatment for prisoners with serious mental
                       illness, developmental disabilities, or other behavioral or medical
                       conditions, who would benefit from therapeutic activities;
                   v. Providing education, including special education, for youth, as well as all
                       programs, supports, and services required for youth by federal law;
                  vi. Screening prisoners for serious mental illness as part of the Jail’s booking
                       and health assessment process, and then providing such prisoners with
                       appropriate treatment and therapeutic housing;
                 vii. Providing reasonable opportunities for visitation.
           h. Ensure that policies, procedures, and practices provide for higher levels of
              supervision for individual prisoners if necessary due to a prisoner’s individual
              circumstances. Examples of such higher level supervision include (a) constant
              observation (i.e., continuous, uninterrupted one-on-one monitoring) for actively
              suicidal prisoners (i.e., prisoners threatening or who recently engaged in suicidal
              behavior); (b) higher frequency security checks for prisoners locked down in
              maximum security units, medical observation units, and administrative
              segregation units; and (c) more frequent staff interaction with youth as part of
              their education, treatment and behavioral management programs.
           i. Continue to update, maintain, and expand use of video surveillance and recording
              cameras to improve coverage throughout the Jail, including the booking area,
              housing units, medical and mental health units, special management housing,
              facility perimeters, and in common areas.

Partial Compliance
Regarding 42 (g)(i), five hours of outdoor recreation per week is not provided to all inmates in
the Jail System although progress has been made towards that at each facility. At the JDC there
has never been an outdoor recreation yard. Inmates are allowed to spend time in the fifth-floor
multi-purpose room (indoor recreation time) and the indoor car wash area. A recreation log is


                                               18
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 19 of 106



maintained, but it does not reflect the length of time for each recreation period. A review of this
log for the first two weeks of January 2019 revealed that inmates were taken to the 5th floor
multi-purpose room on five days and to the indoor car wash area once. Half of those days were
dedicated to female inmates and half to male inmates which means that each group had an
opportunity for out of cell time that qualifies as recreation (though not outdoor recreation) a total
of only one- and one-half times per week. (Staff reported less frequent opportunities based on
smaller groups being taken at any one time. This will be evaluated further.) Compliance with this
paragraph cannot be achieved until an outdoor recreation yard is constructed on the roof of the
jail. At the WC each recreation yard is shared by two housing units. A separate recreation log is
now maintained; it includes the housing unit number and the length of time that the recreation
yard was open, making it possible to determine how much outdoor time is provided. A review of
this log from December 28, 2018 to January 10, 2019 revealed that each housing unit was
afforded outdoor recreation an average of seven hours per week. At the RDC inmates went
without outdoor recreation for over five years, but during the January site visit, some inmates
were observed utilizing the recreation yards again. Since the RDC does not maintain a recreation
log it is not possible to determine how much outdoor recreation time inmates are afforded.
Accordingly, the WC is the only facility that is within compliance with regard to the outside
recreation standard.

Regarding 42 (g) (iv) During the last twelve months, the mental health program has made
enormous progress.

At the time of this site visit, there were 177 detainees on the mental health case load. Referrals
for a mental health evaluation and treatment came from a variety of sources; the most common
source of referral was the intake nurse; and the intake nurse made such a referral because the
detainee reported a history of mental illness and/or at least appeared to be suffering from mental
illness at the point of intake. Other sources of referral included the ‘Form #3’ (a mental health
screening form completed by each new admission at the time of intake, which is then sent to the
Medical Department for review and any indicated action), medical staff, self-referral, and
occasionally security staff. In addition, mental health staff identified detainees in need of a
mental health evaluation and treatment during the weekly rounds in segregation, etc. Whether or
not this collection of referral sources captures all detainees who would benefit from mental
health treatment in a timely manner has yet to be determined, and approaches to trying to answer
that question still need to be developed.

There continues to be an issue of defining the target population for the mental health case load as
described in previous monitoring reports. In other words, is the target population just those who
would be described as ‘seriously mentally ill’ or should it also include detainees who suffer from
other mental health difficulties that cause them considerable distress and that significantly impact
on their ability to function? There continue to be efforts to clarify this issue, made all the more


                                                 19
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 20 of 106



difficult by the fact that the mental health case load is already full of detainees who are defined
as seriously mentally ill.

In the medical records of virtually all of the detainees on the mental health case load there were
mental health evaluations, treatment plans, progress/treatment notes, and psychiatric follow-up
notes for those on medication (“virtually all” because four detainees on the mental health case
load have so far refused to be formally evaluated or treated). Due to staffing issues, especially
the very limited availability of the psychiatrist, there is still no treatment planning and treatment
plan review at mental health team meetings that would allow for a more integrated,
interdisciplinary approach to treatment planning and the periodic review of treatment plans.
However, it is anticipated that once staffing issues are addressed, this issue will be addressed.

As was noted in the last monitoring report, a ‘mental health tracking log’ has been developed and
it continues to be well maintained. The log lists all detainees on the mental health case load;
each detainee’s location, booking date, and length of stay in the facility; how and when each
detainee was referred to mental health; and information regarding the initial mental health
assessment, the initial psychiatric assessment, diagnosis, the treatment plan, any medication, and
next scheduled visit. This log facilitates both the internal and external monitoring of the
provision of mental health services, particularly with regard to compliance with policy and the
performance of procedures in a timely manner.

The next step is the development of mechanisms for the internal and external assessment of the
quality of the mental health services provided. Initiation of the above noted treatment plan
review process will certainly be an important part of that effort, in that there will be a regularly
scheduled review of whether or not each detainee’s treatment is addressing the goals of the
detainee’s treatment plan. It should be noted that there were findings during this most recent site
visit that would at least suggest that the quality of the mental health services has continued to
improve. These findings include, for example, a significant decrease in manipulative/acting-out
behavior by detainees on the mental health case load; a significant decrease in the number of
detainees placed on suicide watch, and a shorter length of stay on suicide watch; and fewer
referrals for emergency mental health sessions in between scheduled mental health follow-up
sessions. However, consideration should be given to what other mechanisms might be employed
to more formally assess the quality of the mental health services provided.

Finally, it has already been established that there is a need to develop additional mental health
interventions that are not currently available at the facility in order to comply with this provision
requiring appropriate treatment and therapeutic housing; and it is anticipated that such an
enhancement of mental health services would, in addition, significantly improve the quality of
the treatment for such detainees, improve their ability to function within the facility, and increase
the likelihood that detainees would continue treatment upon their release from the facility and


                                                  20
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 21 of 106



thereby decrease the likelihood of recidivism. Planned, additional mental health services include
a group therapy program with groups focused on the development of social skills, conflict
resolution, substance abuse, dual-diagnosis (i.e. those with substance abuse issues and some
other major mental illness), and parenting. There is also a need for psychoeducational groups
(focused on learning about one’s mental illness, the need for treatment, and the responsibilities
for fully participating on one’s own treatment), medication management groups, and discharge
planning groups. In addition, the mental health team has identified the need to better integrate
other services provided at the facility into mental health treatment plans; such other services
include, for example, competency training, ministerial work, and the ASU Collaborative’s
diversion program for individuals with serious mental illness; and so therefore efforts are
underway to work more cooperatively with the providers of these other services. Then
ultimately, there is the need for a mental health unit, where seriously mentally ill inmates can
receive this enhanced range of services in a coordinated and integrated way, within a more
therapeutic setting.

As mentioned, staffing levels continue to impact the ability to provide the mental health services
required by the Settlement Agreement. At present, the mental health team consists of two full-
time QMHPs (the mental health coordinator and another full-time social worker), a very part-
time psychologist, and a very part-time psychiatrist. At the time of this site visit, the mental
health case load included 177 detainees housed at three different sites, 168 if whom were on
medication and considered to be seriously mentally ill. In addition to providing direct, follow-up
clinical services to those on the mental health case load, the mental health team has other
responsibilities such as mental health assessments of new admissions, the more intensive
management and monitoring of suicidal detainees and other more acutely ill detainees,
responding to other mental health emergencies, weekly rounds in segregation, and a range of
administrative tasks (maintaining records, logs, etc. and attendance at staff meetings and
conferences focused on treatment planning, discharge planning, etc.). Furthermore, the two full-
time QMHPs and the part-time psychologist rotate weekend call for mental health (which
includes checking-in multiple times during the weekend with each facility, seeing detainees on
suicide watch or other special watch, and also coming in to assess and manage any acute mental
health emergencies), and they do this in addition to their full weekday schedule, and the
psychiatrist is also on telephone call virtually all of the time. It should also be noted here that
there is a planned expansion of the range of mental health services provided; such an expansion
is required to adequately address the treatment needs of the seriously mentally ill and respond to
many of the provisions of this agreement; but at present, there are not enough staff to initiate this
planned expansion. Then, once security policies and procedures are developed and
implemented, the mental health team will have additional tasks, such as participation in the
segregation review process and the disciplinary review process.




                                                 21
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 22 of 106



As was noted in the last monitoring report, the most critical staffing issue is the fact that there is
inadequate psychiatric time to meet the provisions of the agreement and any reasonable standard
of care. More specifically, there is a list of responsibilities that must be assumed by psychiatrists
or other mental health professionals who are licensed to assume some of the responsibilities.
This list of responsibilities were detailed in the last monitoring report, as was the fact that the
very limited amount of time the psychiatrist was at each of the facilities wasn’t even enough time
to prescribe for and supervise the psychopharmacologic treatment of what was then only 100
detainees on medication. In response to this critical shortage of psychiatric time, QCHC has
proposed adding one full-time equivalent psychiatric nurse clinician (two half-time positions) to
the mental health team; consistent with the standards promulgated by the Mississippi Board of
Nursing, the nurse clinicians would have on-site psychiatric supervision; and QCHC has asked
the County to amend the contract with QCHC to include this additional full-time equivalent staff
line. Based upon the QCHC proposal and applicable Mississippi standards, it at least appears
that this QCHC proposal would address this critical shortage of psychiatric time.

Although the shortage of psychiatric time is the most critical mental health staffing issue, there is
a shortage of other staff as well. More specifically, at present, each of the two existing QMHPs
makes approximately 80 detainee/patient contacts each week. Given all of the other things that
they are trying to do (described above), at multiple facilities, these 80 contacts are obviously far
too short and, of necessity, limited in their scope. Furthermore, this leaves virtually no time at
all for expanding the range of therapeutic interventions required to address all of the provisions
of the agreement. (For a discussion of plans to expand/enhance mental health programming, see
section 42 of this report.) During this site visit there was a discussion about the need for an
additional QMHP and/or a mental health tech who would assume some of the administrative
responsibilities; multiple issues came up during the course of that discussion; and therefore,
further assessment and discussion of mental health staffing needs should continue once the
psychiatric nurse clinicians are brought on board.

Regarding 42 (g) (vi) In order to evaluate the screening process during this site visit, the mental
health monitor followed a new admission (who was apparently transferred from another facility)
through each stage of the Jail’s booking and health assessment/intake process. Although this was
only one admission, the process raised a number of concerns about the adequacy of the screening
process.

During the booking process, the mental health and other heath questions were reasonable and
included such basic questions as a history of mental health or other health difficulties,
hospitalizations, and medications. There is not much in the way of privacy during the booking
process; and so it is quite possible that a new admission might not openly respond to even these
most basic questions, particularly with regard to mental health or certain physical health
difficulties such as HIV status or other sexually transmitted diseases; and the booking officer


                                                 22
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 23 of 106



even seemed to acknowledge this to some extent, in that the officer informed the new admission
that the next step in the process would be medical, and he could talk to the nurse about any
health or mental health difficulties that he didn’t want to talk to the booking officer about.
However, in this case, the new admission did report a history of being hospitalized for mental
illness and reported that he had previously attempted suicide; but then he was not asked if he
currently felt like hurting himself; and he was not constantly observed until he was seen by the
intake nurse or immediately referred for an urgent mental health assessment.

The policy group facilitated by Karen Albert has recommended some minor renovations to the
booking area that would address the lack of privacy as well as other issues and improve the
efficiency of the booking process. Completion of these recommended renovations would resolve
this issue.

When this new admission was seen by the intake nurse, he was asked a long list of questions in a
way that overly influenced his responses and limited any real discussion. For example, ‘you
don’t have x, y or z do you?’. In addition, although his affect was blunted, his legs were
constantly shaking, and he repeatedly asked for water, none of this was recognized and explored
by the nurse.

It did not appear that the nurse knew that at booking, the new admission had reported a history of
being hospitalized for mental illness and had reported that he had previously attempted suicide.
The reported history of suicide attempts did not come up during the interview with the intake
nurse, and since the intake nurse at least didn’t appear to know what he had told the booking
officer, she didn’t bring it up and explore it as part of the nursing assessment. However, he did
tell the intake nurse that he had been stabbed in the arm during a fight the previous day (this had
not come up during the booking process); the nurse examined the hole in his forearm; but the
nurse did not ask any questions about the fight in an effort to determine whether there were any
psychological sequelae.

It was reported that new admissions complete the ‘Form #3’, which is a mental health screen;
that this form is sent to medical; and that if there are any positives on the form, the new
admission is referred to mental health. However, in observing the new admission through the
intake, booking and initial/intake health assessment process, it wasn’t at all clear when this form
is completed.

The next day, the new admission was observed on a regular, open unit without the history of
suicide being assessed or being observed closely until it could be further assessed.




                                                23
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 24 of 106



Of course, this is the story of only one new admission to the facility, and his story may or may
not be representative of all or even most new admissions. However, this story does raise some
concerns about the booking/intake process that were discussed with the relevant supervisors.

Based on the observations of the assessment process, it is recommended that QCHC and
Booking staff reassess the mental health components of the intake/booking process and the initial
health assessment process, including what training and/or enhanced supervision staff responsible
for each process might require in order to fully comply with approved policies and procedures,
and in turn, the provisions of this agreement. In order to further evaluate the initial assessment
process, staff should assess the cases of detainees who are first identified as in need of mental
health services at some point after the booking/intake process, with an eye towards determining
whether their mental health difficulties were missed during the booking/intake process or they
developed mental health difficulties while detained at the facility. Given the deficiencies noted,
staff should evaluate whether the policies and procedures that govern the booking process, the
initial medical intake/screening process, and classification and assignment to housing units are
clear with regard to the identification and management of new admissions who might be
suffering from mental health difficulties.

Regarding 42 (g)(vii), visitation records reflect that inmates housed at the JDC continue to have a
much greater incidence of visitation than do their counterparts at the RDC and WC. To date it
has not been possible to determine why this disparity exists. Based on a review of visitation
records at the JDC for a period of 12 days, 48 inmates were able to have a visit, which equates to
4.0 per day or 124 per month. With only 121 inmates in the facility, that means that every
inmate is able to have one visit each month. At the RDC and WC (whose records are combined)
there were 43 visits in 17 days, which equates to 2.5 per day or 77.5 per month. Based on the
combined population of the RDC (361) and the WC (177), each inmate in those facilities is able
to have a visit only once every seven months.

Regarding 42 (h), as was noted in the last monitoring report, the mental health assessment of
inmates suspected of being suicidal is being performed on an emergency basis, and with the
weekend on call schedule, this is even happening on weekends. However, due to the lack of
documentation, it remains unclear as to whether or not inmates who are suspected of being
suicidal are kept under constant observation by security staff until the mental health assessment
is performed. In addition, although the QMHPs who perform the assessments consult with the
psychiatrist over the telephone, in many instances, the psychiatrist does not have an actual face-
to-face assessment of the inmate in a timely manner if at all, even if the inmate is placed on
suicide watch.

Inmates placed on suicide watch do receive a higher level of supervision by mental health and
security, but the level of supervision by security staff should be better documented. As was noted
above, at one point during the site visit, the juvenile unit and the suicide unit which are both
                                                24
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 25 of 106



supposed to have an officer in the unit at all times were being staffed by one officer. At a second
time during the site visit, that officer wasn’t in either unit; but rather was sitting in the control
room. Also, there still needs to be clarification of what is expected of the nursing staff with
regard to a higher level of supervision. The fact that the decision to terminate a suicide watch
may also be made upon telephone consultation with the psychiatrist as opposed to a face-to-face
assessment by the psychiatrist also needs to be reviewed.

For inmates who have undergone a mental health assessment of suicide potential and found not
to be acutely suicidal, there is a ‘safety plan’ that is developed by the evaluating QMHP and the
inmate that is signed by both, and then the QMHP follows the inmate to assure adherence to the
‘safety plan’. When an inmate is released from a suicide watch, there is also an established
protocol for follow-up that is well structured and closely followed.

Special mental health observation, for acutely mentally ill prisoners, is also described in the
‘suicide prevention’ policy, with a level of monitoring that is to be prescribed by mental health.
In the implementation of this policy it remains important for mental health staff to make it clear
that an inmate could be on ‘suicide watch’ and/or ‘special mental health observation’, and if an
inmate is on both types of watch, each watch may have different requirements for monitoring
and different end points.

Regarding 42 (i), video surveillance capabilities at the various facilities have not changed since
the last site visit. Supervisory staff at the RDC have the ability to utilize that facility’s video
records to review escapes and other significant incidents in order to determine what actually
occurred. It should be noted that access to recorded video requires approval by the Jail
Administrator or Assistant Jail Administrator, so video is only examined on occasion, not
routinely as it should be. There is no video capability at the JDC except in the vehicle sally port.
At the WC, while there are cameras that monitor the housing units, they have no recording
capability. The County should take prompt action to rectify this deficiency.

43. Include outcome measures as part of the Jail’s internal data collection, management, and
administrative reporting process. The occurrence of any of the following specific outcome
measures creates a rebuttable presumption in this case that the Jail fails to provide reasonably
safe conditions for prisoners:
            a. Staff vacancy rate of more than 10% of budgeted positions;
            b. A voluntary staff turnover rate that results in the failure to staff critical posts (such
               as the housing units, booking, and classification) or the failure to maintain
               experienced supervisors on all shifts;
            c. A major disturbance resulting in the takeover of any housing area by prisoners;
            d. Staffing where fewer than 90% of all detention officers have completed basic
               jailer training;


                                                  25
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 26 of 106



           e. Three or more use of force or prisoner-on-prisoner incidents in a fiscal year in
              which a prisoner suffers a serious injury, but for which staff members fail to
              complete all documentation required by this Agreement, including supervision
              recommendations and findings;
           f. One prisoner death within a fiscal year, where there is no documented
              administrative review by the Jail Administrator or no documented mortality
              review by a physician not directly involved in the clinical treatment of the
              deceased prisoner (e.g. corporate medical director or outside, contract physician,
              when facility medical director may have a personal conflict);
           g. One death within a fiscal year, where the death was a result of prisoner-on-
              prisoner violence and there was a violation of Jail supervision, housing
              assignment, or classification procedures.

Non-Compliant
The DSD still does not create a report covering each of these areas. Data must be obtained by
making specific requests for current information. At the time of the January site visit a total of
238 positions were filled out of 275 authorized (and 271 funded) positions. The average number
of filled positions over the past year and a half was 242. That equates to an 11% vacancy rate for
the funded positions and a 45% vacancy rate for the 433 positions that are required to staff all
three facilities based on the staffing analysis. Excessive turnover of staff, particularly at the
RDC, continues to be a problem and results in the failure to staff critical positions such as the
housing units.

The number of incidents involving an inappropriate use of force by staff jumped to alarming
levels since the September 2018 site visit. In every documented use of OC and the Taser, staff
used those defensive tools to coerce inmates into following their verbal commands, not to defend
themselves when inmates became violent.

In an incident that occurred at the RDC on December 6, 2019, an inmate was murdered by other,
unidentified inmates in Housing Unit B3. The victim was arrested for a gang related murder,
then was housed in a unit with other gang members instead of being placed in protective custody.
While investigation into this incident is ongoing, it appears to be a direct violation of paragraph
“g” above.

44. To complement, but not replace, “direct supervision,” develop and implement policies and
procedures to ensure that detention officers are conducting rounds as appropriate. To that end:
          a. Rounds must be conducted at least once every 30 minutes in general population
               housing units and at least once every 15 minutes for special management
               prisoners (including prisoners housed in booking cells).



                                                26
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 27 of 106



           b. All security rounds must be conducted at irregular intervals to reduce their
              predictability and must be documented on forms or logs.
           c. Officers must only be permitted to enter data on these forms or logs at the time a
              round is completed. Forms and logs must not include pre-printed dates or times.
              Officers must not be permitted to fill out forms and logs before they actually
              conduct their rounds.
           d. The parties anticipate that “rounds” will not necessarily be conducted as
              otherwise described in this provision when the Jail is operated as a “direct
              supervision” facility. This is because a detention officer will have constant, active
              supervision of all prisoners in the detention officer’s charge. As detailed
              immediately below, however, even under a “direct supervision” model, the Jail
              must have a system in place to document and ensure that staff are providing
              adequate supervision.
           e. Jail policies, procedures, and practices may utilize more than one means to
              document and ensure that staff are supervising prisoners as required by “direct
              supervision,” including the use and audit of supervisor inspection reports,
              visitation records, mealtime records, inmate worker sheets, medical treatment
              files, sick call logs, canteen delivery records, and recreation logs. Any system
              adopted to ensure that detention officers are providing “direct supervision” must
              be sufficiently detailed and in writing to allow verification by outside reviewers,
              including the United States and Monitor.

Partial Compliance
There has been no progress made with regard to the provisions of this paragraph since the last
Monitoring Report. None of the facilities meet the requirement that well-being checks must be
conducted every 30 minutes in general population and every 15 minutes in segregation
(confinement). This provision is carried as partial compliance because well-being checks are
being made and documented where previously they hadn’t been. However, as described below,
they are not consistent with the requirements of this paragraph and, as a result, present
substantial risk of injury.

Because of time limitations, it was not possible for the corrections operations member of the
monitoring team to inspect the JDC with regard to this paragraph during the January site visit.
At the WC and RDC well-being checks are recorded sporadically. They are most frequently
noted during the midnight shift when there is little activity. During the day and evening shifts
there are lengthy gaps, often from six to eight hours. In B4 at the RDC Confinement/Segregation
logs should be maintained every half hour, but they are listed hourly, however, individual well-
being sheets on each inmate are signed every half hour. It should be noted that the individual log
sheets are maintained in a central location outside of the housing unit, not by the individual cells
as they should be. When an inspection was conducted of B4 with the assigned officer, he said


                                                27
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 28 of 106



that he used a flashlight so that he could see inside the individual cells, but he did not have it
with him. When the flashlight was subsequently located in the control room it did not function.
He also indicated that unidentified supervisors had changed the practice of checking on all
inmates in B4 on a 30-minute basis and that the requirement to do so no longer applied to
protective custody inmates. There is no command level documentation to support this
inappropriate change in practice. In B4 ISO the officer was found to be using an hourly well-
being check form. The previously approved form calls for 30-minute well-being checks. In
Booking, the officer assigned to observe inmates in the holding cells was using a 30-minute
observation log form, not the 15-minute form that is supposed to be used. In the Sixth
Monitoring Report it was noted that the officer assigned to this same post in Booking was using
an hourly well-being check form, not the authorized 15-minute form. The problem was rectified
at that time. The Sixth Report stated that “This level of regression from previously settled
practice is indicative of a lack of supervision.” To find the same problem, albeit with a different
improper form, is inexcusable. When questioned as to what the standard for well-being checks is,
the Booking Sergeant was unable to provide the answer. Supervision in the Booking area is not
just lacking, it is non-existent.

See paragraph 76 with regard to mental health rounds for prisoners in segregation. See
paragraph 42 (h) with regard to prisoners who require special management due to acute mental
health difficulties.

45. Ensure that all correctional officers receive adequate pre- and post-service training to provide
for reasonably safe conditions in the Jail. To that end, the County must ensure that the Jail
employs Qualified Training Officers, who must help to develop and implement a formal, written
training program. The program must include the following:
            a. Mandatory pre-service training. Detention officers must receive State jailer
               training and certification prior to start of work. Staff who have not received such
               training by the Effective Date of this Agreement must complete their State jailer
               training within twelve months after the Effective Date of this Agreement. During
               that twelve month period, the County must develop an in-house detention training
               academy.
            b. Post Order training. Detention officers must receive specific training on unit-
               specific post orders before starting work on a unit, and every year thereafter. To
               document such training, officers must be required to sign an acknowledgement
               that they have received such training, but only after an officer is first assigned to a
               unit, after a Post Order is updated, and after completion of annual retraining.
            c. “Direct supervision” training. Detention officers must receive specific pre- and
               post service training on “direct supervision.” Such training must include
               instruction on how to supervise prisoners in a “direct supervision” facility,
               including instruction in effective communication skills and verbal de-escalation.


                                                 28
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 29 of 106



                 Supervisors must receive training on how to monitor and ensure that staff are
                 providing effective “direct supervision.”
            d.   Jail administrator training. High-level Jail supervisors (i.e., supervisors with
                 facility-wide management responsibilities), including the Jail Administrator and
                 his or her immediate deputies (wardens), must receive jail administrator training
                 prior to the start of their employment. High-level supervisors already employed
                 at the Jail when this Agreement is executed must complete such training within
                 six months after the Effective Date of this Agreement. Training comparable to
                 the Jail Administration curriculum offered by the National Institute of Corrections
                 will meet the requirements of this provision.
            e.   Post-service training. Detention officers must receive at least 120 hours per year
                 of post-service training in their first year of employment and 40 hours per year
                 after their first year. Such training must include refresher training on Jail policies.
                 The training may be provided during roll call, staff meetings, and post-assignment
                 meetings. Post-service training should also include field and scenario-based
                 training.
            f.   Training for Critical Posts. Jail management must work with the training
                 department to develop a training syllabus and minimum additional training
                 requirements for any officer serving in a critical position. Such additional
                 training must be provided for any officer working on a tactical team; in a special
                 management, medical or mental health unit; in a maximum security unit; or in
                 booking and release.
            g.   Special management unit training. Officers assigned to special management units
                 must receive at least eight hours of specialized training each year regarding
                 supervision of such units and related prisoner safety, medical, mental health, and
                 security policies.
            h.   Training on all Jail policies and procedures including those regarding prisoner
                 rights and the prevention of staff abuse and misconduct.

Non-Compliant
During the January site visit the HCSO provided information on an in-house candidate for the
position of Detention Training Lieutenant who has a background in detention operations and
training. It is essential that a qualified candidate is hired to fill this critical position as soon as
possible.

While the Training Director has not provided the statistical information referenced in the last
Monitoring Report, he did submit an unofficial synopsis of that data. It will be used for
reference purposes in this document, but must be supported by a formal report from his office.
Pre-service Training has been completed for 236 of 238 officers. Post Order Training has not
been conducted because Post Orders have not yet been written or submitted for approval. Direct


                                                    29
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 30 of 106



Supervision Training is dependent upon NIC’s ability to reschedule it to sometime after
February. The Assistant Jail Administrator has not yet been scheduled for specialized training.
In Service Training was completed for 200 of 238 officers in 2018. Training for Critical Posts
was provided to the CERT members as well as Booking and Classification personnel. Special
Management Unit Training has not yet been provided, but 106 of 238 officers have received
eight hours of training in Mental Health and First Aid for Public Safety. There has been no
training with regard to policies and procedures because they have not yet been written, approved
and published.

Regarding 45 (f), although all security staff undergo some mental health training, the mental
health expert member of the monitoring team is unaware of any effort to assess the resultant
mental health knowledge base or skills that security staff persons have developed as a result of
these trainings. Furthermore, in the absence of security policies and procedures that would
include mental health elements, it is reasonable to assume that security staff persons were not
specifically trained on such related mental health issues.

Although at present, there is no actual mental health unit (i.e., a unit where there is a program
consisting of therapeutic interventions for detainees who are suffering from mental illness or
intellectual disabilities, provided in a therapeutic environment), one of the facility’s units has
been designated as a unit where prisoners suffering from serious mental illness are placed, and
several other detainees with serious mental illness are placed in ‘protective custody’/segregation.
Of course, the other post where security staff persons come into regular contact with prisoners
who are suffering from mental illness or intellectual disabilities is the mental health section of
the Medical Department. There is no extra or special training offered to security staff who may
be placed on any of these posts where there is an increased likelihood of having to work with
mentally ill and/or intellectually disabled inmates.

There are far fewer referrals to mental health by security staff than is seen in comparable
facilities. Although it has never been clear why this is the case, the possibility that security staff
do not have the knowledge base and skills required to suspect that an inmate might be suffering
from mental illness has been one of the possible alternative explanations, and an event that
occurred during this last monitoring period raised this possibility again. More specifically,
during this most recent monitoring period there was a murder on one of the units. Immediately
following that murder, there were numerous inmates who were housed on that unit who self-
referred for mental health treatment, complaining of the full range of trauma-related psychiatric
difficulties as a direct result of the incident. However, there was no evidence that security staff
even considered the possibility that the incident might cause some of the inmates on that unit to
experience mental health difficulties; there was no evidence that security staff identified any
individual inmate as suffering from new mental health difficulties as a result of that incident and
referred the inmate to mental health; and there wasn’t any type of intervention initiated by
security, focused on minimizing the development of mental health difficulties in response to the
                                                  30
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 31 of 106



incident, and there is no evidence that mental health was contacted for advice about anything that
should be done by security in response to the incident. It should also be noted here that there
appears to have been no effort made by security to address the mental health needs of the
security staff persons who were on site at the time of the incident.

Jail staff should develop a plan for assessing the mental health knowledge base and skills of
security staff persons who have completed the currently available training and as security
policies and procedures that include mental health elements are developed, assure that security
staff persons are trained on the mental health elements of these policies and procedures.

46. Develop and implement policies and procedures for adequate supervisory oversight for the
Jail. To that end, the County must:
            a. Review and modify policies, procedures, and practices to ensure that the Jail
                Administrator has the authority to make personnel decisions necessary to ensure
                adequate staffing, staff discipline, and staff oversight. This personnel authority
                must include the power to hire, transfer, and discipline staff. Personal
                Identification Numbers (PINs) allocated for budget purposes represent a salaried
                slot and are not a restriction on personnel assignment authority. While the Sheriff
                may retain final authority for personnel decisions, the Jail’s policies and
                procedures must document and clearly identify who is responsible for a personnel
                decision, what administrative procedures apply, and the basis for personnel
                decisions.
            b. Review and modify policies, procedures, and practices to ensure that the Jail
                Administrator has the ability to monitor, ensure compliance with Jail policies, and
                take corrective action, for any staff members operating in the Jail, including any
                who are not already reporting to the Jail Administrator and the Jail’s chain of
                command. This provision covers road deputies assigned to supervise housing
                units and emergency response/tactical teams entering the Jail to conduct random
                shakedowns or to suppress prisoner disturbances.
            c. Ensure that supervisors conduct daily rounds on each shift in the prisoner housing
                units, and document the results of their rounds.
            d. Ensure that staff conduct daily inspections of all housing and common areas to
                identify damage to the physical plant, safety violations, and sanitation issues.
                This maintenance program must include the following elements:
                      i. Facility safety inspections that include identification of damaged doors,
                         locks, cameras, and safety equipment.
                     ii. An inspection process.
                    iii. A schedule for the routine inspection, repair, and replacement of the
                         physical plant, including security and safety equipment.
                    iv. A requirement that any corrective action ordered be taken.


                                                31
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 32 of 106



                   v. Identification of high priority repairs to assist Jail and County officials
                      with allocating staff and resources.
                  vi. To ensure prompt corrective action, a mechanism for identifying and
                      notifying responsible staff and supervisors when there are significant
                      delays with repairs or a pattern of problems with equipment. Staff
                      response to physical plant, safety, and sanitation problems must be
                      reasonable and prompt.

Non-Compliant
Without an approved Policies and Procedures Manual the HCSO is unable to comply with this
provision of the Settlement Agreement. Priority must be given to compliance with this
requirement.

According to the Settlement Agreement (Paragraph 46 a), the Jail Administrator must have the
authority to make personnel decisions necessary to ensure adequate staffing, staff discipline, and
staff oversight. “This authority must include the power to hire, transfer, and discipline staff.” It
is apparent that the Sheriff has not granted that authority to the Jail Administrator, as evidenced
by numerous promotions and demotions that occurred without her knowledge or approval. The
fact that she is not even consulted is indicative of the Sheriff’s non-compliance with this
paragraph.

In two previous Monitoring Reports it has been suggested that the Sheriff issue an order
prohibiting outside agencies (Mississippi Department of Corrections) and HCSO law
enforcement officers from conducting shakedowns of housing units in the DSD. To date that has
not been done. It is now brought to his attention for the third time. At the time of the site visit,
there had not been a shakedown with outside agencies since the prior site visit. However, since
then personnel from outside agencies were used for a shakedown. This time, the Jail
Administrator and Assistant Administrator were present during the shakedown.

The duties and responsibilities of supervisors should be clearly laid out in the Policies and
Procedures Manual. Lacking such direction, supervisors do not follow any standard practice to
document their inspection rounds. Unit logs show that supervisors were on scene, but beyond
that there is no information except for their signatures.

Fire safety is a significant issue at the RDC. When officers were pulled out of the housing units,
direct supervision of the inmates ceased to exist and they were free to vandalize the facility.
Consequently, the fire hoses and extinguishers were removed from the housing units and, after
the riot that destroyed Pod C, even from the staff corridor that surrounds each control room. To
date those fire safety items have not been replaced. Worse yet, the officers assigned to work in
the control rooms and as rovers in each pod, are unable to answer the most basic questions


                                                 32
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 33 of 106



regarding what is to be done in the event of a fire. Some have no idea whether or not fire hoses
are in place in the staff corridor or if backup hoses are located inside the control rooms. Finally,
during the January site visit, it was not possible to meet with the Fire Safety Officer. The
Assistant Jail Administrator said that he had recently been transferred out of the DSD, but when
questioned about this, the Jail Administrator was not even aware of the move. A qualified
replacement for the Fire Safety Officer must be found immediately and such personnel changes
into, out of and within the DSD, done without the Jail Administrator’s approval or even
knowledge, must cease.

In the Sixth Monitoring Report reference was made to the Maintenance Report, published by Mr.
Bell, the Maintenance Director for the County. It was anticipated that copies of this spreadsheet
would be provided to each captain so that they could track the status of requested maintenance
projects. Unfortunately, that did not occur, so there has been no progress in this area. During the
January site visit it was brought to the attention of all involved so that, hopefully, the County and
the HCSO/DSD can work cooperatively to address the myriad maintenance problems that plague
the Jail System.

Major breaches of security that have been brought up repeatedly in previous Monitoring Reports
are not only still evident, they are worse than ever before. In the past the fact that primary
security doors at the RDC, leading from the main corridor (Great Hall) to the three pods, did not
function or lock was a major concern. Now, not only are those primary security doors
inoperative, but more than half of the housing unit (sliding) security doors do not work. This
leaves only the retrofitted, key operated, (cage) doors between the inmates in their units (note:
many cell doors do not lock or can be opened by the inmates) and access all the way to the main
corridor. The problem is exacerbated by the fact that the retrofitted (cage) doors are equipped
with a keyway only on the exterior side of the door. This means that when an officer enters a
unit, he/she leaves the door ajar, because pulling it closed makes opening it from inside the unit
nearly impossible since there is no keyway on the inside. This retrofitted design flaw is
catastrophic with regard to security. This incredible situation has already resulted in an inmate
breaking out of his unit, out of the pod and into the main corridor, with officers in pursuit. It
should be noted that this poses a special problem during med rounds in the segregation unit. As
the nurses take the medications to the individual cells, the cart with the remaining medications is
left by the unsecured door. The issue of inoperative doors is so pervasive that officers often do
not even bother to secure doors that still do work.

The maintenance and security issues are made worse by an inexplicable shortage of key sets for
the officers who work in A, B and C pods at the RDC. For some reason only one set is available
in each pod, which means that when an officer is handling an issue in one of the four units or two
ISO units, other officers have no means of entering the other units. Typically, each officer
assigned to housing should have a complete set of keys that operate the security doors in his/her


                                                 33
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 34 of 106



area of responsibility. This basic security measure must be addressed immediately. The Jail
Administrator should have an analysis done of every area in the Jail System and issue necessary
key sets to all on duty personnel so that they have the means to perform their duties and respond
to incidents expeditiously.

At the RDC the ongoing maintenance problems are primarily due to the fact that the housing
units are not staffed. Without an officer present to supervise them, the inmates are free to
vandalize the facility as they have done continuously for years. The consequences are dangerous
for inmates and officers alike. The County and the HCSO must work cooperatively to resolve
this problem promptly. It is unacceptable to find the same problems on site visit after visit. It is
not enough to say that a bid has been put out, or research is being done to look into a problem.
These issues must be corrected. The Jail System is in danger of facing another major riot at the
RDC if something is not done immediately.

At the WC it has not been possible to properly secure the entry doors to Housing Units 1 and 3
for over four months. Since the housing units at that facility are not equipped with safety
vestibules, this means that half of the inmates there could easily push open the entry doors to
their units and gain access to the main corridor. Immediate corrective action is essential. That
should be followed by a plan to retrofit a safety vestibule in each housing unit to correct this
design flaw.

47. Ensure that staff members conduct random shakedowns of cells and common areas so that
prisoners do not possess or have access to dangerous contraband. Such shakedowns must be
conducted in each housing unit at least once per month, on an irregular schedule to make them
less predictable to prisoners and staff.

Non-Compliant
There has been no meaningful action to deal with this issue since the last site visit. The creation
of the CERT team has not prevented the introduction of contraband to the Jail System,
particularly the RDC. Subsequent to the murder of an inmate in B3, a shakedown of that unit
was conducted by Captain Williams and his team. In a unit designed to house 64 inmates they
found six shanks/knives, 10 cell phones and multiple chargers, SIM cards and related cell phone
equipment, as well as lighters, tobacco products and unidentified pills. The level of contraband
found inside the DSD (particularly the RDC) is completely out of proportion when compared to
other jails throughout the country.

There continues to be a lack of documentation of random shakedowns to determine compliance
with this requirement.




                                                34
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 35 of 106



48. Install cell phone jammers or other electronic equipment to detect, suppress, and deter
unauthorized communications from prisoners in the Jail. Installation must be completed within
two years after the Effective Date.

Non-Compliant
There has been no action to deal with this issue since the last site visit, indeed, since the
beginning of the monitoring process. During the January site visit the corrections operations
member of the monitoring team inspected the Armory at the RDC. Inside that room were
literally hundreds of confiscated cell phones that have been found within that facility over the
past few months.

49. Develop and implement a gang program in consultation with qualified experts in the field
that addresses any link between gang activity in the community and the Jail through appropriate
provisions for education, family or community involvement, and violence prevention.

Non-Compliant
There has been no change in the status of this paragraph since the last site visit. An officer was
assigned to work on this issue over a year ago but there is no documentation of a program that
meets the requirements of this paragraph. Incident reports of assaults reflect a continuing
problem of gang related issues. The most significant one deals with the murder of an inmate at
the RDC, Housing Unit B3, who was arrested as a result of a gang related murder. He was killed
by inmates in his housing unit just a few days after his arrest.

USE OF FORCE STANDARDS

Consistent with constitutional standards, the County must take reasonable measures to prevent
excessive force by staff and ensure force is used safely and only in a manner commensurate with
the behavior justifying it. To that end, the County must:

50. Develop and implement policies and procedures to regulate the use of force. The policies
and procedures must:
          a. Prohibit the use of force as a response to verbal insults or prisoner threats where
              there is no immediate threat to the safety or security of the institution, prisoners,
              staff or visitors;
          b. Prohibit the use of force as a response to prisoners’ failure to follow instructions
              where there is no immediate threat to the safety or security of the institution,
              prisoners, staff, visitors, or property;
          c. Prohibit the use of force against a prisoner after the prisoner has ceased to resist
              and is under control;
          d. Prohibit the use of force as punishment or retaliation;


                                                 35
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 36 of 106



           e. Limit the level of force used so that it is commensurate with the justification for
              use of force; and
           f. Limit use of force in favor of less violent methods when such methods are more
              appropriate, effective, or less likely to result in the escalation of an incident.

Non-Compliant
Since a Policies and Procedures Manual has not been approved and issued, compliance with this
paragraph cannot be achieved. Use of Force reports continue to reflect examples of excessive
UOF on the part of staff. Since the September 2018 site visit, virtually every report dealing with
the use of OC or the Taser revealed that staff used those defensive tools inappropriately in order
to coerce inmates into complying with verbal commands. This represents a major training issue,
but it is directly attributable to the fact that there is no Use of Force policy in place to provide
direction.

The pervasiveness of improper and excessive force practices, particularly at the RDC, is
reflected in Incident Report # 181593 which documents an event that occurred at the RDC on
November 28, 2018. Sergeant “A” became frustrated with an inmate who would not be quiet
while waiting to be let into HU C-2. A verbal exchange escalated to profanity and threats back
and forth until the sergeant left the scene and returned shortly thereafter with a less than lethal
shotgun in hand. He entered the inmate’s cell and moved the inmate outside where he used the
butt of the shotgun to strike the inmate on the arm and head multiple times. All of this was
recorded on video and was observed by two other sergeants, “B” and “C”, who were present.
The matter was turned over to the Internal Affairs Division (IAD). The subsequent investigation
revealed that all three sergeants lied to the IAD investigator regarding a number of issues. To
date Sergeant “A”, who was responsible for striking the inmate with the shotgun butt, has been
fired. Sergeant “B” has been demoted, though for an unrelated, but unidentified matter. She was
not disciplined for lying to the IAD investigator. Similarly, no action was taken against Sergeant
“C” for the same offense. It should be noted that the less than lethal shotguns are a new addition
to the DSD arsenal as a result of the CERT program recently initiated by the Assistant Jail
Administrator. While the creation of a specialized team to deal with major incidents has merit,
in this case implementation of the program was flawed by inadequate and inappropriate training.

51. Develop and implement policies and procedures to ensure timely notification,
documentation, and communication with supervisors and medical staff (including mental health
staff) prior to use of force and after any use of force. These policies and procedures must
specifically include the following requirements:
             a. Staff members must obtain prior supervisory approval before the use of weapons
                 (e.g., electronic control devices or chemical sprays) and mechanical restraints
                 unless responding to an immediate threat to a person’s safety.



                                                 36
Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 37 of 106



     b. If a prisoner has a serious medical condition or other circumstances exist that may
        increase the risk of death or serious injury from the use of force, the type of force
        that may be used on the prisoner must be restricted to comply with this provision.
        These restrictions include the following:
              i. The use of chemical sprays, physical restraints, and electronic control
                 devices must not be used when a prisoner may be at risk of positional
                 asphyxia.
             ii. Electronic control devices must not be used on prisoners when they are in
                 a location where they may suffer serious injury after losing voluntary
                 muscle control (e.g., prisoner is standing atop a stairwell, wall, or other
                 elevated location).
            iii. Physical strikes, holds, or other uses of force or restraints may not be used
                 if the technique is not approved for use in the Jail or the staff member has
                 not been trained on the proper use of the technique.
     c. Staff members must conduct health and welfare checks every 15 minutes while a
        prisoner is in restraints. At minimum, these checks must include (i) logged first-
        person observations of a prisoner’s status while in restraints (e.g. check for blood
        flow, respiration, heart beat), and (ii) documented breaks to meet the sanitary and
        health needs of prisoners placed in emergency restraints (e.g., restroom breaks
        and breaks to prevent cramping or circulation problems).
     d. The County must ensure that clinical staff conduct medical and mental health
        assessments immediately after a prisoner is subjected to any Level 1 use of force.
        Prisoners identified as requiring medical or mental health care during the
        assessment must receive such treatment.
     e. A first-line supervisor must personally supervise all planned uses of force, such as
        cell extractions.
     f. Security staff members must consult with medical and mental health staff before
        all planned uses of force on juveniles or prisoners with serious mental illness, so
        that medical and mental health staff may offer alternatives to or limitations on the
        use of force, such as assisting with de-escalation or obtaining the prisoner’s
        voluntary cooperation.
     g. The Jail must have inventory and weapon controls to establish staff member
        responsibility for their use of weapons or other security devices in the facility.
        Such controls must include:
              i. a sign-out process for staff members to carry any type of weapon inside
                 the Jail,
             ii. a prohibition on staff carrying any weapons except those in the Jail’s
                 tracked inventory, and




                                          37
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 38 of 106



                 iii. random checks to determine if weapons have been discharged without
                      report of discharge (e.g., by checking the internal memory of electronic
                      control devices and weighing pepper spray canisters).
           h. A staff member must electronically record (both video and sound) all planned
              uses of force with equipment provided by the Jail.
           i. All staff members using force must immediately notify their supervisor.
           j. All staff members using a Level 1 use of force must also immediately notify the
              shift commander after such use of force, or becoming aware of an allegation of
              such use by another staff member.

Non-Compliant
To date there are no approved policies and procedures regarding use of force in place, although a
draft Use of Force policy is under review. There have been no recorded instances of staff
obtaining supervisory approval prior to using weapons or chemical restraints. The only
exception to this is when the CERT team conducted a shakedown. The use of OC, physical
restraints and electronic control devices (Taser) have not been used when a prisoner was at risk
of appositional asphyxia.

This section is carried as Non-Compliant because there are no policies and procedures in place.
There are no records of inmates being held in restraints while in the Jail System. The DSD does
not use the restraint chair as a means of controlling violent inmates and there are no incident
reports covering instances of an inmate being restrained to his/her bunk. As a matter of practice,
inmates who have been involved in use of force incidents are taken to Medical for examination
and treatment. However, there is no documentation of any mental health assessment of prisoners
who have been subjected to a Level 1 Use of Force.

There were no reported planned use of force incidents during the previous four months other
than when the CERT team conducted a shakedown. Consequently, no incidents were
electronically recorded and there was no need for coordination with medical staff beforehand.
However, mental health staff have not been consulted prior to past planned uses of force in the
past and there is no documentation directing a change of this practice. Based on a review of
incident reports, it does appear that supervisors are notified when a staff member is involved in a
use of force incident.

With regard to the sergeant who was fired, it should be noted that his initial report was
purposefully inaccurate. He made no reference to his improper use of force and he did not notify
his supervisor. In addition, the fact that he left the scene and retrieved a less than lethal shotgun
which was not even mentioned in his report indicates that this was actually a planned use of
force that should have been coordinated with medical staff and been recorded with a hand-held
camera. Not only was this not done, but DSD does not have hand held video cameras available


                                                 38
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 39 of 106



in any of its facilities so that planned use of force incidents can be recorded as required by the
Settlement Agreement.

USE OF FORCE TRAINING

52. The County must develop and implement a use of force training program. Every staff
member who supervises prisoners must receive at least 8 hours of pre-service use of force
training and annual use of force refresher training.

Partial Compliance
While there are still no approved policies regarding the use of force, pre-service training of 236
of 238 officers has been completed. A total of 200 out of 238 officers completed in service
training during 2018. Both training programs includes a section on use of force, which
represents a significant step in the right direction; however, a review of the use of force
curriculum and power point program used to instruct Detention staff revealed that the training is
grounded on a law enforcement perspective rather than what should be presented to officers who
work in a jail. Because individuals in a jail setting are confined within a secure facility, use of
force is generally limited to situations involving an immediate threat to safety. However, the
training does not prohibit the use of OC and Tasers to coerce inmates to comply with verbal
commands. Those two items are defensive tools which should not be used in a coercive manner.

53. Topics covered by use of force training must include:
           a. Instruction on what constitutes excessive force;
           b. De-escalation tactics;
           c. Methods of managing prisoners with mental illness to avoid the use of force;
           d. Defensive tactics;
           e. All Jail use of force policies and procedures, including those related to
              documentation and review of use of force.

Partial Compliance
The use of force training does include a continuum of appropriate force responses to escalating
situations, de-escalation tactics and defensive tactics, but it does not specifically deal with
managing prisoners with mental illness, nor are there any approved use of force policies and
procedures in place yet. As noted above, the curriculum does not appropriately address the use of
OC and Tasers.

54. The County must randomly test at least 5 percent of Jail Staff members annually to determine
whether they have a meaningful, working knowledge of all use of force policies and procedures.
The County must also evaluate the results to determine if any changes to Jail policies and



                                                 39
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 40 of 106



procedures may be necessary and take corrective action. The results and recommendations of
such evaluations must be provided to the United States and Monitor.

Non-Compliant
This paragraph cannot be addressed until policies and procedures on the use of force have been
approved and published and staff have been appropriately trained.

55. The County must update any use of force training within 30 days after any revision to a use
of force policy or procedure.

Non-Compliant
Use of force training cannot be updated until the policies and procedures on the use of force have
been approved, published and implemented.

USE OF FORCE REPORTING

To prevent and remedy the unconstitutional use of force, the County must develop and
implement a system for reporting use of force. To that end, the County must:

56. Develop and implement use of force reporting policies and procedures that ensure that Jail
supervisors have sufficient information to analyze and respond appropriately to use of force.

Non-Compliant
There has been no change with regard to the status of this paragraph. It cannot be addressed
until appropriate use of force reporting policies and procedures have been approved, published
and implemented. As has been reported previously, the incident reports generated through the
JMS system do not provide the monitoring team with sufficient information to determine
whether or not supervisors do more than sign and send the reports through the chain of
command. The shortcomings of the JMS system, previous identified, have still not been
corrected. As was recommended in the Sixth Monitoring Report, if the HCSO cannot correct the
shortcomings of the JMS, it should be replaced by a jail version of what is provided to the law
enforcement side of the Sheriff’s Office.

57. Require each staff member who used or observed a use of force to complete a Use of Force
Report as promptly as possible, and no later than by the end of that staff member’s shift. Staff
members must accurately complete all fields on a Use of Force Report. The failure to report any
use of force must be treated as a disciplinary infraction, subject to re-training and staff discipline,
including termination. Similarly, supervisors must also comply with their documentation
obligations and will be subject to re-training and discipline for failing to comply with those
obligations.


                                                  40
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 41 of 106




Non-Compliant
It is not possible for the monitoring team to know when a report was written because the reports
include only the date/time of the incident, not when the report was generated. The same
shortcoming applies to the date/time of supervisory review. The inadequacies of the JMS need
to be addressed as was recommended in paragraph 56 (above).

In the use of excessive force incident referenced above (see paragraph 51), only Sergeant “A”
wrote a report. None of the other RDC staff who were present and witnessed the incident (two
sergeants and two detention officers) wrote a supplement report. A lieutenant who reviewed
Sergeant “A”’s report found that “In my opinion this is a good report.” If it had not been for the
fact that the IAD investigator was able to view a video recording of the event, it would not have
been possible to determine what really happened. Notification of the incident did not come to
the attention of the Jail Administrator until a grievance was filed by the inmate. His allegations
were finally documented by an officer on December 4, 2018, fully six days after the fact.

58. Ensure that Jail use of force reports include an accurate and detailed account of the events.
At minimum, use of force reports must document the following information:
           a. A unique tracking number for each use of force;
           b. The names of all staff members, prisoner(s), and other participants or witnesses;
           c. Housing classification and location;
           d. Date and time;
           e. A description of the events leading to the use of force, including what precipitated
               or appeared to precipitate those events.
           f. A description of the level of resistance, staff response, and the type and level of
               force (including frequency and duration of use). For instance, use of force reports
               must describe the number of discharges from electronic control devices and
               chemical munitions canisters; the amount of discharge from chemical munitions
               canisters; whether the Staff Member threatened to use the device or actually
               discharged the device; the type of physical hold or strike used; and the length of
               time a prisoner was restrained, and whether the prisoner was released from
               restraints for any period during that time;
           g. A description of the staff member’s attempts to de-escalate the situation without
               use of force;
           h. A description of whether the staff member notified supervisors or other personnel,
               including medical or mental health staff, before or after the use of force;
           i. A description of any observed injuries to staff or prisoners;
           j. Whether medical care was required or provided to staff or prisoners;




                                                41
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 42 of 106



           k. Reference to any associated incident report or prisoner disciplinary report
              completed by the reporting officer, which pertains to the events or prisoner
              activity that prompted the use of force;
           l. A signature of the staff member completing the report attesting to the report’s
              accuracy and completeness.

Partial Compliance
The JMS incident report/use of force format does not directly follow the sub-sections of this
paragraph; therefore, incident reports do not reflect all of the information that is specified. While
there is a unique tracking number, and the names of staff members and sometimes those of
involved inmates are included, witnesses are seldom listed. A cell location is almost always
noted (although the facility is not), but not its classification. Generally, the narrative includes the
steps taken by an officer to manage the situation prior to the use of force, what methods were
used to apply force and whether or not medical attention was required and provided. However,
there are several investigations that indicate that these are not always accurate. Reports do not
make reference to any associated incident reports or disciplinary reports. A change in procedure
has resulted in an officer’s signature being placed on a copy of the report, but it does not attest to
anything.

Incident Report # 181843, dated 11-22-18, is an all too typical example of the inadequacies of
use of force reporting in the DSD. Officer XYZ reported that on November 22, 2018 at 0340
hours, he was conducting a security and wellness check in “C-2” (this is Housing Unit 2 in Pod
C, unspecified classification). The facility is not identified, but the housing unit is. He dealt
with an inmate who was uncooperative and refused to follow direct orders. The inmate pushed
by him through the inner safety vestibule door (simply referred to as the “unit cage”) which was
unsecured, then exited the unit. There is no mention of the secondary sliding security door to the
unit, which should have been closed and prevented this breach of security. The officer said that
he “…then used one burst of Oleoresin Capsicum spray to control the situation. Offender --- was
in an unauthorized area without official permission by exiting C Unit into the Great Hall”. The
officer failed to explain how the inmate managed to leave the hallway outside of HU C2 (which
goes around the Pod C control room) and go through three security doors between that location
and the main corridor of the jail (Great Hall). After the inmate “…started to run up the Great
Hall…” Officer XYZ apprehended him with the help of a fellow officer. This total breach of
security was not addressed or explained. Instead, Officer XYZ cluttered the report with
extraneous and unnecessary information that make it difficult to follow. To his credit, he did take
the inmate to Medical for treatment and his supervisor was notified.

Not only does this incident report reflect the sub-standard quality of most reports in the DSD, it
highlights a critical security problem at the RDC. The majority of security doors controlling
access to the inmate living areas are no longer functional. As was reported during the exit


                                                  42
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 43 of 106



briefing, at the conclusion of the January site visit, concern that the inmates cannot be kept in
their individual cells has now been replaced with concern that they cannot even be kept in their
64 bed housing units. As this inmate proved, a mass escape into the main corridor is a real
possibility.

USE OF FORCE SUPERVISOR REVIEWS

59.     The County must ensure that Jail supervisors review, analyze, and respond appropriately
to use of force. At minimum:
        a.      A supervisor must review all use of force reports submitted during the
                supervisor’s watch by the end of the supervisor’s watch.
        b.      A supervisor must ensure that staff members complete their use of force reports
                by the end of their watch.
        c.      Reviewing supervisors must document their findings as to the completeness of
                each staff member’s use of force report, and must also document any procedural
                errors made by staff in completing their reports.
        d.      If a Use of Force report is incomplete, reviewing supervisors must require Staff
                Members to provide any required information on a revised use of force report, and
                the Jail must maintain both the original and any revised report in its records.
        e.      Any supervisor responsible for reviewing use of force reports must document
                their use of force review as described in Paragraph 62 sufficiently to allow
                auditing to determine whether an appropriate review was conducted.
        f.      All Level 1 uses of force must be sent to the shift commander, warden, Jail
                Administrator, and IAD.
        g.      A Level 2 use of force must be referred to the shift commander, warden, Jail
                Administrator, and IAD if a reviewing supervisor concludes that there may have
                been a violation of law or policy. Level 2 uses of force may also be referred to
                IAD if the County requires such reporting as a matter of Jail policy and
                procedure, or at the discretion of any reviewing supervisor.

Non-Compliant
Compliance is not possible until the Policies and Procedures Manual is approved and published.
Based on the current JMS system there is no way to determine whether or not supervisors review
use of force reports by the end of their watch. Nor is it possible to determine whether or not they
comply with the other sub-sections of this paragraph. Supervisors do not indicate whether or not
they approve or disapprove of the actions taken by officers, nor do they make recommendations
for corrective action. Use of force reports are forwarded to the CID investigator for follow up.
Duplicate copies are provided to the IAD investigator. Incident Report # 181843, referenced in
paragraph 58 (above), is indicative of the lack of supervisory follow up in that there is no
indication of supervisory review.


                                                43
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 44 of 106




60.     After any Level 1 use of force, responding supervisors will promptly go to the scene and
take the following actions:
        a.     Ensure the safety of everyone involved in or proximate to the incident. Determine
               if anyone is injured and ensure that necessary medical care is or has been
               provided.
        b.     Ensure that photos are taken of all injuries sustained, or as evidence that no
               injuries were sustained, by prisoners and staff involved in a use of force incident.
               Photos must be taken no later than two hours after a use of force. Prisoners may
               refuse to consent to photos, in which case they should be asked to sign a waiver
               indicating that they have refused consent. If they refuse to sign a waiver, the shift
               commander must document that consent was requested and refused.
        c.     Ensure that staff members and witnesses are identified, separated, and advised
               that communications with other staff members or witnesses regarding the incident
               are prohibited.
        d.     Ensure that victim, staff, and witness statements are taken confidentially by
               reviewing supervisors or investigators, outside of the presence of other prisoners
               or involved staff.
        e.     Document whether the use of force was recorded. If the use of force was not
               recorded, the responding supervisors must review and explain why the event was
               not recorded. If the use of force was recorded, the responding supervisors must
               ensure that any record is preserved for review.

Non-Compliant
There has been no change in the status of this paragraph since the last three site visits. The
specified actions are not routinely followed by supervisors. A review of use of force reports
revealed that photographs are seldom taken (though they are taken more frequently than in the
past) and that waivers related to the refusal to be photographed are never included. Witness
statements are infrequent at best, and although use of force incidents may be recorded at the
RDC because it has a digital recording system, that is not possible at the JDC and WC.

61. All uses of force must be reviewed by supervisors who were neither involved in nor
approved the use of force by the end of the supervisor’s shift. All level 1 uses of force must also
be reviewed by a supervisor of Captain rank or above who was neither involved in nor approved
the use of force. The purposes of supervisor review are to determine whether the use of force
violated Jail policies and procedures, whether the prisoner’s rights may have been violated, and
whether further investigation or disciplinary action is required.




                                                 44
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 45 of 106



Non-Compliant
There has been no change in the status of this paragraph since the last monitoring report. It is not
possible to determine whether or not supervisors are performing their required duties because the
monitoring team does not have access to the supplemental information that may be included in
the JMS reports and it appears that the ability to reflect such actions is not possible in the JMS.
The limited documentation available through Google Docs (this recently replaced Drop Box)
does not reflect supervisory action regarding approval, disapproval and recommended action on
individual reports.

62. Reviewing supervisors must document the following:
       a.     Names of all staff members, prisoner(s), and other participants or witnesses
              interviewed by the supervisor;
       b.     Witness statements;
       c.     Review date and time;
       d.     The findings, recommendations, and results of the supervisor’s review;
       e.     Corrective actions taken;
       f.     The final disposition of the reviews (e.g., whether the Use of Force was found to
              comply with Jail policies and procedures, or whether disciplinary action was
              taken against a staff member);
       g.     Supporting documents such as incident reports, logs, and classification records.
              Supervisors must also obtain and review summary medical and mental health
              records describing –
              i.      The nature and extent of injuries, or lack thereof;
              ii.     The date and time when medical care was requested and actually
                      provided;
              iii.    The names of medical or mental health staff conducting any medical or
                      mental health assessments or care.
       h.     Photos, video/digital recordings, or other evidence collected to support findings
              and recommendations.

Non-Compliant
Until it is possible to access the supervisory review portion of use of force reports, there is no
way to determine whether or not supervisors are taking required actions and appropriately
documenting them. Reportedly, the supervisory portion in JMS is limited to a check box with no
ability to indicate recommended action.




                                                45
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 46 of 106



INCIDENT REPORTING AND REVIEW

To prevent and remedy violations of prisoners’ constitutional rights, the County must develop
and implement a system for reporting and reviewing incidents in the Jail that may pose a threat
to the life, health, and safety of prisoners. To that end, the County must:

63.    Develop and implement incident reporting policies and procedures that ensure that Jail
supervisors have sufficient information in order to respond appropriately to reportable incidents.

Non-Compliant
The Policies and Procedures Manual must be approved and issued to all personnel before the
level of compliance can be determined. (See paragraph 56 to 62 above.) The current incident
reports should provide sufficient information for supervisors to make an appropriate review, but
the reports are routinely deficient. The monitoring team’s inability to see everything that is
entered into the automated reporting system further hampers its ability to analyze the
shortcomings.

64.   Ensure that Incident Reports include an accurate and detailed account of the events. At
minimum, Incident Reports must contain the following information:
      a.     Tracking number for each incident;
      b.     The names of all staff members, prisoner, and other participants or witnesses;
      c.     Housing classification and location;
      d.     Date and time;
      e.     Type of incident;
      f.     Injuries to staff or prisoner;
      g.     Medical care;
      h.     All staff involved or present during the incident and their respective roles;
      i.     Reviewing supervisor and supervisor findings, recommendations, and case
             dispositions;
      j.     External reviews and results;
      k.     Corrective action taken; and
      l.     Warden and Administrator review and final administrative actions.

Partial Compliance
There has been no change with regard to the status of this paragraph since the last three site
visits. Compliance is dependent upon the approval and publication of the Policies and
Procedures Manual. Incident report documentation currently provides for some of the
information specified in this paragraph. Reports routinely have a tracking number and list all
staff involved. Inmate witness are often omitted. Inmate witness statements are infrequently
noted. The nature of inmate injuries is often omitted. More photographs accompany incident


                                                46
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 47 of 106



reports than in the past; however, reports still do not specify in which facility the incident
occurred.

IR # 182042 is a report that reflects some of the shortcomings mentioned above. It covers an
assault with injury that was observed in Housing Unit C3 by the Pod C control room officer. At
0800 hours on 12-29-18, he heard noise in that unit; he checked activity on camera and saw one
inmate being assaulted by several others. When he called for assistance, two officers responded
and removed the injured inmate from the unit and took him to Medical. After being examined by
a nurse he was transported to Merit Health Hospital for treatment of a laceration between his
eyes and another on his chin. The control room officer notified Captain Shields, the facility
commander who wrote two supplemental reports and signed the original report. The facility in
which the incident occurred is not included in the report or the supplements. There were no
pictures taken. There does not appear to have been an investigation conducted although the
matter may have been turned over to the CID investigator. Consequently, there are no witness
statements or even any idea as to who the perpetrators were. Supervisory review, if any,
between the rank of sergeant and captain is not documented.

65. Require each staff member directly involved in a reportable incident to accurately and
thoroughly complete incident reports as promptly as possible, by the end of the staff member’s
shift. At minimum:
        a.    Staff members must complete all fields on an Incident Report for which they have
              responsibility for completion. Staff members must not omit entering a date, time,
              incident location, or signature when completing an Incident Report. If no injuries
              are present, staff members must write that; they may not leave that section blank.
        b.    Failure to report any reportable incident must be treated as a disciplinary
              infraction, subject to re-training and staff discipline, including termination.
        c.    Supervisors must also comply with their documentation obligations and will also
              be subject to re-training and discipline for failing to comply with those
              obligations.

Non-Compliant
There has been no significant change in the status of this paragraph for the past three site visits;
however, IR # 181217, dated 12-17-18, submitted by a sergeant, summarized the loss of $506
belonging to an inmate who was transported from court to the RDC by way of the JDC. This
represents the first record (that the monitoring team is aware of) regarding such a loss since the
Settlement Agreement was finalized over two years ago. It should be noted that the IAD
investigator has documentation regarding another such incident, but it never came to the
attention of the Monitor. The lack of incident reports regarding lost money and property has
been highlighted in previous Monitoring Reports. A similar lack of documentation exists
regarding incidents involving releasing errors. While a review of inmate files shows that they


                                                  47
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 48 of 106



are sometimes held beyond their expected release dates, incident reports documenting such
occurrences are not written.

In the case of the missing $506, the sergeant’s report did not identify how the money disappeared
or that the money was on the front seat of the transportation van where a juvenile inmate had
access to it. That information was provided by the JDC captain who wrote a supplemental report
accompanied by photographs taken in the transfer area of that facility. This report definitely
warrants an administrative review so that corrective measures can be taken.

Based on the current status of the JMS system, it is not possible to determine whether or not
incident reports are written in a timely fashion (by end of shift or within 12 hours of the incident)
and whether or not supervisors do likewise as required (within 24 hours of receipt of an incident
report). The only thing that can be determined is the reported time of the incident as it appears in
the written document.

66. Ensure that Jail supervisors review and respond appropriately to incidents. At minimum:
       a.      Shift commanders must document all reportable incidents by the end of their shift,
               but no later than 12 hours after a reportable incident.
       b.      Shift commanders must report all suicides, suicide attempts, and deaths, no later
               than one hour after the incident, to a supervisor, IAD, and medical and mental
               health staff.
       c.      Any supervisor responsible for reviewing Incident Reports must document their
               incident review within 24 hours of receipt of an Incident Report sufficiently to
               allow auditing to determine whether an appropriate review was conducted. Such
               documentation must include the same categories of information required for
               supervisor use of force reviews such as names of individuals interviewed by the
               supervisor, witness statements, associated records (e.g. medical records, photos,
               and digital recordings), review dates, findings, recommendations, and case
               dispositions.
       d.      Reportable incidents must be reviewed by a supervisor not directly involved in the
               incident.

Non-Compliant
There has been no change in the status of this paragraph. There are no approved policies in place
that specify what supervisors and shift commanders are to do. The monitoring team cannot
determine whether or not supervisors even review incident reports (other than to sign on a
printed copy) because of the previously mentioned shortcomings of the JMS system. There is no
documentation that reflects approval, disapproval or recommended action.




                                                 48
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 49 of 106



SEXUAL MISCONDUCT

67.     To prevent and remedy violations of prisoners’ constitutional rights, the County must
develop and implement policies and procedures to address sexual abuse and misconduct. Such
policies and procedures must include all of the following:
        a.     Zero tolerance policy towards any sexual abuse and sexual harassment as defined
               by the Prison Rape Elimination Act of 2003, 42 U.S.C. § 15601, et seq., and its
               implementing regulations;
        b.     Staff training on the zero tolerance policy, including how to fulfill their duties and
               responsibilities to prevent, detect, report and respond to sexual abuse and sexual
               harassment under the policy;
        c.     Screening prisoners to identify those who may be sexually abusive or at risk of
               sexual victimization;
        d.     Multiple internal ways to allow both confidential and anonymous reporting of
               sexual abuse and sexual harassment and any related retaliation, including a
               mechanism for prisoners to directly report allegations to an outside entity;
        e.     Both emergency and ongoing medical and mental health care for victims of sexual
               assault and sexual harassment, including rape kits as appropriate and counseling;
        f.     A complete ban on cross-gender strip searches or cross-gender visual body cavity
               searches except in exigent circumstances or when performed by a medical
               examiner;
        g.     A complete ban on cross-gender pat searches of women prisoners, absent exigent
               circumstances;
        h.     Regular supervisory review to ensure compliance with the sexual abuse and
               sexual harassment policies; and
        i.     Specialized investigative procedures and training for investigators handling sexual
               abuse and sexual harassment allegations.

Partial Compliance
As was reported in the last monitoring report, the PREA officer continues to work on the PREA
policies and procedures. A draft had been completed but it restated the requirements of the
federal regulations rather than specify the procedures specific to operations at Hinds County. She
is now working on a draft that is specific to the procedures of the DSD and it is reported that this
draft is near completion.

PREA incidents reported to the PREA officer are investigated and remedial action, usually
involving relocation of the involved inmates, is taken. There has not been a practice of
disciplinary action taken against perpetrators which is not consistent with zero tolerance. A
proposal is currently circulating to remedy this.



                                                 49
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 50 of 106



The PREA officer provides a 4-hour training as part of the new officer training. She reports that
the officers at JDC and WC who pre-dated this initial training have received in-service training.
Not all of the officers at RDC have received the training. The incident reports indicate that not all
officers recognize a PREA related complaint and some officers do not understand their
obligation to report incidents to the PREA officer but rather refer inmates to the kiosk system.
The PREA officer concurred that this is the case and is planning an in-service training in May.

Although the classification process includes a screening for PREA issues, the housing decisions
do not appear to reflect attention to those issues. Because classification still classifies based on
charge, persons charged with misdemeanors are automatically sent to the WC. This includes
persons that are transgender or identify as homosexual. Because of the dormitory style housing
units this may not be appropriate for all such individuals. Some individuals sent to the WC are
then housed in the segregation cells to prevent victimization. Under PREA, jail staff must
identify the least restrictive setting in which an individual can be safely housed. This assessment
has not been taking place. In addition, at least one individual informed Jail staff that he could not
go to a particular unit. He was placed on that unit and subjected to sexual harassment.

There are multiple internal ways to report sexual abuse and harassment including filing a
grievance and reporting through the kiosk system. However, the PREA officer still does not have
a cell phone to forward the calls to and the calls go through dispatch to the Captain and then to
her. Reportedly, the plan is for the calls to go directly to the PREA officer but there has been a
delay in implementing this. There is not a system for reporting to an outside entity other than
through paid phone calls and there is no guidance on appropriate entities to call. In order to be
effective, inmates must be fully informed of what constitutes sexual abuse and harassment and
how to report it. As previously reported, all of the units visited had PREA posters posted. The
posters have reporting instructions. The Inmate Handbook does not have current information on
the PREA process but a separate form is now provided at booking that explains the process. The
PREA officer has done some orientation to incoming prisoners in the Classification Unit,
however, some inmates are moved before she provides the orientation so not all inmates receive
orientation on PREA. Regulations require a more complete education session after booking.
This was being done at JDC but is not currently. This was not started at RDC or the WC. Lack of
audio-visual equipment is at issue at RDC.

Discussions continue to be underway with Catholic Charities to determine whether that agency
can provide counseling to any victims of sexual assault or harassment. QCHC now has a social
worker on staff who provides counseling and can provide services to victims of sexual assault or
harassment.

It is reported that the practice is that there be no cross-gender searches by males of females. With
respect to female searches of males, strip searches are not permitted but pat down searches are.


                                                 50
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 51 of 106



There has not yet been training on conducting these searches but a training during roll call is
reportedly being planned. A PREA violation can occur even in same sex searches. One such
allegation was made by C.F. The PREA officer found no violation based on the investigator’s
report. However, the investigators have not been trained in PREA and the reported circumstances
do not support the conducting of a strip search.

There has been improvement in the reporting and investigation of PREA incidents by the PREA
officer. She now keeps a file on each referral, has a report form, and keeps numbered reports.
She has completed an on-line training on investigating PREA incidents. A training opportunity
has been identified for the PREA officer and should be utilized. Incidents involving alleged staff
misconduct or criminal activity are referred to other investigators who have not received PREA
training. There is no regular supervisory oversight of the PREA officer’s work or reports. It was
reported that supervisory staff do not get the investigation reports once completed. This prevents
any opportunity to use that information to determine whether discipline is appropriate or
remedial measures should be implemented.

Although this is very good progress in this area, there are still a number of areas of non-
compliance and some of the stated practices do not appear to be fully operationalized. Areas of
concern include lack of training for all officers on PREA, lack of ongoing notice to inmates at
booking or comprehensive education following, lack of required information in the Inmate
Handbook, unresolved mechanisms for reporting, no volunteer or contractor training, and
investigation officers do not have PREA training.

As was noted in the last monitoring report, during the previous site visit it became clear that
there was a need for better information exchange and coordination between the PREA
coordinator and mental health. For the most part, this has been addressed. However, with regard
to the PREA-incident referred to in paragraph 42, where the PREA officer suspected that the
complainant was suffering from mental health difficulties, a formal referral (or in this case a re-
referral) for a mental health assessment was indicated and would have been appropriate.

INVESTIGATIONS

68.    The County shall ensure that it has sufficient staff to identify, investigate, and correct
misconduct that has or may lead to a violation of the Constitution. At a minimum, the County
shall:
       a.     Develop and implement comprehensive policies, procedures, and practices for the
              thorough and timely (within 60 days of referral) investigation of alleged staff
              misconduct, sexual assaults, and physical assaults of prisoners resulting in serious
              injury, in accordance with this Agreement, within 90 days of its Effective Date.
              At a minimum, an investigation will be conducted if:
              i.      Any prisoner exhibited a serious injury;
                                                51
Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 52 of 106



        ii.     Any staff member requested transport of the prisoner to the hospital;
        iii.    Staff member reports indicate inconsistent, conflicting, or suspicious
                accounts of the incident; or
        iv.     Alleged staff misconduct would constitute a violation of law or Jail policy,
                or otherwise endangers facility or prisoner safety (including inappropriate
                personal relationships between a staff member and prisoner, or the
                smuggling of contraband by a staff member).
  b.    Per policy, investigations shall:
        i.      Be conducted by qualified persons, who do not have conflicts of interest
                that bear on the partiality of the investigation;
        ii.     Include timely, thorough, and documented interviews of all relevant staff
                and prisoners who were involved in or who witnessed the incident in
                question, to the extent practicable; and
        iii.    Include all supporting evidence, including logs, witness and participant
                statements, references to policies and procedures relevant to the incident,
                physical evidence, and video or audio recordings.
  c.    Provide investigators with pre-service and annual in-service training so that
        investigators conduct quality investigations that meet the requirements of this
        Agreement;
  d.    Ensure that any investigative report indicating possible criminal behavior will be
        referred to the appropriate criminal law enforcement agency;
  e.    Within 90 days of the Effective Date of this Agreement, IAD must have written
        policies and procedures that include clear and specific criteria for determining
        when it will conduct an investigation. The criteria will require an investigation if:
        i.      Any prisoner exhibited serious, visible injuries (e.g., black eye, obvious
                bleeding, or lost tooth);
        ii.     Any staff member requested transport of the prisoner to the hospital;
        iii.    Staff member reports indicate inconsistent, conflicting, or suspicious
                accounts of the incident; or
        iv.     Alleged staff misconduct would constitute a violation of law or Jail policy,
                or otherwise endangers facility or prisoner safety (including inappropriate
                personal relationships between a staff member and prisoner, or the
                smuggling of contraband by a staff member).
  f.    Provide the Monitor and United States a periodic report of investigations
        conducted at the Jail every four months. The report will include the following
        information:
        i.      a brief summary of all completed investigations, by type and date;
        ii.     a listing of investigations referred for administrative investigation;
        iii.    a listing of all investigations referred to an appropriate law enforcement
                agency and the name of the agency; and


                                         52
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 53 of 106



                iv.     a listing of all staff suspended, terminated, arrested or reassigned because
                        of misconduct or violations of policy and procedures. This list must also
                        contain the specific misconduct and/or violation.
                v.      a description of any corrective actions or changes in policies, procedures,
                        or practices made as a result of investigations over the reporting period.
        g.      Jail management shall review the periodic report to determine whether the
                investigation system is meeting the requirements of this Agreement and make
                recommendations regarding the investigation system or other necessary changes
                in policy based on this review. The review and recommendations will be
                documented and provided to the Monitor and United States.

Partial Compliance
During the September 2018 site visit the corrections operations member of the monitoring team
was able to conduct an at length interview with the IAD investigator. That meeting proved to be
productive and resulted in access to a spread sheet that he maintains regarding all active and
completed IAD investigations. During the January site visit a similar meeting was held with
both the IAD investigator and the CID investigator. By comparing procedures a process was set
in place that will allow the monitoring team to follow all criminal investigations and internal (on
staff) investigations. Subsequently a copy of the Sixth Monitoring Report was sent to each
investigator so that they could familiarize themselves with the status of the various paragraphs of
the Settlement Agreement. However, since the site visit, the CID investigator was demoted by
the Sheriff and has reportedly been replaced. It is not known whether the procedures agreed upon
at the time of the site visit have been communicated.

Based on information provided by the Jail Administrator, it was determined that the CID
investigator would be moved from downtown Jackson to the RDC shortly. The IAD investigator
is already housed there. This move would put her closer to the vast majority of her work which
is generated primarily from the RDC. While concurrence with this move was expressed during
the exit briefing at the end of the January site visit, it was disconcerting to learn shortly thereafter
that the CID investigator was being demoted and moved to another area of the HCSO.

Movement, without explanation, of personnel who are critical to compliance with the terms of
the Settlement Agreement continues to be a significant management problem within the HCSO.
Now, whoever replaces the CID investigator will not be familiar with either the Agreement itself
or what had been set in place to provide the monitoring team with necessary information.

It goes without saying that the lack of approved policies and procedures regarding this area of
concern make compliance with this section impossible. As has been stated throughout this
report, it is imperative that the HCSO/DSD put forth the effort necessary to prepare, have



                                                  53
        Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 54 of 106



approved, publish and train all personnel on the Policies and Procedures Manual covering all
aspects of DSD operations.

GRIEVANCE AND PRISONER INFORMATION SYSTEMS

Because a reporting system provides early notice of potential constitutional violations and an
opportunity to prevent more serious problems before they occur, the County must develop and
implement a grievance system. To that end:

69.     The grievance system must permit prisoners to confidentially report grievances without
requiring the intervention of a detention officer.

Partial Compliance
There is no change in the condition of the grievance system. The use of the new kiosk system in
theory allows the prisoners to report grievances without the intervention of detention officers.
However, the system is still not working as it should. Currently, it was reported that there are two
units at RDC, B2 and C2, in which the kiosk system is not working and paper grievances are
being used. It was also reported that the kiosk system was down for two and a half weeks.

Although the kiosk system does not require the intervention of a detention officer, the physical
set up does not allow for privacy. This could potentially result in an officer or other inmates
observing the grievance being filed. It was reported that inmates have observed another’s PIN
number and then use it to purchase commissary on the other inmate’s account.

70.       Grievance policies and procedures must be applicable and standardized across the entire
Jail.

Non-Compliant
Policies and procedures have yet to be finalized. A draft policy on grievances does not describe
the current process of using the kiosk. The kiosk system works the same across facilities but
there is no unified process in how the staff responds to grievances and monitors the system.
There is an identified system wide grievance officer, however, her duties for system wide
oversight have not been identified. She does not assign grievances for the other facilities and
does not provide any oversight of the grievance process or response in the other facilities. She
reported a one-time effort to follow up on grievances that had not received a response by the
assigned individual by circulating a list of outstanding grievances to the assigned individuals.
She described that this effort was unsuccessful and met with resistance.

71.    All grievances must receive appropriate follow-up, including a timely written response by
an impartial reviewer and staff tracking of whether resolutions have been implemented or still


                                                54
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 55 of 106



need implementation. Any response to a medical grievance or a grievance alleging threats or
violence to the grievant or others that exceeds 24 hours shall be presumed untimely.

Partial Compliance
As previously reported, the system itself presents several challenges in this regard. Notably, if a
grievance is not responded to in seven days, it drops off the dashboard. The only way to find the
grievance is to run a report for a longer time frame and search for grievances in different status
categories. During this site visit, in order to check whether there were outstanding grievances
that had fallen off the dashboard, a report was run for grievances assigned but not answered
starting from July 1, 2018. The report showed 972 grievances unanswered after 21 days. There is
no structured system to ensure that all grievances are actually answered; no oversight to review
whether responses are adequate; and no oversight to determine that promised actions are actually
completed. The system wide grievance officer is identified but the facility wide duties that would
include this oversight have not been identified. Similarly, there is no guidance as to the oversight
that the grievance officers at the WC and JDC are expected to provide or what coordination or
reporting is expected with the facility wide grievance officer. There is also no guidance on what
constitutes a review by an impartial reviewer. There are no intermediate levels of appeal
allowing supervisors to respond before an appeal reaches the Jail Administrator. There is no
known way in the system to mark a grievance as urgent. It should be noted that most of the
grievances submitted are actually inmate requests such as an initial request to look up a court
date or for envelopes and stamps as oppose to an allegation of improper treatment or a refusal to
fulfill a request. The kiosk system does not have a way to recategorize these from a grievance to
a request so that it can produce a count of actual grievances.

Essentially, the mental health team does not receive grievances, but it remains unclear as to
whether there are grievances related to mental health being submitted that are not being directed
to the mental health team or whether no such grievances are being submitted. As has been noted
in prior monitoring reports, the only way to answer this question is to review all grievances, with
an eye towards whether or not any of them should have been referred to mental health, in whole
or in part.

72.     The grievance system must accommodate prisoners who have physical or cognitive
disabilities, are illiterate, or have LEP, so that these prisoners have meaningful access to the
grievance system.

Non-Compliant
Prisoners are assisting one another but that carries the risk of them accessing and using another
prisoner’s PIN number in addition to the potential of having to disclose private information. This
may inhibit the use of the grievance system and also allows access to the prisoner’s funds. There
does not appear to be any language choices in the system or voice recognition features.


                                                 55
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 56 of 106



It has yet to be determined whether or not there are inmates who are unable to report grievances
via the kiosk system due to their mental illness, and/or intellectual disability, especially those
who are also housed in segregation. The mental health expert on the team has found that inmates
report their grievances to him when accompanying mental health on weekly segregation rounds.
This suggests that they are not using the grievance system or are not finding it effective.

73.     The County must ensure that all current and newly admitted prisoners receive
information about prison rules and procedures. The County must provide such information
through an inmate handbook and, at the discretion of the Jail, an orientation video, regarding the
following topics: understanding the Jail’s disciplinary process and rules and regulations;
reporting misconduct; reporting sexual abuse, battery, and assault; accessing medical and mental
health care; emergency procedures; visitation; accessing the grievance process; and prisoner
rights. The County must provide such information in appropriate languages for prisoners with
LEP.

Non-Compliant
The Inmate Handbook has outdated information about most of these issues and will need to be
updated. It is not available in Spanish or any other language.

RESTRICTIONS ON THE USE OF SEGREGATION

In order to ensure compliance with constitutional standards and to prevent unnecessary harm to
prisoners, the County must develop and implement policies and procedures to limit the use of
segregation. To that end, this Agreement imposes the following restrictions and requirements:

74.    Within 8 hours of intake, prisoners in the booking cells must be classified and housed in
more appropriate long-term housing where staff will provide access to exercise, meals, and other
services.

Partial Compliance
There has been no improvement in this area since the last site visit. Although no inmates were
found to be kept in Booking holding cells beyond the eight-hour limitation, once again, the
officer responsible for supervising inmates in the Booking area was using the wrong form for
conducting well-being checks. During the September 2018 site visit he was using a 60
minute/hourly well-being check form. It is supposed to be a 15-minute check form. The
monitoring team member was assured that the problem would be rectified. During the January
site visit the officer working in Booking was using a 30-minute well-being check form instead of
the appropriate 15-minute check form. In each case the officer could not explain why he was
using the wrong form. When the sergeant in charge of Booking was questioned regarding this
problem, she was not even able to articulate what the standard for well-being checks is for


                                                56
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 57 of 106



inmates incarcerated in the Booking holding cells. Supervisory responsibility is critical to the
operation of a jail. It is completely lacking in this area of the DSD.

There isn’t any “appropriate long-term housing” for prisoners who are suffering from mental
illness and/or intellectual disabilities. In the absence of a special mental health unit, it is extremely
difficult, if not impossible, for prisoners who suffer from serious mental illness to receive the
enhanced program of mental health services they require. Then in addition, due to the absence of
“appropriate long-term housing”, those prisoners who need to be protected from themselves or
others as a result of a mental illness or intellectual disability end up being housed in segregation
as a very unacceptable alternative. In the absence of a mental health unit, the facility should explore
options for housing prisoners who need to be protected from themselves or others as a result of
mental illness and/or intellectual disabilities other than segregation.

75.    The County must document the placement and removal of all prisoners to and from
segregation.

Partial Compliance
The monthly summary reports submitted by each facility include a listing of inmates who have
been placed in segregation. The format utilized by the JDC does more than simply list inmates;
rather, it reflects when they went into segregation and when they were removed as required by
the paragraph. It includes additional information that would be valuable to command staff in
evaluating the use of segregation. The reports provided by the RDC and WC list everyone who
has been in segregation during the month but not when they went in or were removed. As was
recommended in the Sixth Monitoring Report, the JDC system of reporting should be adopted by
the WC and RDC, but, to date, nothing has been done. The new disciplinary officer at RDC has
started using a spreadsheet with more detail. This has not yet appeared in the monthly reports
and does not have the same level of detail as the JDC reports. It was recommended that she
review the JDC report and incorporate that level of detail in her reports. It should be noted that
the new disciplinary officer has created a process and forms that greatly improves the
disciplinary system at RDC. However, there are still no policies and procedures in this area.

76.     Qualified Mental Health Professionals must conduct mental health rounds at least once a
week (in a private setting if necessary, to elicit accurate information), to assess the mental health
status of all prisoners in segregation and the effect of segregation on each prisoner’s mental
health, in order to determine whether continued placement in segregation is appropriate. These
mental health rounds must not be a substitute for treatment.

Partial Compliance
The mental health coordinator continues to conduct weekly rounds in segregation, and maintains
records indicating that the rounds were performed and the findings. In addition to reviewing
these records, as usual, the mental health member of the monitoring team accompanied the

                                                   57
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 58 of 106



mental health coordinator on the segregation rounds, and thereby observed the excellent quality
of the rounds. All of the inmates in segregation were clearly used to these rounds; all inmates in
segregation appeared to be clear about the fact that the rounds were an opportunity to raise any
mental health concerns with the mental health coordinator; and all inmates in segregation
appeared to know that they could ask to meet with someone from mental health at any time.

At present, there still is no mechanism for the incorporation of the mental health information
obtained during the mental health rounds in segregation into the decisions made by security
about inmates who are placed in segregation. More specifically, there is still no security policy
and procedure governing monthly, interdisciplinary segregation rounds, where security and
mental health review and discuss each inmate being held in segregation for more than 30 days,
with a focus on whether or not segregation is causing a deterioration in the inmate’s mental
health, whether placement in segregation should be continued or an alternative placement is
indicated, and whether there is a need for further enhanced mental health services and/or other
supportive services. Therefore, there is still are no such monthly, interdisciplinary segregation
rounds. In addition, there is still no security policy and procedure governing the mental health
input that security could obtain on a weekly basis, following the weekly mental health rounds in
segregation. When an inmate’s mental health is deteriorating while being held in segregation,
the development of a mechanism for obtaining this weekly available information would allow for
an even more timely response by security, without having to wait for the monthly segregation
review meeting. As the security policies related to segregation are developed, these areas of
intersection with the mental health area should be discussed with the mental health team and
incorporated in the policies.

At the time of this most recent site visit, there were 26 inmates being held in segregation for
various reasons, including protective custody, other administrative segregation, and as
punishment. As noted in section 72, during the course of these rounds many inmates shared their
grievances with the mental health member of the monitoring team and the mental health
coordinator. Although the stated grievances covered a range of issues, some of which had to do
with their respective cases and not problems at the facility, most of the grievances had to do with
feeling unjustly placed in segregation and/or the conditions of their confinement in segregation.
This raises several issues. (1) There can be no input from mental health with regard to the
disciplinary process which sends inmates to segregation until the security policies and
procedures governing the disciplinary review process are completed and implemented. (2) The
conditions of confinement in most of the segregation cells are unacceptable, in that many of the
cells do not have lights and there are rodents. (3) The conditions of confinement in most of the
segregation cells makes maintaining one’s mental health while in segregation all the more
difficult, it further impairs the mental health of already mentally ill individuals, and it makes the
mental health rounds in segregation much more complicated, given that it is so difficult to see
the inmate and examine the cell. (4) As noted above, the fact that so many inmates in


                                                 58
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 59 of 106



segregation used this opportunity to express grievances raises concern about their access to the
facility’s mechanisms for filing grievances.

77.     The County must develop and implement restrictions on the segregation of prisoners with
serious mental illness. These safeguards must include the following:
               a. All decisions to place a prisoner with serious mental illness in segregation
                   must include the input of a Qualified Mental Health Professional who has
                   conducted a face-to-face evaluation of the prisoner in a confidential setting, is
                   familiar with the details of the available clinical history, and has considered
                   the prisoner’s mental health needs and history.
               b. Segregation must be presumed contraindicated for prisoners with serious
                   mental illness.
               c. Within 24 hours of placement in segregation, all prisoners on the mental
                   health caseload must be screened by a Qualified Mental Health Professional to
                   determine whether the prisoner has serious mental illness, and whether there
                   are any acute mental health contraindications to segregation.
               d. If a Qualified Mental Health Professional finds that a prisoner has a serious
                   mental illness or exhibits other acute mental health contraindications to
                   segregation, that prisoner must not be placed or remain in segregation absent
                   documented extraordinary and exceptional circumstances (i.e. for an
                   immediate and serious danger which may arise during unusual emergency
                   situations, such as a riot or during the booking of a severely psychotic,
                   untreated, violent prisoner, and which should last only as long as the
                   emergency conditions remain present).
               e. Documentation of such extraordinary and exceptional circumstances must be
                   in writing. Such documentation must include the reasons for the decision, a
                   comprehensive interdisciplinary team review, and the names and dated
                   signatures of all staff members approving the decision.
               f. Prisoners with serious mental illness who are placed in segregation must be
                   offered a heightened level of care that includes the following:
                   i. If on medication, the prisoner must receive at least one daily visit from a
                        Qualified Medical Professional.
                   ii. The prisoner must be offered a face-to-face, therapeutic, out-of-cell
                        session with a Qualified Mental Health Professional at least once per
                        week.
                   iii. If the prisoner is placed in segregation for more than 24 hours, he or she
                        must have his or her case reviewed by a Qualified Mental Health
                        Professional, in conjunction with a Jail physician and psychiatrist, on a
                        weekly basis.



                                                59
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 60 of 106



               g. Within 30 days of the Effective Date of this Agreement, A Qualified Mental
                  Health Professional will assess all prisoners with serious mental illness housed
                  in long-term segregation. This assessment must include a documented
                  evaluation and recommendation regarding appropriate (more integrated and
                  therapeutic) housing for the prisoner. Prisoners requiring follow-up for
                  additional clinical assessment or care must promptly receive such assessment
                  and care.
               h. If a prisoner on segregation decompensates or otherwise develops signs or
                  symptoms of serious mental illness, where such signs or symptoms had not
                  previously been identified, the prisoner must immediately be referred for
                  appropriate assessment and treatment by a Qualified Mental Health
                  Professional. Any such referral must also result in a documented evaluation
                  and recommendation regarding appropriate (more integrated and therapeutic)
                  housing for the prisoner. Signs or symptoms requiring assessment or
                  treatment under this clause include a deterioration in cognitive, physical, or
                  verbal function; delusions; self-harm; or behavior indicating a heightened risk
                  of suicide (e.g., indications of depression after a sentencing hearing).
               i. The treatment and housing of prisoners with serious mental illness must be
                  coordinated and overseen by the Interdisciplinary Team (or Teams), and
                  guided by formal, written treatment plans. The Interdisciplinary Team must
                  include both medical and security staff, but access to patient healthcare
                  information must remain subject to legal restrictions based on patient privacy
                  rights. The intent of this provision is to have an Interdisciplinary Team serve
                  as a mechanism for balancing security and medical concerns, ensuring
                  cooperation between security and medical staff, while also protecting the
                  exercise of independent medical judgment and each prisoner’s individual
                  rights.
               j. Nothing in this Agreement should be interpreted to authorize security staff,
                  including the Jail Administrator, to make medical or mental health treatment
                  decisions, or to overrule physician medical orders.

Non-Compliant
The mental health expert on the monitoring team has met with senior security staff on multiple
occasions to discuss this issue. Although security staff has stated that they consider an inmate’s
mental health status during the disciplinary review process, this consideration does not involve
the type of mental health input described in this provision, and in fact, this consideration does not
involve any input from mental health team. Similarly, there is no indication that decisions made
during the classification process and the assignment to a housing unit, including segregated
housing, involves input from mental health team, even when the inmate has been identified as



                                                 60
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 61 of 106



seriously mentally ill. Addressing this issue awaits the development of new security policies and
procedures governing disciplinary review, classification and housing assignments.

There still does not appear to be a presumption that segregation is contraindicated for persons
with serious mental illness. At the time of this most recent site visit, 16 out of the 26 inmates
being held in segregation were also on the mental health case load, and all 16 of those inmates on
the mental health case load are known to be suffering from serious mental illness. During this
site visit, these 16 cases were reviewed in detail.

Based on a review of these 16 cases, it is clear that there are several different issues here, most of
which are discussed in more detail in other sections of this report. (1) Two of the 16 inmates on
the mental health case load have continued to refuse treatment and therefore remain acutely
psychotic. With regard to this issue, see section 37 of this report for a discussion of the need for
a protocol for inmates who are clearly in need of mental health treatment but fail to comply with
the treatment they require. (2) An additional 8 of the 16 inmates on the mental health case load
are being held in segregation for administrative reasons or for protective custody. If there was a
mental health unit, either as a stand-alone unit or as part of a larger safe unit, at least 7 of those 8
inmates could be safely housed there, and they would also have access to the more enhanced
type of treatment program that they require. With regard to the need for a mental health unit, see
paragraphs 42 (g) (iv), 45, and 74. (3) The other 6 inmates on the mental health case load are
being held in segregation as discipline. There was no mental health involvement in the
disciplinary review process that placed those 6 inmates in segregation, and there is no
segregation review process that includes mental health input that might be used to determine
whether or not disciplinary segregation continues to be appropriate for those inmates. For a
discussion of these issues see paragraphs 37, 76 and 77 (a). (4) Then, in addition, it at least
appears that the absence of the presumption that placement in segregation is contraindicated for
prisoners with serious mental illness has resulted in a lack of focus on addressing the above
noted issues that have resulted in the placement of prisoners with serious mental illness in
segregation.

There is no evidence that individuals with severe mental illness are screened by a QMHP within
24 hours of placement in segregation. It does not appear that security staff even knows all of the
prisoners on the mental health case load.

At present, there are no mental health evaluations during the disciplinary review process that
would form the basis for an opinion by a QMHP that placement in segregation is or is not
contraindicated. Although there are weekly mental health rounds for inmates being held in
segregation, at present, there is no mechanism whereby mental health might have input into a
decision about whether or not a mentally ill inmate should remain in segregation. Therefore, the
security policies and procedures that are being developed which will govern the disciplinary
review process, the segregation review process, and also the classification and housing

                                                  61
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 62 of 106



assignment process must address this issue. See sections 37, 42, 76 and 77 (a) for a more
detailed discussion of these issues.

In addition, in order to fully address this provision, the above noted policies and procedures that
are being developed must include a clear description of the ‘extraordinary and exceptional
circumstances’ that trump the mental health concerns. In so doing, a distinction should be made
between current circumstances (for example, the lack of alternative, appropriate housing for
seriously mentally ill prisoners), and the circumstances that will continue to exist after other
provisions of this agreement have been met. See section 77 (b).

Since there is no finding of extraordinary and exceptional circumstances and no interdisciplinary
team, there is no documentation of such.

Prisoners with serious mental illness who are on medication and being held in segregation do
have at least one daily visit with a nurse, who is a QMP, during medication pass. During this site
visit, there was no difference observed between the nurses’ interactions with prisoners in
segregation and prisoners who were not in segregation. Since prisoners in segregation do not see
a QMHP on a daily basis, it should be made clear in policy and procedures to what extent the
level of care provided by the nurses during medication pass should include some type of
assessment of the prisoner’s mental status and/or other heightened level of care. The heightened
level of care expected of the nurses while administering medication to mentally ill prisoners
being held in segregation must be defined in a manner consistent with this provision. Once this
level of care is defined, any revisions to policies and procedures and/or any additional training or
supervision that might be required to deliver this level of care should be identified and
undertaken.

There were two other observations made during this site visit. (1) During medication pass on
the segregation unit, of necessity, the nurses had to leave the medication cart in order to take
medication to each of the actual segregation cells. This left the medication cart and the drugs
and needles on the cart unattended. Due to the configuration of locks on the doors to the unit,
the unattended cart and its contents were freely accessible to anyone from outside the unit. (2)
With one exception, the security staff person who supervised the medication pass on each unit
only assumed the responsibility for making sure that the nurses were safe, which really didn’t
require much more than standing there, given that the medication was administered through the
gate to each unit (with the exception of the segregation unit). Only one officer assumed the more
full set of responsibilities of a security officer supervising a medication pass, which includes
making sure that each prisoner actually swallows the medication.

Prisoners in segregation who are on the mental health case load are receiving mental health
services, including face-to-face therapeutic sessions with a QMHP and visits with the
psychiatrist. Given the number of prisoners on the mental health caseload, the current shortage

                                                62
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 63 of 106



of mental health staff, and the full range of duties assumed by existing mental health staff, these
sessions are not consistently occurring on a weekly basis. Due to these same issues and the
shortage of security staff, these sessions are often not out-of-cell sessions. Once mental health
staffing issues have been addressed, there must be an increased effort to comply with this
provision, keeping in the mind the fact that as noted in Section 76, weekly mental health rounds
for prisoners in segregation must not be a substitute for these therapeutic sessions.

Although the mental health coordinator is performing weekly mental health rounds, the
requirements for a weekly review by a QMHP is not being met. In order to address this
provision, the mental health coordinator, in conjunction with a physician and the psychiatrist,
must also perform a weekly review of the status of the prisoners in segregation who are also on,
or should be added to the mental health case load. At present, there is clearly not enough
psychiatric time or other physician time to address this provision.

Essentially all prisoners with serious mental illness housed in long-term segregation have had an
updated mental health evaluation and have an updated treatment plan (i.e., all prisoners with the
exception of the 2 prisoners noted in Section 77-b who have refused to participate in a mental
health evaluation). Given that at present, there is no ‘appropriate housing’ for prisoners with
serious mental illness who remain acutely ill, or are vulnerable to being harmed by others, or are
at risk of harming others, their treatment plans do not include recommendations for ‘appropriate
housing’. See section 74 with regard to the need for the development of a special mental health
unit. See section 77-b with regard to the finding that the mentally ill prisoners housed in long-
term segregation could be more safely and better maintained in ‘appropriate housing’ (i.e., a
mental health unit) if such housing existed. However, such prisoners are receiving follow-up
care as prescribed in their treatment plans, and they are likely to be appropriate for some of the
planned additional mental health services once those services are available. See section 42-g-iv
with regard to the planned expansion of the mental health services provided.

In addition to the fact that the development of a mental health unit (i.e., appropriate, more
integrated and therapeutic housing for mentally ill prisoners) will be required to meet this
provision of the agreement, there must also be mechanisms whereby mental health findings can
impact on decisions to transfer a prisoner from segregation to such a mental health unit. As
noted elsewhere in this report, such mechanisms should be described in the security policies and
procedures that are being developed which govern the disciplinary review process, the
segregation review process, and classification and the assignment of housing.

Then with regard to sub paragraph h requiring referral to the mental health team if someone
decompensates, there are additional questions/issues. (1) There is the question of to what extent
non-mental health staff persons (i.e., security staff and medical staff) are assessing whether or
not prisoners held in segregation are decompensating or otherwise developing signs or symptoms


                                                 63
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 64 of 106



of serious mental illness, where such signs and symptoms had not previously been identified. (2)
Then there is also the question of whether or not non-mental health staff persons are immediately
referring any such identified mentally ill prisoners to mental health. These are both important
questions/issues that need to be further explored, especially given that security staff and medical
staff (at least the nurses who administer medication) see the prisoners in segregation on a daily
basis.

There is no interdisciplinary team that attempts to balance security concerns and medical/mental
health concerns when decisions are being made about the housing of prisoners with serious
mental illness. Although mental health treatment plans have been developed, those treatment
plans do not include recommendations for housing, due to the fact that there is no special
housing that is specifically designed to meet the needs of prisoners who are suffering from
mental illness and/or intellectual disabilities. Therefore, in order to address this provision of the
agreement, more appropriate housing options for prisoners with mental illness and/or intellectual
disabilities has to be developed, and such an interdisciplinary team has to be established.

YOUTHFUL PRISONERS

As long as the County houses youthful prisoners, it must develop and implement policies and
procedures for their supervision, management, education, and treatment consistent with federal
law, including the Individuals with Disabilities Education Act, 20 U.S.C. §§ 1400-1482. Within
six months of the Effective Date of this Agreement, the County will determine where it will
house youthful prisoners. During those six months, the County will consult with the United
States, the monitor of the Henley Young Juvenile Detention Center Settlement Agreement,
and any other individuals or entities whose input is relevant. The United States will support
the County’s efforts to secure appropriate housing for youthful prisoners, including supervised
release. Within 18 months after the Effective Date of this Agreement, the County will have
completed transitioning to any new or replacement youthful prisoner housing facility.

Partial Compliance
Consistent with past practice, Juveniles Charged as Adults (JCAs) continue to be placed at
Henley Young after being booked at the Raymond facility. When they turn 18 they are
transferred to the RDC pending further court action. As of this site visit there were fourteen
youthful prisoners at Henley Young and one remaining juvenile at the RDC. By the time of this
report being filed, the remaining juvenile at RDC will have turned 18 (DOB: 2/13/01) and will
be transferred to an adult unit, and the prior practice of placing juveniles convicted as adults
should have ended. Thus, for purposes of this report and monitoring compliance the acronym
JCA will be used to refer to juveniles charged and/or convicted as an adult. Assuming the
County places no more juveniles in the adult jail, whether charged or convicted as an adult, the
County will be in full compliance with this requirement, albeit well behind the intended date.


                                                 64
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 65 of 106




As of this visit:
   • Of the fourteen juveniles at Henley Young, twelve were boys and two girls;
   • The age range for youth was 14 through 17, specifically 14 (4), 15 (2), 16 (6), and 17 (2);
   • The length of stay ranged from a low of 7 days to a high of 497 days for two of the youth
        that were in the original group placed at Henley Young in September 2017. Eight youth
        had been in placement for 200 days or more;
   • Of the fourteen juveniles, only five had been indicted for the incident that resulted in
        placement;
   • Since initiation of the policy to place juveniles at Henley Young a total of 48 youth have
        been so placed, many of whom were subsequently released to home;
   • The overall population of youth at Henley Young has remained relatively stable recent
        months both staying below the cap of 32 required in the Henley Young/SPLC agreement
        and more importantly reflecting a generally lower number of JCA youth than prior
        periods of time. This helps alleviate the prior concern that delays in case processing for
        JCA youth will result in a gradual increase in that population. However, it does not
        alleviate concerns that for those individual youth, the court system delays are
        inappropriate and need to be addressed. Refer to the chart below for the average daily
        population for the period September through December 2019;


                  Average Daily Population Henley Young
                                  September - December 2019


        30.0
        25.0
        20.0
        15.0
        10.0
         5.0
         0.0
                  September         October          November        December

            JCA male          JCA Female        Non-JCA male          Non-JCA female


   •   Both of the two 17-year-olds will turn 18 and “age out” of Henley Young prior to the
       next scheduled site visit. Of significant note is that one of these youth (C.M.) was in the
       original group placed, so by the time he turns 18 (on 2/15/19) he will have spent over 550
       days in confinement. But, absent some other significant changes in case processing time

                                                65
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 66 of 106



       and given the relatively low age of a number of youth in placement, if there are not
       system reforms those younger youth have a long way to go to age out of the system and
       could be in placement for years, let alone months.

It is worth noting that there are discussions underway by some key decision-makers to change
how the JCA youth are processed in the court system, with the hope that much more timely
actions will occur relative to indictment (and/or a reduction in charges that could result in the
youth returning to the juvenile court system), bail adjustments and/or other interim releases, and
ultimately the plea/trial/sentencing decisions. This remains an issue for the court system overall
but for the JCA youth these delays are particularly disruptive during the critical adolescent
development years.

Related to the remaining juvenile at the RDC, another member of the monitoring team reported
that concerns remain about the consistency of constant, direct supervision of the remaining
juvenile unit. This is not a concern unique to the juvenile unit but does seem to reflect the
inability or unwillingness of the County to follow through on the commitment that juveniles are
under constant supervision. Now that the final juvenile has “aged out” this specific concern is
moot, but it is likely that many youthful offenders (e.g. age 18, 19, 20) will be housed in units
without consistent, direct supervision. Although an adult by age, there is no “magic birthday”
such that concerns about their vulnerability and/or the impact of harmful conditions of
confinement simply “go away”.

Although specific booking times at RDC and admission times at Henley Young were not
compared side-by-side, in talking with staff at Henley Young they confirmed that after booking
at RDC youth were being promptly transferred to Henley Young. Whether it is necessary for the
JCA youth to be booked at RDC prior to transfer to Henley Young rather than just being brought
directly to Henley Young by law enforcement is something that may be open to further
discussion among various county authorities. It may be more efficient for law enforcement to
bring the youth directly to Henley Young and work out other procedures (between Henley
Young and the jail) for documenting that admission and checking prior records, but that is an
internal discussion.

Repeating the language from the last report, “…a number of recommendations were made in
prior reports related to changes at Henley Young that would support a successful transition (i.e.
physical plant changes, security improvements, increased programming, speeding up case
processing, improving the overall behavior management system, etc.). While some progress has
been made related to programming and the behavior management system, concerns remain that
the lack of progress on others (particularly physical plant changes and case processing) will
make it more difficult to achieve compliance with the agreement, particularly in terms of
educational programming, implementing individual case management plans, and limiting the use


                                                66
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 67 of 106



of isolation as a disciplinary tool. At a minimum, the county should proceed to add at least some
temporary classroom/program spaces that can be used for multiple activities (education, group
counseling, skill development programs, etc.) and make changes on the housing units to create a
calmer, more flexible, and more normative living environment. Youthful offenders respond to
their surroundings and the current facilities features add to, rather than reduce, the emotional
arousal of youth”.

It is disconcerting, at best, that none of the physical plant changes have been made. These
changes would complement the current facility leadership’s efforts to improve programming and
safety, and there have been statements that some fiscal resources have been included in the
overall County capital budget that could be used to make some improvements. Yet as of this
visit there remains no evidence of a firm commitment or plan in place to make any of even the
most basic changes. Improvements by adding portable classrooms that can be used for education
and other programming, and improving the quality of the housing units will have a beneficial
impact on both youth and staff and allow them to fully implement the Settlement Agreement.
Limited appropriate space for the variety of group discussions, therapeutic treatment, and special
education services makes it difficult to meet those portions of the agreement that focus on being
able to provide those services. For example, the GED program has been limited to 2 hours a day
because there is no space for it until after the regular classes are done for the day. It also leaves
the program more vulnerable to behavior incidents, particularly aggressive and disruptive
behaviors that often lead to the need for using physical restraints that place both youth and staff
at greater risk of injury. Youth’s behavior is highly reactive and more affected by the physical
environment. Things such as the high noise level on the living units, insufficient personal space
in classroom(s)/hallways, and otherwise uncomfortable living spaces elevate the emotional part
of their brain that overrides the still-developing “executive/ decision-making” part of their brain,
leading to more behavior that is driven by those emotions/reactions while the goal is to teach
them how to take a “step back” and make more rational decisions.

An example of a simple improvement that could be made is to add telephone access to the
housing unit. Currently youth are limited to two 5-minute phone calls per week to family
members, which is clearly insufficient. One of the stated reasons for this limit is that youth must
be taken to another area of the facility to make a phone call, taking staff time and limiting access
for youth. There is no reason phone lines could not somehow be added to the unit such that they
can still be controlled/appropriately monitored by staff but save staff time and allow for greater
youth and family contact.

In talking with facility leadership and several staff members, there are some additional concerns
related to low pay/lack of longevity incentives and the need for enhanced training and staffing
related to responding to more violent incidents that although not specifically required to be



                                                 67
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 68 of 106



addressed in the agreement likely do bear, to a degree, on the long-term efficacy of Henley
Young being an appropriate and safe facility.

Specific recommendations related to the above are:
1. Reaffirm recommendations related to physical plant improvements (i.e. program space,
   living unit modifications, acoustic improvements, etc.) that will be important in the long run
   for success in placing JCA youth at Henley Young;
2. The County should notify/confirm to the Monitor when (a) there are no longer any JCA
   youth in the adult jail, and (b) the prior practice of placing juveniles convicted as adults in the
   adult jail (whether RDC or the Jackson facility) has been officially changed; and
3. Continue to discuss options for expediting the processing of JCA youth through the court
   system as may be allowable under current statutes and/or can be appropriately implemented
   through policy or practice changes.

Unlike prior reports that included observations for both Henley Young and RDC, the information
provided in response to the additional requirements below will not refer to operations at RDC
unless specifically noted.

For any youthful prisoners in custody, the County must:

78.    Develop and implement a screening, assessment and treatment program to ensure that
youth with serious mental illness and disabilities, including developmental disabilities, receive
appropriate programs, supports, education, and services.

Partial Compliance at Henley Young
As noted in the prior report, youthful offenders are booked at RDC and then taken to Henley
Young. A routine part of the admission process at Henley Young is administration of the
MAYSI-II, an appropriate mental health screening tool for use with adolescents. A Case
Manager is assigned to each youth and is in daily contact with their assigned youth, providing
information and support to maintain appropriate family contact(s), interact with court staff, help
link youth with external resources, and intervene to prevent behavioral problems. The counseling
staff provides more on-going therapy and support and can help coordinate services with Hinds
County Behavioral Health or other resources.

The two mental health clinicians follow up the initial assessment by conducting a more complete
mental health assessment that covers a wide range of potential issues and utilizing a strength-
based assessment to help youth identify skills they already have that they can build on to be more
successful in the future. Along with interviews, these assessments help the clinicians identify
some individual areas/skills that youth can work on while in placement and form a foundation
for a basic case plan. Mental health records include regular documentation of contact between


                                                 68
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 69 of 106



the clinicians and youth and how they are doing relative to the goals they have developed as part
of this case plan. The opportunity to compete more comprehensive psychological assessments
that would include additional psychological testing and gathering prior treatment information is
limited by the limited time available to the psychologist, so this remains an unfulfilled goal in
reaching full compliance.

Protocols related to suicide concerns are in place and are reflected in documentation in Incident
Reports, intake assessment(s), monitoring of youth exhibiting suicide/self-harm concerns, and
documentation of review by mental health staff and “release” from suicide watch status. Henley
Young has implemented a strong direct supervision protocol, including one-on-one observation
for youth on suicide watch status, and there is documentation of required observation checks.

Just prior to the May visit, the County did secure the services of a licensed psychologist, Dr.
Payne, to provide therapeutic services and overall mental health program supervision. So, this
visit provided an additional opportunity beyond the fall visit to further assess how that addition
has impacted compliance with the requirements of the agreement. Based on discussion with Dr.
Payne and other staff (mental health staff, leadership, youth specialists) by all accounts she has
been an exceptionally positive addition to the mental health team and the facility overall. As
noted in the prior report, Dr. Payne has worked to update mental health policies and procedures,
refined the mental health section of the intake assessment process, added more structure to the
follow-up mental health assessment, worked with the two existing QMHPs to clarify their roles
and responsibilities, fine-tuned the suicide prevention program, developed additional therapeutic
interventions, and coordinated with facility leadership and staff in developing more appropriate
responses to behavioral issues.

However, as noted in the prior report, concerns about her being hired on only a .5 FTE basis
have been borne out in that it is not possible to do the kind of work needed to reach compliance
on that basis. There is little doubt that Dr. Payne has gone above and beyond her contract to
accomplish what she has and even with that there is simply not time to do what is needed. This
is particularly true as it relates to having time to complete full assessments, coordinate behavioral
health treatment teams and youth goals, directing development of more integrated counseling
and skill development programming, and collaborating with other support resources for youth.

Also, as noted in the September visit report, Dr. Payne clearly has a strong personal commitment
to the work at Henley Young, but discussions related to expanding her FTE status to full-time
have resulted in no change, despite a recommendation from the HY staff and the monitoring
team to do so. Given the challenge in initially finding Dr. Payne (a search and negotiation that
took many months), it would be a significant setback to the youth and program at Henley Young
if Dr. Payne could not remain in that position on a full-time FTE basis.



                                                 69
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 70 of 106



Concerns also remain about the limited psychiatric time allotted to youth at Henley Young. The
weekly short visit by Dr. Kumar is sufficient for at most a cursory review of medication issues
but little else in the way of treatment and/or coordination with Dr. Payne. It is not uncommon
that it is difficult to find and secure the kind of expertise generally associated with child
psychiatry, so whether Dr. Kumar is the best resource, especially given the limited amount of
time allotted to youth, is an open question.

One of the three Youth Support Specialist (formerly Case Manager) positions is currently vacant.
With the relatively low number of youth in custody, this is not critical although it does limit the
amount of time they are available in the facility to lead group programs and respond to
behavioral issues.

Related to appropriate programs, the mental health Clinicians and the Youth Support Specialists
have continued to expand the content of programs provided for youth. There is a long list of
topics that are covered, including:

   •   Understanding Emotions
   •   Action or Reaction
   •   Good Times and Not Good Times to Act
   •   Reasons Not to Use Drugs
   •   How is Your Emotional Wellness?
   •   Risk Reduction Strategies & Techniques
   •   Motivation
   •   Coping Thoughts & Self-Expectations
   •   Anger Stop Signs
   •   Teamwork
   •   Conflict Triggers
   •   …and more

Youth are involved in these groups approximately 5 days/week in 45-minute blocks led by the
clinicians or Youth Support Specialist, and notes are recorded relative to each youth’s
participation. This program plan provides some of the building blocks for continued
development of a more integrated and intentional behavioral health and skill development
program. The staff that have been on board and waiting for leadership from the psychologist
should be commended for moving forward in developing and delivering the content referenced
above, this aspect of programming is still in its early developmental stages. Most of the
activities appear to utilize a combination of discussion, presenting material, and worksheets, all
of which are reasonable.



                                                70
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 71 of 106



However, an example of a recommendation made to the staff by the juvenile expert is that the
research about what is effective with youth suggests that as various skills are discussed/taught
they need the chance to “practice” (often through forms of role playing or experiential activities)
the skills that are being discussed. In fact, research suggests that for every 15 minutes spent
discussing a skill (e.g. “stop and think”, peer refusal skills, identifying behavior options, etc.) 45
minutes should be spent in behavioral practice. Toward that end, staff are encouraged to identify
some of the most critical skills youth need to learn and practice and allocate more time to those
programs, including time for youth to practice new behaviors.

Additionally, there seems to be little, if any, linkage between what youth are learning in these
group programs with what staff supervising youth are observing, teaching, and reinforcing. In
many ways, the most important learning and reinforcement that leads to the development of pro-
social skills will come from all staff being fully aware of and engaged in reinforcing youth’s
behavior as it occurs rather than solely relying on group discussions/modules to teach new
behavior. The mental health staff indicate that this is a challenge given that there are substantial
variability in what staff are working on the units on a consistent basis, so it will take additional
time and coordination through team meetings or other forms of communication to increase the
chances that all staff can be fully engaged.

Specific recommendations related to the above are:
1. Increasing time allotted to the psychologist position at Henley Young to full-time;
2. Increasing the time the mental health team (psychologist, QMHP, Youth Support Specialists)
   spend reviewing what programs (content and structure) are provided and identifying more
   targeted behavior skills youth need to learn (generally in the realm of cognitive behavioral
   programs), searching out related and evidence-based curriculum, and increasing the amount
   of time youth spend in practicing new skills; and
3. Getting all supervising staff involved in the teaching and reinforcing of the desired pro-social
   skills and more fully integrate what is to be learned into the youth’s behavior/treatment plan
   and the behavior management system.

79.    Ensure that youth receive adequate free appropriate education, including special
education.

Partial Compliance at Henley Young
There have been some changes/improvement in the educational program for youth in recent
months. For example:
• Related to the GED program: (1) the teacher assigned to lead that program has been able to
   work with several youth to move them forward toward developing basic skills, albeit those
   youth still have significant blocks of time during the day when they are not engaged in
   educational programming which is limited to 2 hours a day Monday through Friday primarily


                                                 71
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 72 of 106



    because of the limited classroom space; (2) the teacher made arrangements for one youth to
    take the GED test, and he successfully passed three of the four tests and hopefully will pass
    the remaining test before he turns 18; (3) the teacher has begun planning to establish a GED
    testing site at Henley Young and obtain the necessary certifications so that youth can be
    tested on site more efficiently; and (4) additional software has been purchased and plans to
    increase youth’s access to learning adult basic education skills through those programs is
    being implemented.
•   More of the JCA youth are involved in the classroom-based education program. Whereas
    before many of the JCA youth were not included and had significant “down time” during
    school hours, it is understood that the plan going forward will be to include any youth who
    has not turned 17 as of September 1 each year in the classroom program.
•   There is a special education teacher working with some of the youth identified as in need of
    those services, but that time is limited and the “classroom” provided is clearly inadequate
    (essentially a converted closet).
•   Some additional work has been done to develop and implement a “credit recover” component
    to the educational program that may allow some youth a greater opportunity to “catch up” on
    high school level credits.

However, key components of programming still fall short of meeting requirements, including:
• Although incremental progress in meeting youth’s educational needs has occurred, there
  seems to be little sense of urgency or advocacy to working with JPS to completely meet the
  requirements of the agreement, particularly as it relates to youth with special education
  needs. Any discussion of developing an alternative/charter program (initially discussed in
  May 2018 with possible implementation in January 2019) ended when HY understood JPS to
  take the position that further resources from Jackson Public Schools would not be
  forthcoming.
• Time allotted to teachers certified to deliver special education services is too limited. The
  educational consultant assessing the Henley Young/SPLC agreement recommended that two
  full-time special education teachers be assigned. At this point there is one with some
  assistance from the teacher that also covers the GED program.

It is recommended that:
1. Increased time be allotted to gather needed information to determine whether or not a youth
     is entitled to special education services and if so, review and update IEPs as required, allot
     more teaching resources to special education youth, and provide appropriate space to provide
     special education services.
2. Recently acquired software should be more fully implemented to provide more basic
     education programming to youth involved in all aspects of the educational program but
     particularly those youth who are “tracked” into the GED program and are receiving relatively
     little instruction.

                                                72
      Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 73 of 106



3. Staff continue to explore post-GED options for youth, including outreach to Hinds
   Community College or other post-secondary resources.

80.     Ensure that youth are properly separated by sight and sound from adult prisoners.

Substantial Compliance at Henley Young
Since there are no adult prisoners placed at Henley Young, this provision is met. As JCA youth
in placement at Henley Young turn 18, they will be transferred to RDC or the Jackson facility.

Partial Compliance at the Raymond Detention Center
As noted earlier, by mid-February the lone remaining youthful prisoner will “age out” and be
transferred to an adult unit. In the interim he has been held in a smaller isolation unit in the A
pod and has been separated from adults. Full compliance will be achieved once the final youth
ages out and final policies/procedures are in place that prohibit the placement of youthful
prisoners in any of the adult facilities and are kept separate during any booking and/or transport
process.

It is recommended that the County notify the monitor when:
1. The remaining youth “ages out” and is moved to an adult unit; and
2. Policy is in place to ensure that no more youthful prisoners will be held in any of the adult
     facilities, regardless of their charging/conviction status.

81.     Ensure that the Jail’s classification and housing assignment system does not merely place
all youth in the same housing unit, without adequate separation based on classification standards.
Instead, the system must take into account classification factors that differ even within the youth
sub-class of prisoners. These factors include differences in age, dangerousness, likelihood of
victimization, and sex/gender.

Partial Compliance at Henley Young
In discussing housing decisions with staff, it is apparent that they do take into consideration the
factors indicated above, although formal documentation of that process needs to be confirmed
and the Classification Policy updated to reflect that there are two JCA units. Substantial
compliance can be achieved by updating the Classification Policy to reflect how it is determined
which of the two JCA units youth are assigned to and further verification of the completeness of
the Classification Checklist can be done at the time of the next site visit. They do have the
benefit of having had prior experience with almost all of the youth referred for placement, and it
is a positive that they consider a youth’s vulnerability to others as an important factor to ensure a
youth is safely placed. The bottom line is that while age and offense are factors, the key factor in
which housing unit youth are placed is their behavior and vulnerability. Given that two living
units at Henley Young are available for youth, staff has also appropriately responded to


                                                 73
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 74 of 106



incidents/problems that have occurred between youth and made use of separating them into
different units as needed.

Note that as of the January visit, there were two girls in custody who were being tried as adults.
These girls are placed on the general girls’ unit, which makes sense especially given the
relatively small number of girls in custody in the juvenile system at a given time (often none).

82.     Train staff members assigned to supervise youth on the Jail’s youth-specific policies and
procedures, as well as on age-appropriate supervision and treatment strategies. The County must
ensure that such specialized training includes training on the supervision and treatment of youth,
child and adolescent development, behavioral management, crisis intervention, conflict
management, child abuse, juvenile rights, the juvenile justice system, youth suicide prevention
and mental health, behavioral observation and reporting, gang intervention, and de-escalation.

Partial Compliance at Henley Young
The training officer at Henley Young continues to do a good job of coordinating and tracking the
basic training for staff. This includes making sure new staff receive 40 hours of new employee
orientation training and are enrolled in state-required detention officer training. The training
plan for 2019 includes an appropriate range of training including: Policy and Procedure Review,
Behavior Management/Adolescent Development, Non-Violent Crisis Intervention (initial and
recertification), PREA, CPR, Intake Procedures including a focus on use of the mental health
screening tool (MAYSI-II), dealing with Hostage situations, and Effective Communication. In
addition to providing some of the training directly, the training officer has also engaged Dr.
Payne and other resources to provide some aspects of training, e.g. Behavior Management,
Adolescent Development, and Effective Communications. Also on a positive note, in reviewing
some of the materials utilized for these trainings, resources include those developed by the
National Center for Youth in Custody and the National Partnership for Juvenile Services, both
recognized as supporting best practice standards.

The training officer also makes the effort to set training times that do not detract from shift duties
or require substantial overtime/work beyond a staff’s normal shift. While this is a challenge in
any 24/7 facility, this is complicated in Hinds County as many of the staff need to work other
jobs in order to “make ends meet”, so coming in before/after shift or on “off days” is difficult for
them. Along with scheduling adequate training time, some challenges remain in developing
additional, more advanced trainings due to the fact that staff turnover (hiring and training new
staff) takes up a considerable amount of training time and energy. This makes it difficult for staff
to “advance” their skills over time vs. essentially simply “refreshing” what they have already
learned.

To reach full compliance, it is recommended that:


                                                 74
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 75 of 106



1. Efforts be made to identify more advanced training programs that build on the basic skills
   learned in the current training curriculum. This could include outreach to local/regional
   resources through the universities, Hinds Behavioral Health, or other programs that focus on
   working with youth; and
2. The County could consider linking more advanced training to additional performance and/or
   longevity incentives that would enhance staff retention, increase the staff skill level, and
   provide reinforcement for staff to advance those skills.

83.    Specifically prohibit the use of segregation as a disciplinary sanction for youth.
Segregation may be used on a youth only when the individual’s behavior threatens imminent
harm to the youth or others. This provision is in addition to, and not a substitute, for the
provisions of this Agreement that apply to the use of segregation in general. In addition:
     a. Prior to using segregation, staff members must utilize less restrictive techniques such as
         verbal de-escalation and individual counseling, by qualified mental health or other staff
         trained on the management of youth.
     b. Prior to placing a youth in segregation, or immediately thereafter, a staff member must
         explain to the youth the reasons for the segregation, and the fact that the youth will be
         released upon regaining self-control.
     c. Youth may be placed in segregation only for the amount of time necessary for the
         individual to regain self-control and no longer pose an immediate threat. As soon as
         the youth’s behavior no longer threatens imminent harm to the youth or others, the
         County must release the individual back to their regular detention location, school or
         other programming.
     d. If a youth is placed in segregation, the County must immediately provide one-on-one
         crisis intervention and observation.
     e. The County must specifically document and record the use of segregation on youth as
         part of its incident reporting and quality assurance systems.
     f. A Qualified Medical Professional, or staff member who has completed all training
         required for supervising youth, must directly monitor any youth in segregation at least
         every fifteen (15) minutes. Such observation must be documented immediately after
         each check.
     g. Youth may not be held in segregation for a continuous period longer than one (1) hour
         during waking hours. If staff members conclude that a youth is not sufficiently calm to
         allow a break in segregation after one hour, they must contact a Qualified Mental
         Health Professional. The Qualified Mental Health Professional must assess the youth
         and determine whether the youth requires treatment or services not available in the Jail.
         If the youth requires mental health services that are not provided by the Jail, the
         Qualified Mental Health Provider must immediately notify the Jail Administrator and
         promptly arrange for hospitalization or other treatment services.



                                                75
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 76 of 106



     h. If a youth is held in segregation for a continuous period longer than two (2) hours, Staff
        Members must notify the Jail Administrator.
     i. Any notifications or assessments required by this paragraph must be documented in the
        youth’s individual record.

Partial Compliance at Henley Young
For the most part, there has been continued progress in this area in that both the frequency and
duration of the use of involuntary room confinement has declined. In particular, in September
there were 8 instances, in October there were four, in November there were 6, and in December
there were only 2. It will be important to continue to monitor the trend of use of the Behavior
Management Isolation as well as the Due Process Isolation steps that have been in place in the
past. While this represents progress, it is still outside the requirements of this agreement. Staff
indicate that even in situations in which a youth is to be confined to their room for 24 hours, they
are allowed to get out for school and one hour of recreation, but they also indicate the youth
often chooses to stay in their room rather than go to school.

Actions taken to develop a more appropriate, problem-solving approach to dealing with
disciplinary incidents was initiated around the time of the September site visit, and that process
seems to be paying off in terms of diverting the situation away from the more “correctional”
response of simply using involuntary room confinement. This new process includes involvement
of the Youth Support Specialist, the Psychologist, and/or the QMHP staff to work collaboratively
with supervising staff and leadership staff to meet directly with the youth and walk through
situations that occur and identify new behaviors and solutions in lieu of formal discipline.

Full compliance with the “time limit” on the use of segregation to no more than one hour unless
the youth presents an imminent harm to others will require significant continued work related to
developing alternatives, training staff on alternative supervision measures, increased
programming to constructively occupy youth’s time, and increasing incentives for youth to
comply with behavioral expectations. A related concern is that one of the “trade-offs” in
reducing the use of segregation for disciplinary purposes has included reducing youth’s access to
phone contact with family members and/or visitation privileges. Both of these are already
limited and further reduction can often be counterproductive to maintaining important familial
relationships that will benefit the youth in the long run. The ability to earn some additional
privileges has been included in the new behavioral point system but more could be done to
incentivize positive behaviors without reducing these already very limited privileges.

Related to documentation, improvements can still be made in tracking observation of youth
during confinement and providing ready documentation of contact by clinicians and case
managers with youth while confined. For example, it is not uncommon to see the “room checks”
to be noted in exactly 15-minute increments (e.g. 1500, 1515, 1530, and so on) which always


                                                 76
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 77 of 106



suggests to an outside observer that the actual time is documented at the end of a shift rather than
as it occurs. If not already done, the room observation form could easily be taped to the outside
of a youth’s room and the actual time recorded as the check is made rather than sitting in a folder
to be completed later. Also, the only place that clinician contact with youth while in
confinement is documented is in their records, and both clinicians were out of the facility during
the site visit. The prior recommendation to add the clinician “check” to the observation form
was not adopted, making it very difficult to actually monitor whether and when mental health
staff are involved in checking the status of youth in segregation.

It is also difficult to collect good data about the use of shorter term segregation, i.e. when a staff
member on duty feels it is necessary for safety purposes to place a youth in their room, as that
information is not collected in the same way the longer Due Process Isolation decisions are kept.
And, although staff say that a youth that is placed on isolation status may be out of their room for
school and recreation, the current Observation log does not adequately reflect whether the youth
is actually out of their room leaving no way to verify whether or not that is true.

Related to documentation, there are two simple recommendations (both of which were included
in the prior report but not adopted):
1. Improve the system for ensuring that required wellness checks are made and recorded at no
    longer than 15-minute intervals and include the time of the “check” made by mental health
    staff directly on the Observation form; and
2. Establish a “master” list of all involuntary room confinements/segregation that exceed 15
    minutes, whether initiated by youth care staff or through a disciplinary process; and then
    include tracking this information through a quality assurance/performance-based process in
    which trends over time can be tracked (including what staff are imposing restriction). This
    information can be reviewed monthly by key leadership to assess progress toward
    eliminating involuntary room confinement.

84.    Develop and implement a behavioral treatment program appropriate for youth. This
program must be developed with the assistance of a qualified consultant who has at least five
years of experience developing behavioral programs for institutionalized youth. The Jail’s
behavioral program must include all of the following elements:
               a. The behavioral program must include positive incentives for changing youth
                  behavior, outline prohibited behaviors, and describe the consequences for
                  prohibited behaviors.
               b. An individualized program must be developed by a youth’s interdisciplinary
                  treatment team, and properly documented in each youth’s personal file.
                  Documentation requirements must include the collection of data required for
                  proper assessment and treatment of youth with behavioral issues. For



                                                 77
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 78 of 106



                  instance, the County must track the frequency and duration of positive
                  incentives, segregation, and targeted behaviors.
               c. The program must include safeguards and prohibitions on the inappropriate
                  use of restraints, segregation, and corporal punishment.

Partial Compliance at Henley Young
At the time of the last site visit, Henley Young was in the first week of implementing an
updated/revised behavior management point system and a more proactive graduated response to
behavior problems. As noted in the previous reports, the system was a transition to a weekly vs.
daily system, and additional positive incentives were added. These were positive steps forward,
and during this site visit there was an opportunity to evaluate to some extent whether/how the
changes have improved youth behavior and/or staff response to behaviors.

In talking with youth and reviewing some of their point sheets (which have continued to evolve
in format), youth do seem to be well aware of the basics of the system and the types of “rewards”
they can earn. There was variation in how youth were doing on the system, as one would expect,
but in general most youth were consistently being scored to meet the mid-range or above of
potential “points” and incentives.

That said, this tool could still be characterized to be in its rudimentary stages of development,
and changes made do not include recommendations made in the last report, including: (1) adding
an individual weekly goal identified by the youth and case manager – something that is unique to
the case plan for that youth and focuses on a particular pro-social skill or behavior and includes a
specific incentive/reward that can be implemented for that youth; (2) working with youth to
identify additional incentives that they would like to see included as rewards for achievement;
and (3) implementing an additional “coupon” or token reward program in which staff can reward
“kids doing good”, focusing particularly on new and improved behaviors that contribute to the
overall welfare and safety of the group. Each of these are no-cost/low-cost steps that can engage
members of the mental health and staff teams in collaborating with youth to identify and
reinforce skill development, allow for some individualization of the system, and create more
opportunities for positive staff-youth interaction(s).

Implementation is also fundamentally flawed in two ways: (1) youth are not apprised/do not have
access to the “points” they are earning through the week or on each shift; and (2) the system does
not include behavioral expectations for weekends.

Without going into great detail, discussion with staff reiterated the recommendations made in the
last report (that were not implemented) as well as making the strong recommendation that youth
have easy access to how staff are scoring the expectations on a routine (at least daily, preferably
each shift) basis. In addition to providing a good way to track some basic behavioral


                                                78
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 79 of 106



expectations, the “point” of a system such as this is based on the importance of reinforcing
youth’s behavior in a timely basis. In addition to simply “scoring” the points, the staffs need to
be proactive in communicating with youth how well they are doing and/or ways they can do
better. It is of little value, for example, for a youth to find out Friday how they were “scored”
that prior Monday.

As noted in the prior report, there are many components beyond a “point system” that will
ultimately impact behavior (e.g. interaction of programming, staff interactions, mental health
support, etc.). In fact, as referenced earlier in the report, the staff with the greatest opportunity to
shape behavior are the direct supervision staff that, if properly trained, can reinforce/shape
youth’s behaviors as they occur rather than relying on some “corrective” action later. This
speaks to the need for even more staff training related to shaping behavior, encouraging staff to
view their role as behavior change “agents” rather than a more passive “correctional” role, and
more complete integration of the mental health team and direct supervision staff in development
and evaluating progress related to a youth’s individualized case plan. For example, although
Youth Support Specialists/QMHP identify goals for each youth, the direct supervision staff have
no idea what that goal is. Breaking down those goals into achievable and observable behaviors
that can be reinforced in a timely way by staff is necessary to achieve the outcomes desired.

With these things in mind, at the time of the last report the recommendation to engage a
consultant was deferred. Having now had some chance to evaluate the changes made, the
concern is that the changes are positive but too incremental and do not reflect the kind of overall
integration of treatment and behavior management best practice that is intended by the
requirement in the agreement.

Recommendations specific to this requirement include:
1. Reaffirming recommendations noted above to improve the behavioral “point” system by
   including weekend expectations, more proactively using the tool to shape behavior at the
   time it occurs, include individualized behavioral goals for each youth on the point system for
   each youth (so all staff know what to watch for), expand the number and nature of incentives
   youth can earn (ask youth for ideas and also these can be individualized as needed), and
   adding additional “coupon” or behavior “rewards” when youth exhibit identified new and
   improved behaviors;
2. Engage the services of a consultant to serve as a resource to leadership in continuing to
   evolve the behavior management aspect of the operation. Staff seem very open to learning
   more and someone who has implemented the kinds of changes recommended (and help them
   walk through the programmatic and staff changes required to be successful) could be very
   useful in moving this component forward on a much more complete and timely basis;
3. Include youth supervision staff in “team” meetings in which goals for youth are set, issues
   discussed, and approaches to success are developed. These meetings could also include the


                                                  79
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 80 of 106



   youth as well so that on a regular (even weekly if time permits) basis everyone “gets on the
   same page” as to what the youth should be working on.

Significant progress in developing an effective behavior management system that fully engages
and integrates all staff in working together to increase desired behaviors, teach youth new pro-
social skills, and increase overall safety is a process that can take a year or more. At this point
staff leadership is open to continued improvement, and given additional support progress toward
that goal can be significantly enhanced.

LAWFUL BASIS FOR DETENTION

Consistent with constitutional standards, the County must develop and implement policies and
procedures to ensure that prisoners are processed through the criminal justice system in a manner
that respects their liberty interests. To that end:

85. The County will not accept or continue to house prisoners in the Jail without appropriate,
completed paperwork such as an affidavit, arrest warrant, detention hold, or judge’s written
detention order. Examples of inadequate paperwork include but are not limited to undated or
unsigned court orders, warrants, and affidavits; documents memorializing oral instructions from
court officers that are undated, unsigned, or otherwise fail to identify responsible individuals and
the legal basis for continued detention or release; incomplete arresting police officer documents;
and any other paperwork that does not establish a lawful basis for detention.

Partial Compliance
At the time of the site visit there were still no adopted policies and procedures in this area
However, since the time of the site visit the policies on pre-booking and booking policy have
been adopted. A Booking Manual is reportedly being developed. As previously reported, there
appears to be significant improvement in documenting the basis for detention. There are four
staff members who review various types of cases to track and investigate the basis for detention.
This has resulted in significant improvement in the accuracy of the records. However, there
continue to be some files that don’t support continued detention and, as a result, individuals who
are detained longer than they should be. During this site visit, it appeared that the most common
reason people were held longer than they should have been was because other agencies were not
meeting required deadlines and jail staff were allowing them extra time. This was the case with
some individuals held beyond 21 days waiting for a probation violation determination. With
personnel changes at Probation and Parole, communication has been difficult and Jail staff have
detained individuals beyond the 21 days to allow for delayed communication. Individuals are
supposed to have their first appearance within 48 hours or be released. Four individuals were
held beyond the 48 hours because the police agencies did not provide the paperwork. There were
two individuals for whom there was no basis for detention at the time of booking. One individual


                                                 80
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 81 of 106



who was held on a probation violation reached the 21 days. His probation officer came to visit
but didn’t want to take him so he had the individual released and rebooked although there were
no new charges or violations. As a result, there was no supporting documentation for his booking
or detention. This was caught 4 days later and he was released. One individual was booked in
without any supporting documentation because the Jail was “assisting another agency.” There
continues to be an issue with warrants and holds. The Warrants Division of HCSO uses an old
data base and so does not enter warrants into the JMS system. The Records Office does not
always get notice of warrants or holds if they come in after booking or if they are not entered in
the charge field. Another recurring situation is that there is not a way to identify people in the
Jail who are waiting for a preliminary hearing. Individuals who do not have an attorney have no
one to request a preliminary hearing. These individuals currently get lost in the system and some
stay long periods of time in the Jail. There continue to be individuals detained beyond 90 days
without indictment. It appears that staff is maintaining an accurate list of unindicted individuals.
This also cannot be run accurately out of the JMS system. Jail staff reported that they continue to
see orders releasing an individual ROR but ordering the defendant to continue to be detained
until transfer to the state hospital. The legality of these orders needs to be determined.

86. No person shall be incarcerated in the Jail for failure to pay fines or fees in contravention of
the protections of the United States Constitution as set forth and discussed in Bearden v.
Georgia, 461 U.S. 660 (1983) and Cassibry v. State, 453 So.2d 1298 (Miss. 1984). The County
must develop and implement policies consistent with the applicable federal law and the terms of
this Agreement.

Partial Compliance
At the time of the last site visit there were four individuals who were or had recently been held
for failure to pay fines and fees without a legal court order. There do not appear to be any
individuals held on unlawful orders at the present time although there were two court orders that
were somewhat ambiguous and were brought to the attention of staff. The absence of policies
and procedures on this issue contributes to the risk of this continuing to arise after it appeared to
be resolved. The draft policy on Pre-booking does address this issue but has not yet been
adopted.

87. No person shall be incarcerated in the Jail for failure to pay fines or fees absent (a)
documentation demonstrating that a meaningful analysis of that person’s ability to pay was
conducted by the sentencing court prior to the imposition of any sentence, and (b) written
findings by the sentencing court setting forth the basis for a finding that the failure to pay the
subject fines or fees was willful. At a minimum, the County must confirm receipt from the
sentencing court of a signed “Order” issued by the sentencing court setting forth in detail the
basis for a finding that the failure to pay fines or fees was willful.



                                                  81
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 82 of 106



Partial Compliance
The County has been pro-active in ensuring that valid court orders are utilized. This is carried as
partial compliance because policies and procedures have not yet been adopted. The draft policy
on Records does address this requirement but has not yet been adopted.

88. If the documentation described in paragraph 87 is not provided within 24 hours of
incarceration of a person for failure to pay fines or fees, Jail staff must promptly notify Jail
administrators, Court officials, and any other appropriate individuals to ensure that adequate
documentation exists and must obtain a copy to justify continued detention of the prisoner. After
48 hours, that prisoner must be released promptly if the Jail staff cannot obtain the necessary
documentation to verify that the failure to pay fines or fees was willful, and that person is
incarcerated only for the failure to pay fines or fees.

Partial Compliance
See response to number 87 above.

89. If the documentation described in paragraph 87 is not provided within 24 hours of
incarceration of a prisoner for failure to pay fines or fees, and if that person is incarcerated for
other conviction(s) or charge(s), other than the failure to pay fines and/or fees, Jail staff must
promptly notify Jail administrators, Court officials, and other appropriate individuals to ensure
that adequate documentation exists and to ascertain the prisoner’s length of sentence. If Jail staff
cannot obtain a copy of the necessary documentation within 48 hours of the prisoner’s
incarceration, Jail staff must promptly arrange for the prisoner’s transport to the sentencing court
so that the court may conduct a legally sufficient hearing and provide any required
documentation, including the fines or fees owed by the prisoner, and an assessment of the
prisoner’s ability to pay and willfulness (or lack thereof) in failing to pay fines or fees.

Partial Compliance
See response to number 87 above.

90. Jail staff must maintain the records necessary to determine the amount of time a person must
serve to pay off any properly ordered fines or fees. To the extent that a sentencing court does not
specifically calculate the term of imprisonment to be served, the Jail must obtain the necessary
information within 24 hours of a prisoner’s incarceration. Within 48 hours of incarceration, each
prisoner shall be provided with documentation setting forth clearly the term of imprisonment and
the calculation used to determine the term of imprisonment.

Partial Compliance
The WC continues to maintain a spreadsheet. There are some individuals who have a sentence of
confinement. Some of these individuals show fines and fees but with the notation of a payment


                                                82
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 83 of 106



plan in effect. This signifies that they will be released after the sentence of confinement. The
Monitor will continue to track these entries to ensure that individuals are released after the
confinement period. There was no documentation that prisoners were provided with
documentation of their release date although they do typically have the orders from the court.
The non-compliant orders at the time of the last site visit did not use the same daily amount for
working off fines and fees. If the Jail at some point receives a valid court order on fines and fees
in that the ability to pay has been adjudicated and the failure to pay is willful, the Jail should
work with the courts to utilize a uniform daily rate for discharging the amount owed.

91. No pre-trial detainee or sentenced prisoner incarcerated by the County solely for failure to
pay fines or fees shall be required to perform physical labor. Nor shall any such detainee or
prisoner receive any penalty or other adverse consequence for failing to perform such labor,
including differential credit toward sentences. Any physical labor by pre-trial detainees or by
prisoners incarcerated solely for failure to pay fines or fees shall be performed on a voluntary
basis only, and the County shall not in any way coerce such pre-trial detainees or prisoners to
perform physical labor.

Non-Compliance
This has become a limited issue now that virtually no individuals are working off fines and fees.
As reported recently, the recent standard practice at the WC is to give half the amount of credit
towards fines and fees for individuals who do not perform physical labor. This includes
individuals who cannot perform physical labor because of a medical or mental health condition.
The most recent stated practice was to determine the amount of credit on a case by case basis.
There needs to be a written policy requiring that individuals who cannot work because of a
medical or mental health condition or other disability receive full credit towards fines and fees.

92. The County must ensure that the Jail timely releases from custody all individuals entitled to
release. At minimum:
        a.    Prisoners are entitled to release if there is no legal basis for their continued
              detention. Such release must occur no later than 11:59 PM on the day that a
              prisoner is entitled to be released.
        b.    Prisoners must be presumed entitled to release from detention if there is a court
              order that specifies an applicable release date, or Jail records document no
              reasonable legal basis for the continued detention of a prisoner.
        c.    Examples of prisoners presumptively entitled to release include:
              i.      Individuals who have completed their sentences;
              ii.     Individuals who have been acquitted of all charges after trial;
              iii.    Individuals whose charges have been dismissed;
              iv.     Individuals who are ordered released by a court order; and



                                                 83
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 84 of 106



               v.      Individuals detained by a law enforcement agency that then fails to
                       promptly provide constitutionally adequate, documented justification for
                       an individual’s continued detention.

Partial Compliance
See response to number 85.

93. The County must develop and implement a reliable, complete, and adequate prisoner records
system to ensure that staff members can readily determine the basis for a prisoner’s detention,
when a prisoner may need to be released, and whether a prisoner should remain in detention.
The records system must provide Jail staff with reasonable advance notice prior to an anticipated
release date so that they can contact appropriate agencies to determine whether a prisoner should
be released or remain in detention.

Partial Compliance
There is still no known process to electronically check for adequate documentation for detention
and identify those that should be released. There are no routine audits of paper or electronic files
to ensure accuracy. The Jail still relies on inmate requests and grievances to identify people who
are being over detained. In addition to Booking staff, there are four individuals tracking the
lawful basis of detention. They are all four using separate spreadsheets and lists which as noted
above do not match reports run from the JMS system. There continues to be a lack of specified
procedures to check all law enforcement and court documents. Jail staff do not have access to the
county court data base or the updated circuit court data base which would allow them to improve
the accuracy of their records.

94. Jail record systems must accurately identify and track all prisoners with serious mental
illness, including their housing assignment and security incident histories. Jail staff must
develop and use records about prisoners with serious mental illness to more accurately and
efficiently process prisoners requiring forensic evaluations or transport to mental hospitals or
other treatment facilities, and to improve individual treatment, supervision, and community
transition planning for prisoners with serious mental illness. Records about prisoners with
serious mental illness must be incorporated into the Jail’s incident reporting, investigations, and
medical quality assurance systems. The County must provide an accurate census of the Jail’s
mental health population as part of its compliance reporting obligations, and the County must
address this data when assessing staffing, program, or resource needs.

Non-Compliant
This provision speaks to one set of responsibilities that fall clearly on the mental health team,
and another set of responsibilities that must be shared by the mental health team, security staff
and the facility’s administrative staff.


                                                 84
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 85 of 106




With regard to those responsibilities that fall clearly on the mental health team, there has been
enormous progress towards addressing this provision. More specifically, as discussed in section
42, the mental health team has developed and maintained a ‘mental health tracking log’ that lists
all prisoners with serious mental illness; each prisoner’s location, booking date, and length of
stay in the facility; how and when each prisoner was referred to mental health; and information
regarding the initial mental health assessment, the initial psychiatric assessment, diagnosis, the
treatment plan, any medication, and next scheduled visit. The mental health team also maintains
a complete medical record for each prisoner with serious mental illness that includes all
assessments, treatment plans, and treatment progress notes; these records reflect the activities of
each team member involved in the prisoner’s treatment, including the psychiatrist; and these
records also document assessments and treatment related to any special mental health
circumstance that might have occurred including, for example, suicide watch or other special
mental health observation.

Given the above noted improvements, the mental health team can provide an accurate census of
the jail’s mental health population. This census count, coupled with a clear awareness of the
standards of clinical practice for addressing the needs of seriously mentally ill persons, has
informed discussions in this report regarding staffing, program and resource needs. See sections
37, 42 and 77 with regard to staffing needs, program development and resource needs, including
the need for a special mental health unit.

The information contained in the ‘mental health tracking log’ and the medical records is also
used to assess compliance with many of the mental health policies and procedures. For example,
these records indicate whether or not specific, required tasks were performed; whether or not
tasks were performed in a timely manner; whether or not each task is sufficiently documented;
and whether or not a decision made is supported by the information obtained that formed the
basis for the decision. While this is the first step in the development of a quality assurance
program for mental health, it is anticipated that once additional staff are hired, a more formal
treatment plan review process will be undertaken. This process will provide yet another level of
quality review, in that team members will be collectively examining to what extent each
prescribed treatment plan is actually meeting its treatment goals and objectives, and what
adjustments in the treatment plan may or may not be required.

To date, there have been no prisoners who have required a transfer to a mental hospital or other
treatment facility for mental health treatment other than those needing long term placement at the
state hospital. However, there is a considerable backlog with regard to the transfer of prisoners
for forensic evaluations and/or restoration of competency, which is totally due to the limited
capacity of the forensic mental health facility where such tasks are performed. In an attempt to
respond to this problem, there is now a ‘competency restoration program’ that has been brought


                                                85
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 86 of 106



into the facility, which is a free-standing program that is not part of the facility’s mental health
treatment program and does not provide treatment.

See paragraph 96 for a discussion of the mental health team’s community transition planning for
prisoners with serious mental illness.

In contrast to the above noted developments, there has been much less progress towards meeting
this provision as it relates to the responsibilities that must be shared by the mental health team,
security staff and the facility’s administrative staff. To what extent and through what
mechanisms mental health will be involved in such things as security incidences and
investigations await the development of security policies and procedures that address such
issues.

95. All individuals who (i) were found not guilty, were acquitted, or had charges brought against
them dismissed, and (ii) are not being held on any other matter, must be released directly from
the court unless the court directs otherwise. Additionally:
        a.     Such individuals must not be handcuffed, shackled, chained with other prisoners,
               transported back to the Jail, forced to submit to bodily strip searches, or returned
               to general population or any other secure Jail housing area containing prisoners.
        b.     Notwithstanding (a), above, individuals may request to be transported back to the
               Jail solely for the purpose of routine processing for release. If the County decides
               to allow such transport, the County must ensure that Jail policies and procedures
               govern the process. At minimum, policies and procedures must prohibit staff
               from:
               i.      Requiring the individual to submit to bodily strip searches;
               ii.     Requiring the individual to change into Jail clothing if the individual is not
                       already in such clothing; and
               iii.    Returning the individual to general population or any other secure Jail
                       housing area containing prisoners.

Non-Compliant
Individuals are not being released from the Court at this time. In connection with the drafting of
policies and procedures, Jail staff are working on a process of releasing individuals from the
downtown facility, JDC.

96. The County must develop, implement, and maintain policies and procedures to govern the
release of prisoners. These policies and procedures must:
        a.      Describe all documents and records that must be collected and maintained in Jail
                files for determining the basis of a prisoner’s detention, the prisoner’s anticipated
                release date, and their status in the criminal justice system.


                                                  86
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 87 of 106



       b.      Specifically, detail procedures to ensure timely release of prisoners entitled to be
               released, and procedures to prevent accidental release.
       c.      Be developed in consultation with court administrators, the District Attorney’s
               Office, and representatives of the defense bar.
       d.      Include mechanisms for notifying community mental health providers, including
               the County’s Program of Assertive Community Treatment (“PACT”) team, when
               releasing a prisoner with serious mental illness so that the prisoner can transition
               safely back to the community. These mechanisms must include providing such
               prisoners with appointment information and a supply of their prescribed
               medications to bridge the time period from release until their appointment with
               the County PACT team, or other community provider.

Non-Compliant
In the initial Policies and Procedures that were adopted there are two policies that may relate to
this requirement-the policy on records and the policy on booking which includes some
requirements related to release. These policies do not have the specificity or the breadth required
by this paragraph. Although the draft policies on Pre-booking and Booking address some of
these issues, there is currently no draft policy on Releasing. The Booking Manual, also in the
process of being drafted should provide even more needed specificity. The current practices, as
described above, do not meet the requirements of this paragraph. Although improved, there still
are inmate files which do not include documentation establishing the basis for detention or
continued detention. Neither the DA’s office nor the defense bar has been involved in the
drafting.

A primary focus of subparagraph d is the successful referral of prisoners with mental health
difficulties to community-based mental health services upon their release from the facility. As
has been noted in prior reports, the mental health team and the facility’s discharge planner have
taken steps towards improving communication and cooperation with community-based
providers, especially Hinds Behavioral Health (which is a major community-based provider of a
full range of mental health treatment services and wrap-around services). To date, it at least
appears that it will be possible to develop a sound working relationship between the facility and
this community-based provider of mental health services that will lead to more meaningful and
successful referrals of prisoners to a full range of community-based mental health services upon
their release from the facility. It is anticipated that once additional mental health staff have been
hired, more time can be devoted to this extremely important effort.

Another critical factor that impacts on the successful referral of prisoners with mental health
difficulties to community-based mental health services is the preparation of prisoners to receive
such a referral. More specifically, upon their release from the facility, prisoners are more likely
to actually accept and follow-up on a referral for community-based mental health services if they


                                                 87
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 88 of 106



have come to understand that they have a mental illness, the impact that the illness has had on
their lives, that there is treatment that can help them improve their ability to function, and that it
is their responsibility to obtain, actively participate in, and comply with that treatment.
Therefore, another part of responding to this provision is the expansion of the mental health
services provided at the facility to include psychoeducational groups and discharge planning
groups, both geared towards preparing prisoners to accept and follow-up on referrals for
community-based mental health services.

Finally, the other critical issue in this provision is providing prisoners, upon their release from
the facility, with appointment information and a supply of their prescribed medications to bridge
the time period between release and their first outpatient appointment. In order to address this
part of this provision, the mental health team should be informed when a prisoner is going to be
released and be given an opportunity to meet with the prisoner prior to release. This appears to
be a major problem. Although security/booking has asserted that all prisoners are cleared by
medical as part of the release process, the records in the Medical Department covering December
2018 indicate that only 13 of the 30 prisoners released from the facility during that month who
were known to medical staff were cleared by medical during the release process. Therefore, the
other 17 released prisoners were not brought to medical as part of the releasing process and
therefore did not have the opportunity to receive any appointment information or bridge
medication that they may have required. Obviously, security must make more of an effort to
assure that prisoners are cleared by the Medical Department as part of the release process.
However, the mental health team is also taking other steps to address this issue. More
specifically, the information transmitted in the above noted psychoeducational groups and
discharge planning groups will also include important information on the community-based
mental health services provider, such as its location and the fact that they accept unscheduled,
walk-in intake appointments every morning. In this way, if a prisoner is released without being
cleared by medical, the prisoner will know that to go to the community-based provider the next
morning for assistance, support and medication.

97. The County must develop, implement, and maintain appropriate post orders relating to the
timely release of individuals. Any post orders must:
        a.     Contain up-to-date contact information for court liaisons, the District Attorney’s
               Office, and the Public Defender’s Office;
        b.     Describe a process for obtaining higher level supervisor assistance in the event the
               officer responsible for processing releases encounters administrative difficulties in
               determining a prisoner’s release eligibility or needs urgent assistance in reaching
               officials from other agencies who have information relevant to a prisoner’s
               release status.




                                                  88
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 89 of 106



Non-Compliant
The County has not yet developed post orders in this area.

98. Nothing in this Agreement precludes appropriate verification of a prisoner’s eligibility for
release, including checks for detention holds by outside law enforcement agencies and
procedures to confirm the authenticity of release orders. Before releasing a prisoner entitled to
release, but no later than the day release is ordered, Jail staff should check the National Crime
Information Center or other law enforcement databases to determine if there may be a basis for
continued detention of the prisoner. The results of release verification checks must be fully
documented in prisoner records.

Partial Compliance
The Booking staff reportedly now runs an NCIC check at the time of booking and again at
release. NCIC reports run at the time of booking are in the inmate files. Documentation of NCIC
reports at the time of release will be reviewed at the next site visit.

99. The County must ensure that the release process is adequately staffed by qualified detention
officers and supervisors. To that end, the County must:
        a.     Ensure that sufficient qualified staff members, with access to prisoner records and
               to the Jail’s e-mail account for receiving court orders, are available to receive and
               effectuate court release orders twenty-four hours a day, seven days a week.
        b.     Ensure that staff members responsible for the prisoner release process and related
               records have the knowledge, skills, training, experience, and abilities to
               implement the Jail’s release policies and procedures. At minimum, the County
               must provide relevant staff members with specific pre-service and annual in-
               service training related to prisoner records, the criminal justice process, legal
               terms, and release procedures. The training must include instruction on:
               i.      How to process release orders for each court, and whom to contact if a
                       question arises;
               ii.     What to do if the equipment for contacting other agencies, such as the
                       Jail’s fax machine or email service, malfunctions, or communication is
                       otherwise disrupted;
               iii.    Various types of court dispositions, and the language typically used
                       therein, to ensure staff members understand the meaning of court orders;
                       and
               iv.     How and when to check for detainers to ensure that an individual may be
                       released from court after she or he is found not guilty, is acquitted, or has
                       the charges brought against her or him dismissed.
        c.     Provide detention staff with sufficient clerical support to prevent backlogs in the
               filing of prisoner records.


                                                 89
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 90 of 106




Non-Compliant
While this section deals with the qualifications of those people processing records, coordinating
with the courts and processing inmates for release (as well as booking), the imbalance of staffing
in the Booking area needs to be emphasized again (see the Sixth Monitoring Report). While
there is routinely only one officer in the holding cell area (where there should be two at all times,
one male and one female) three, four or more Booking Clerks (who are Detention Officers) are
often on duty in the office area. Considering the fact that only 14 people are booked on a typical
day (slightly more than one every two hours), this misallocation of manpower should be
addressed immediately by the facility captain.

100. The County must annually review its prisoner release and detention process to ensure that
it complies with any changes in federal law, such as the constitutional standard for civil or pre-
trial detention.

Non-Compliant
At the time of the site visit, there had not been an initial review of this process to determine
consistency with federal law.

101. The County must ensure that the Jail’s record-keeping and quality assurance policies and
procedures allow both internal and external audit of the Jail’s release process, prisoner lengths of
stay, and identification of prisoners who have been held for unreasonably long periods without
charges or other legal process. The County must, at minimum, require:
        a.      A Jail log that documents (i) the date each prisoner was entitled to release; (ii) the
                date, time, and manner by which the Jail received any relevant court order; (iii)
                the date and time that prisoner was in fact released; (iv) the time that elapsed
                between receipt of the court order and release; (v) the date and time when
                information was received requiring the detention or continued detention of a
                prisoner (e.g., immigration holds or other detainers), and (vi) the identity of the
                authority requesting the detention or continued detention of a prisoner.
        b.      Completion of an incident report, and appropriate follow-up investigation and
                administrative review, if an individual is held in custody past 11:59 PM on the
                day that she or he is entitled to release. The incident report must document the
                reason(s) for the error. The incident report must be submitted to the Jail
                Administrator no later than one calendar day after the error was discovered.




                                                 90
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 91 of 106



Non-Compliant
The record keeping process does not at this time allow for an audit other than a review of
individual files. The County has provided their list of releases but the list does not include the
information required by subparagraph a. Incident reports are not prepared for errors in releasing.

102. The County must appoint a staff member to serve as a Quality Control Officer with
responsibility for internal auditing and monitoring of the release process. This Quality Control
Officer will be responsible for helping prevent errors with the release process, and the
individual’s duties will include tracking releases to ensure that staff members are completing all
required paper work and checks. If the Quality Control Officer determines that an error has been
made, the individual must have the authority to take corrective action, including the authority to
immediately contact the Jail Administrator or other County official with authority to order a
prisoner’s release. The Quality Control Officer’s duties also include providing data and reports
so that release errors are incorporated into the Jail’s continuous improvement and quality
assurance process.

Partial Compliance
The Jail now has an individual whose title is Quality Control Officer. At the present time, his
work is primarily reactive. When an individual is brought to his attention, he researches the
situation and takes corrective action. He does not track releases or prevent errors in the releasing
process. He maintains a spreadsheet that includes release errors that he has addressed, but he
does not at the present time collect and report on releasing errors. His work is not incorporated
into a continuous improvement and quality assurance process.

Another individual serves as a court liaison with the lower courts. She also attempts to identify
individuals entitled to release. Like the Quality Control Officer, she operates independently of
the booking and release process and maintains her own spreadsheets. There still is no systemic
approach to ensuring proper detention and release processes are being developed. This is being
addressed by the monitoring team consultant in this area.

103. The County must require investigation of all incidents relating to timely or erroneous
prisoner release within seven calendar days by appropriate investigators, supervisors, and the Jail
Administrator. The Jail Administrator must document any deficiencies found and any corrective
action taken. The Jail Administrator must then make any necessary changes to Jail policies and
procedures. Such changes should be made, if appropriate, in consultation with court personnel,
the District Attorney’s Office, members of the defense bar, and any other law enforcement
agencies involved in untimely or erroneous prisoner releases.




                                                 91
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 92 of 106



Non-Compliant
Incident reports are not routinely created for untimely or erroneous prisoner release or any
investigations of such incidents. There have been untimely releases as described above that have
not been reported.

104. The County must conduct bi-annual audits of release policies, procedures, and practices.
As part of each audit, the County must make any necessary changes to ensure that individuals are
being released in a timely manner. The audits must review all data collected regarding timely
release, including any incident reports or Quality Control audits referenced in Paragraph 102
above. The County must document the audits and recommendations and must submit all
documentation to the Monitor and the United States for review.

Non-Compliant
There has not been an initial audit of releasing practices. There are no incident reports regarding
untimely releases even though such incidents have occurred.

105. The County must ensure that policies, procedures, and practices allow for reasonable
attorney visitation, which should be treated as a safeguard to prevent the unlawful detention of
citizens and for helping to ensure the efficient functioning of the County’s criminal justice
system. The Jail’s attorney visitation process must provide sufficient space for attorneys to meet
with their clients in a confidential setting and must include scheduling procedures to ensure that
defense attorneys can meet with their clients for reasonable lengths of time and without undue
delay. An incident report must be completed if Jail staff are unable to transport a prisoner to
meet with their attorney, or if there is a delay of more than 30 minutes for transporting a prisoner
for a scheduled attorney visit.

Partial Compliance
At the JDC and the WC there is adequate space, and sufficient staff available, to support timely
attorney/client visits. Although the facilities were not properly designed to accommodate this
function, they are able to function. At the RDC the designated space for these visits was
originally in each pod (A, B and C) but because of security considerations since the riot in Pod
C, they have not been used for that purpose. Currently, the space used for attorney/client visits is
in the front of the jail, which means that inmates must be escorted by staff nearly the full length
of the facility. Considering the critical shortage of officers, it is difficult to deliver inmates in a
timely fashion. As has been suggested in the Third, Fourth, Fifth and Sixth Monitoring Reports,
the DSD should take advantage of unused video visitation space in front of the control room
officer’s stations in the A, B and C pods and repurpose it for attorney/client visitation. With very
little effort, and almost no expense, it can be easily transformed into secure rooms that meet the
needs of the facility. Why has almost a year and a half passed since this simple recommendation
was made without any action on the part of the County, HCSO and DSD?


                                                  92
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 93 of 106




CONTINUOUS IMPROVEMENT AND QUALITY ASSURANCE

The County must develop an effective system for identifying and self-correcting systemic
violations of prisoner’s constitutional rights. To that end, the County must:

106. Develop and maintain a database and computerized tracking system to monitor all
reportable incidents, uses of force, and grievances. This tracking system will serve as the
repository of information used for continuing improvement and quality assurance reports.

Non-Compliant
The County is making progress towards computerized incident and other reports as well as the
development of manually created summary reports. However, at the present time there is no
computerized tracking system. As a result, reports can’t be aggregated by location, type, persons
involved, etc. The primary IT officer is reportedly receiving training on research software that
will assist in creating electronic reports which may help to address this deficiency. There
continues to be a concern because of the lack of reports or the small number of reports that some
types of incidents are underreported including late releases, use of force, lost money and
property, and medical grievances. An IA investigation disclosed a serious use of excessive force
that had not been reported. Although an incident report had been prepared, it did not accurately
describe the occurrence. The Jail Administrator referred the matter to IA. The IA investigator
reviewed the video tape and reported the discrepancy. There also appear to be inmate assaults
that are not reported. The medical transport list also indicates visits to the ER for assault injuries
where incident reports were not provided to the monitoring team. The manually created summary
report for inmate assaults at RDC has not been consistent with a review of the actual incident
reports, investigation reports and medical transport logs.

The new computerized grievance system does not allow for the compilation of a useful summary
grievance report. Currently, this is not possible for several reasons. The reporting functions of
the system are either problematic or not adequately conveyed to staff. Staff reported that they
could not generate reports with identified parameters. If the prisoner replies via the kiosk in any
fashion to the grievance response, that is then automatically converted to an appeal which
inaccurately reflects the number of appeals. The system needs to be able to generate accurate
reports.

107. Compile an Incident Summary Report on at least a monthly basis. The Incident
Summary Reports must compile and summarize incident report data in order to identify trends
such as rates of incidents in general, by housing unit, by day of the week and date, by shift, and
by individual prisoners or staff members. The Incident Summary reports must, at minimum,
include the following information:


                                                 93
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 94 of 106



       a. Brief summary of all reportable incidents, by type, shift, housing unit, and date;
       b. Description of all suicides and deaths, including the date, name of prisoner, housing
              unit, and location where the prisoner died (including name of hospital if prisoner
              died off-site);
       c. The names and number of prisoners placed in emergency restraints, and segregation,
              and the frequency and duration of such placements;
       d. List and total number of incident reports received during the reporting period;
       e. List and Total number of incidents referred to IAD or other law enforcement agencies
              for investigation.

Non-Compliant
The County provided a monthly report of incidents in the three facilities. Although the
information was helpful, it did not meet the requirements of this paragraph. Also, in reviewing
the incident reports provided as compared to the summary reports, the summary reports for RDC
did not account for all of the inmate assault incidents that appear in the incident and investigation
reports. At the present time, the manual report for RDC does not appear to be accurate. As
mentioned above the IT department is working on a computerized report that should allow for a
summary report to be generated electronically. This should improve the accuracy of the summary
report and better facilitate identifying problem areas. However, currently some incidents appear
to be missed in the summary because the type of incident listed in the report does not necessarily
identify it as a report that needs to be included. This may require a modification to the incident
report that allows for multiple types to be identified. Because the summary reports are manually
compiled, it is difficult to identify trends over time. Even then, it will be essential to determine
that reports are being submitted when they should be such that an accurate summary report can
be generated.

108. Compile a Use of Force Summary Report on at least a monthly basis. The Use of Force
Summary Reports must compile and summarize use of force report data in order to identify
trends such as rates of use in general, by housing unit, by shift, by day of the week and date, by
individual prisoners, and by staff members. The Use of Force Summary reports must, at
minimum, include the following information:
        a.     Summary of all uses of force, by type, shift, housing unit, and date;
        b.     List and total number of use of force reports received during the reporting period;
        c.     List and total number of uses of force reports/incidents referred to IAD or other
               law enforcement agencies for investigation.

Non-Compliant
The County provides a monthly report of use of force in the three facilities. Although the
information is helpful, it does not meet the requirements of this paragraph in that the reports are
manually prepared each month and do not allow for identifying trends over time. As mentioned


                                                 94
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 95 of 106



above, the IT department is working on a computerized report that should allow for a summary
report to be generated. Even then, it will be essential to determine that reports are being
submitted such that an accurate summary report can be generated. As mentioned above, at least
one use of force incident was not apparent from the incident report.

109. Compile a Grievance Summary Report on at least a monthly basis. The Grievance
Summary Reports must compile and summarize grievance information in order to identify trends
such as most frequently reported complaints, units generating the most grievances, and staff
members receiving the most grievances about their conduct. To identify trends and potential
concerns, at least quarterly, a member of the Jail’s management staff must review the Grievance
Summary Reports and a random sample of ten percent of all grievances filed during the review
period. These grievance reviews, any recommendations, and corrective actions must be
documented and provided to the United States and Monitor.

Non-Compliant
As noted in the introduction to the Grievance section of the Settlement Agreement at paragraph
69, one function of a grievance system is to identify potential constitutional problems and to
prevent more serious problems from developing. The defects in the system prevent its use for
meaningful tracking of potential problems. Probably the most problematic is that of the
grievances reviewed, most were actually inmate requests, not grievances. Staff cannot
recategorize these as inmate requests so any compilation will not accurately identify actual
grievances. Within inmate requests, there is no way to identify subject matter so as to compile a
report by the area of inmate requests. Even if there were, however, most notably, the system
cannot generate a report by subject. Any inmate response is treated by the system as an appeal
when often the inmate has just responded by saying thank you. Again, this makes tracking what
is actually happening difficult unless it is done manually. At the present time, there is no review
process in the grievance system.

110. Compile a monthly summary report of IAD investigations conducted at the Facility. The
IAD Summary Report must include:
      a.   A brief summary of all completed investigations, by type, shift, housing unit, and
           date;
      b.   A listing of investigations referred for disciplinary action or other final disposition
           by type and date;
      c.   A listing of all investigations referred to a law enforcement agency and the name
                   of the agency, by type and date; and
      d.   A listing of all staff suspended, terminated, arrested or reassigned because of
           misconduct or violations of policy and procedures. This list must also contain the
           specific misconduct and/or violation.



                                                 95
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 96 of 106



Partial Compliance
See response to paragraph 68. Subsequent to the last site visit, the IAD investigator provided a
summary sheet reflecting the status of IAD investigations since 2017; however, the level of
detail included does not comply with all of the requirements of this paragraph.

111. Conduct a review, at least annually, to determine whether the incident, use of force,
grievance reporting, and IAD systems comply with the requirements of this Agreement and are
effective at ensuring staff compliance with their constitutional obligations. The County must
make any changes to the reporting systems that it determines are necessary as a result of the
system reviews. These reviews and corrective actions must be documented and provided to the
United States and Monitor.

Non-Compliant
There has been no annual review pursuant to this paragraph.

112. Ensure that the Jail’s continuous improvement and quality assurance systems include an
Early Intervention component to alert Administrators of potential problems with staff members.
The purpose of the Early Intervention System is to identify and address patterns of behavior or
allegations which may indicate staff training deficiencies, persistent policy violations,
misconduct, or criminal activity. As part of the Early Intervention process, incident reports, use
of force reports, and prisoner grievances must be screened by designated staff members for such
patterns. If misconduct, criminal activity, or behaviors indicate the need for corrective action,
the screening staff must refer the incidents or allegations to Jail supervisors, administrators, IAD,
or other law enforcement agencies for investigation. Additionally:
        a.      The Early Intervention System may be integrated with other database and
                computerized tracking systems required by this Agreement, provided any unified
                system otherwise still meets the terms of this Agreement.
        b.      The Early Intervention System must screen for staff members who may be using
                excessive force, regardless of whether use of force reviews concluded that the
                uses complied with Jail policies and this Agreement. This provision allows
                identification of staff members who may still benefit from additional training and
                serves as a check on any deficiencies with use of force by field supervisors.
        c.      The Jail Administrator, or designee of at least Captain rank, must personally
                review Early Intervention System data and alerts at least quarterly. The
                Administrator, or designee, must document when reviews were conducted as well
                as any findings, recommendations, or corrective actions taken.
        d.      The County must maintain a list of any staff members identified by the Early
                Intervention System as possibly needing additional training or discipline. A copy
                of this list must be provided to the United States and the Monitor.



                                                 96
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 97 of 106



       e.     The County must take appropriate, documented, and corrective action when staff
              members have been identified as engaging in misconduct, criminal activity, or a
              pattern of violating Jail policies.
       f.     The County must review the Early Intervention System, at least bi-annually, to
              ensure that it is effective and used to identify staff members who may need
              additional training or discipline. The County must document any findings,
              recommendations, or corrective actions taken as a result of these reviews. Copies
              of these reviews must be provided to the United States and the Monitor.

Non-Compliant
There is currently no Early Intervention program.

113. Develop and implement policies and procedures for Jail databases, tracking systems, and
computerized records (including the Early Intervention System), that ensure both functionality
and data security. The policies and procedures must address all of the following issues: data
storage, data retrieval, data reporting, data analysis and pattern identification, supervisor
responsibilities, standards used to determine possible violations and corrective action,
documentation, legal issues, staff and prisoner privacy rights, system security, and audit
mechanisms.

Non-Compliant
The initial P&P Manual that was issued in April, 2017 did not include policies and procedures
covering this matter.

114. Ensure that the Jail’s medical staff are included as part of the continuous improvement
and quality assurance process. At minimum, medical and mental health staff must be included
through all of the following mechanisms:
       a.       Medical staff must have the independent authority to promptly refer cases of
                suspected assault or abuse to the Jail Administrator, IAD, or other law
                enforcement agencies;
       b.       Medical staff representatives must be involved in mortality reviews and systemic
                reviews of serious incidents. At minimum, a physician must prepare a mortality
                review within 30 days of every prisoner death. An outside physician must review
                any mortalities associated with treatment by Jail physicians.

Partial Compliance
As reported in the last monitoring report, Quarterly Continuous Quality Improvement and
Medical Administration (MAC) meetings have been conducted. Topics have included discharge
planning, TB skin tests, medication administration. At the JDC, CQI studies included discharge



                                               97
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 98 of 106



planning, medication administration and compliance in conducting the suicide screen during the
intake process.

CRIMINAL JUSTICE COORDINATING COMMITTEE

115. Hinds County will establish a Criminal Justice Coordinating Committee (“Coordinating
Committee”) with subject matter expertise and experience that will assist in streamlining
criminal justice processes and identify and develop solutions and interventions designed to lead
to diversion from arrest, detention, and incarceration. The Coordinating Committee will focus
particularly on diversion of individuals with serious mental illness and juveniles. Using the
Sequential Intercept Model, or an alternative acceptable to the Parties, the Coordinating
Committee will identify strategies for diversion at each intercept point where individuals may
encounter the criminal justice system and will assess the County’s current diversion efforts and
unmet service needs in order to identify opportunities for successful diversion of such
individuals. The Committee will recommend appropriate changes to policies and procedures and
additional services necessary to increase diversion.

Partial Compliance
Hinds County had contracted with Justice Management Institute (JMI) to provide consulting and
assist in implementing a CJCC but this contract has not been renewed. The CJCC has been
meeting regularly. In order to have a CJCC with sufficient subject matter expertise and
experience to carry out the mandate of this paragraph, the County will need to provide staff
support. The requirement that the Committee identify opportunities for diversion and recommend
measures to accomplish this has not been achieved. At this time, the County will need to drive
the process of the CJCC identifying opportunities for diversion.

The Sequential Intercept Mapping required by this paragraph has already taken place under a
grant to the Hinds County Behavioral Health from the GAINS Center. A two-day meeting was
held on August 16-17, 2017 with broad participation including the County and Jail. The
Sequential Intercept Model provides a conceptual framework for communities to use when
considering the interface between the criminal justice and mental health systems as they address
concerns about the criminalization of inmates with mental health illness. The GAINS center
completed the report for Hinds County Behavioral Health. It includes recommendations for
creating or improving intercepts in the jail and at release. This provides a useful road map for
CJCC and for achieving compliance with the diversion and discharge planning requirements of
the Settlement Agreement.

116. The Coordinating Committee will include representation from the Hinds County Sheriff’s
Office and Hinds County Board of Supervisors. The County will also seek representation from
Hinds County Behavioral Health Services; the Jackson Police Department; Mississippi


                                               98
    Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 99 of 106



Department of Mental Health; Mississippi Department of Human Services, Division of Youth
Services; judges from the Hinds County Circuit, Chancery, and County (Youth and Justice)
Courts; Hinds County District Attorney Office; Hinds County Public Defender Office; relevant
Jackson city officials; and private advocates or other interested community members.

Partial Compliance
As noted above the CJCC is meeting regularly. Not all of the identified agencies have been
represented at the meeting. The reported intention is to expand representation after further
development. Although the County cannot control the participation of others, staff support would
assist in engaging other stakeholders.

117. The Coordinating Committee will prioritize enhancing coordination with local behavioral
health systems, with the goal of connecting individuals experiencing mental health crisis,
including juveniles, with available services to avoid unnecessary arrest, detention, and
incarceration.

Partial Compliance
The CJCC has just adopted its strategic plan. Enhancing behavioral health services for justice
involved individuals is included as a strategic priority. Further observation of the CJCC and the
County’s participation in the CJCC will be necessary to determine if behavioral health services
are a priority in CJCC actions and deliberation.

118. Within 30 days of the Effective Date and in consultation with the United States, the
County will select and engage an outside consultant to provide technical assistance to the County
and Coordinating Committee regarding strategies for reducing the jail population and increasing
diversion from criminal justice involvement, particularly for individuals with mental illness and
juveniles. This technical assistance will include (a) a comprehensive review and evaluation of
the effectiveness of the existing efforts to reduce recidivism and increase diversion; (b)
identification of gaps in the current efforts, (c) recommendations of actions and strategies to
achieve diversion and reduce recidivism; and (d) estimates of costs and cost savings associated
with those strategies. The review will include interviews with representatives from the agencies
and entities referenced in Paragraph 116 and other relevant stakeholders as necessary for a
thorough evaluation and recommendation. Within 120 days of the Effective Date of this
Agreement, the outside consultant will finalize and make public a report regarding the results of
their assessment and recommendations. The Coordinating Committee will implement the
recommended strategies and will continue to use the outside consultant to assist with
implementation of the strategies when appropriate.




                                                99
   Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 100 of 106



Partial Compliance
The County did contract with an outside consultant to provide technical assistance in developing
the CJCC. However, that contract does not encompass the requirements listed above regarding
an assessment of and recommendations for strategies to reduce recidivism and increase
diversion. The County has not renewed the contract with the consultant without accomplishing
the tasks specified in this paragraph.

IMPLEMENTATION, TIMING, AND GENERAL PROVISIONS

Paragraphs 119 and 120 regarding duty to implement and effective date omitted.

121. Within 30 days of the Effective Date of this Agreement, the County must distribute copies
of the Agreement to all prisoners and Jail staff, including all medical and security staff, with
appropriate explanation as to the staff members’ obligations under the Agreement. At minimum:
        a.     A copy of the Agreement must be posted in each unit (including booking/intake
               and medical areas), and program rooms (e.g., classrooms and any library).
        b.      Individual copies of the Agreement must be provided to prisoners upon request.

Partial Compliance
The DSD has printed a booklet-sized version of the Settlement Agreement, which has been
distributed to most staff, but copies are not posted in each housing unit. Further, staff members
are not familiar with their obligations under the Agreement. At the JDC copies of the Agreement
and the Monitor’s most recent report are located in each control room, but this practice is not
followed at the other facilities. Based on questioning of selected supervisors in various areas of
the Jail System, it is apparent that they are not only unfamiliar with the contents of Monitoring
Reports, but many of them have not read the original Settlement Agreement.

POLICY AND PROCEDURE REVIEW

130. The County must review all existing policies and procedures to ensure their compliance
with the substantive terms of this Agreement. Where the Jail does not have a policy or procedure
in place that complies with the terms of this Agreement, the County must draft such a policy or
procedure, or revise its existing policy or procedure.

Partial Compliance
This provision has been changed back to partial compliance. An initial attempt to draft policies
and procedures was made in early 2017. The Monitoring Team and DOJ provided comments but
the policies really needed to be rewritten. The plan to hire outside consultants fell through and
there was no apparent progress. Since that time, jail staff has been working with Karen Albert of



                                               100
   Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 101 of 106



the Monitoring Team to develop policies and procedures and after the September site visit,
several draft policies have been provided and at this time, two policies have been adopted.

131. The County shall complete its policy and procedure review and revision within six months
of the Effective Date of this Agreement.

Non-Compliant
Two policies and procedures have now been adopted and several others have been drafted and
circulated. There are many outstanding policies to be written and no estimated completion date.
They are seriously overdue at this time. However, there is a policy committee working with the
monitoring team expert on this project.

132. Once the County reviews and revises its policies and procedures, the County must
provide a copy of its policies and procedures to the United States and the Monitor for review and
comment. The County must address all comments and make any changes requested by the
United States or the Monitor within thirty (30) days after receiving the comments and resubmit
the policies and procedures to the United States and Monitor for review.

Partial Compliance
Several draft policies have been circulated but most have yet to be drafted.

133. No later than three months after the United States’ approval of each policy and
procedure, the County must adopt and begin implementing the policy and procedure, while also
modifying all post orders, job descriptions, training materials, and performance evaluation
instruments in a manner consistent with the policies and procedures.

Non-Compliant
See response to 131.

134. Unless otherwise agreed to by the parties, all new or revised policies and procedures
must be implemented within six months of the United States’ approval of the policy or
procedure.

Non-Compliant
There have not yet been policies and procedures approved by the United States. The United
States has provided comments on the draft policies that have been provided.

135. The County must annually review its policies and procedures, revising them as necessary.
Any revisions to the policies and procedures must be submitted to the United States and the
Monitor for approval in accordance with paragraphs 129-131 above.


                                               101
   Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 102 of 106




Non-Compliant
This paragraph is now carried as non-compliant instead of not applicable because under the
timeline established by the consent decree an annual review would now be due.

COUNTY ASSESSMENT AND COMPLIANCE COORDINATOR

Paragraphs 136 through 158 on Monitor duties omitted.

159. The County must file a self-assessment compliance report. The first compliance self-
assessment report must be filed with the Court within four months of the Effective Date and at
least one month before a Monitor site visit. Each self-assessment compliance report must
describe in detail the actions the County has taken during the reporting period to implement this
Agreement and must make specific reference to the Agreement provisions being implemented.
The report must include information supporting the County’s representations regarding its
compliance with the Agreement such as quality assurance information, trends, statistical data,
and remedial activities. Supporting information should be based on reports or data routinely
collected as part of the audit and quality assurance activities required by this Agreement (e.g.,
incident, use of force, system, maintenance, and early intervention), rather than generated only to
support representations made in the self-assessment.

Partial Compliance
At the time of the October 2017 site visit, the County provided its first self-assessment. The self-
assessment was not provided prior to the May site visit. A self-assessment was provided the
week prior to the September site visit. The assessment was a significant step forward but did not
include the level of detail required by this paragraph. A self-assessment was not provided prior
to the January site-visit.

160. The County must designate a full-time Compliance Coordinator to coordinate compliance
activities required by this Agreement. This person will serve as a primary point of contact for
the Monitor. Two years after the Effective Date of this Agreement, the Parties may consult with
each other and the Monitor to determine whether the Compliance Coordinator’s hours may be
reduced. The Parties may then stipulate to any agreed reduction in hours.

 Sustained Compliance
The County has designated a full-time Compliance Coordinator who is coordinating
compliance activities. The Monitor will continue to track this assignment to ensure
sustained compliance in this area.




                                                102
   Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 103 of 106



EMERGENT CONDITIONS

161. The County must notify the Monitor and United States of any prisoner death, riot,
escape, injury requiring hospitalization, or over-detention of a prisoner (i.e. failure to
release a prisoner before 11:59 PM on the day she or he was entitled to be released), within
3 days of learning of the event.

Partial Compliance
Immediate notifications have been provided. Comparing the notifications to the medical
transport list, it appears that immediate notification of hospitalization is not always
provided. The County has not been providing notification of over-detention and, in fact, is
not currently identifying prisoners who have been detained beyond their release date and
preparing incident reports

Paragraphs 162-167 regarding jurisdiction, construction and the PLRA omitted.




                                             103
   Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 104 of 106



                              CERTIFICATE OF SERVICE

        I hereby certify that on March 5, 2019, I electronically filed the Court-Appointed
Monitor’s Seventh Monitoring Report with the Clerk of the Court using the ECF system, which
sent notification of such filing to the following:

COUNSEL FOR PLAINTIFF, UNITED STATES OF AMERICA:

ERIC S. DREIBAND                                 D. MICHAEL HURST, JR..
Assistant Attorney General                       U.S. Attorney
U.S. Department of Justice                       Southern District of Mississippi
Civil Rights Division

STEVEN H. ROSENBAUM
Chief
U.S. Department of Justice
Civil Rights Division
Special Litigation Section
steven.rosenbaum@usdoj.gov

LAURA COWALL
Special Counsel
U.S. Department of Justice
Civil Rights Division
Special Litigation Section
950 Pennsylvania Ave, NW
Washington, DC 20530
laura.coon@usdoj.gov

CHRISTOPHER N. CHENG
Trial Attorney
U.S. Department of Justice
Civil Rights Division
Special Litigation Section
950 Pennsylvania Ave, NW
Washington, DC 20530
(202) 514-8892
(202) 514-6273 (fax)
christopher.cheng@usdoj.gov
   Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 105 of 106



COUNSEL FOR DEFENDANTS – HINDS COUNTY; MEMBERS OF THE HINDS COUNTY
BOARD OF SUPERVISORS IN THEIR OFFICIAL CAPACITIES; THE SHERIFF OF HINDS
COUNTY IN HIS OFFICIAL CAPACITY:


PIETER TEEUWISSEN
Board Attorney
P.O. Box 686
Jackson, MS 39205-0686
(601) 968-6797
(601) 968-6794 (fax)
pteeuwissen@co.hinds.ms.us


CLAIRE BARKER
Counsel to the Sheriff
407 East Pascagoula Street
Jackson, MS 39205
(601) 974-2967
(Fax)
cbarker@co.hinds.ms.us
   Case 3:16-cv-00489-CWR-JCG Document 27 Filed 03/05/19 Page 106 of 106



COUNSEL FOR INTERESTED PARTY, DISABILITY RIGHTS MISSISSIPPI:

ELISSA JOHNSON
JODY E. OWENS
PALOMA WU
Southern Poverty Law Center
111 East Capitol Street, Suite 280
Jackson, MS 39201
(601) 948-8882
(601) 948-8885 (Fax)
elissa.johnson@splcenter.org


                                     /s Aaron S. Fleisher
                                     AARON S. FLEISHER
                                     Trial Attorney
                                     U.S. Department of Justice
                                     Civil Rights Division
                                     Special Litigation Section
                                     950 Pennsylvania Ave, NW
                                     Washington, DC 20530
                                     (202) 307-6457
                                     (202) 514-4883 (fax)
                                     aaron.fleisher@usdoj.gov
